Exhibit 10.01


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.


Execution Copy














--------------------------------------------------------------------------------



















FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
MOUNTAIN VALLEY PIPELINE, LLC
A Delaware Limited Liability Company




August 28, 2014























--------------------------------------------------------------------------------










        
        



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Article 1 DEFINITIONS                                    1
1.01
Definitions                                1

1.02
Interpretation                                17

Article 2 ORGANIZATION                                18
2.01
Formation                                18

2.02
Name                                    18

2.03
Registered Office; Registered Agent; Principal Office in the

United States; Other Offices                         18
2.04
Purposes                                18

2.05
No State Law Partnership                            18

2.06
Foreign Qualification                            18

2.07
Term                                    19

2.08
Title to Property                                19

Article 3 MEMBERSHIP INTERESTS; DISPOSITIONS OF INTERESTS            19
3.01
Capital Structure                                19

3.02
Representations, Warranties and Covenants.                    20

3.03
Dispositions and Encumbrances of Membership Interests.            22

3.04
Creation of Additional Membership Interests    36

3.05
Access to Information                            36

3.06
Confidential Information                            37

3.07
Founding Shippers                            39

3.08
Liability to Third Parties                            39

3.09
Use of Members’ Names and Trademarks                    39

Article 4 CAPITAL CONTRIBUTIONS/LOANS                        39
4.01
Capital Contributions                            39

4.02
Loans                                    42

4.03
No Other Contribution or Loan Obligations                    44

4.04
Return of Contributions                            44

4.05
Capital Accounts                                44

4.06
Failure to Make a Capital Contribution or Loan.                45

4.07
Credit Assurance.                                48

Article 5 DISTRIBUTIONS AND ALLOCATIONS                    49
5.01
Distributions                                49

5.02
[Intentionally omitted.]                            49

5.03
[Intentionally omitted.]                            49

5.04
Allocations for Maintaining Capital Accounts                49

5.05
Allocations for Tax Purposes                        51

5.06
Varying Interests                                52

5.07
Amounts Withheld                            52


i
        



--------------------------------------------------------------------------------

 

Article 6 MANAGEMENT                                53
6.01
Generally                                53

6.02
Management Committee                            53

6.03
Construction, Operation and Management Agreement                60

6.04
No Duties; Disclaimer of Duties                        60

6.05
Business Opportunities.                            61

6.06
Insurance Coverage.                            63

6.07
Indemnification.                                64

6.08
Limitation on Liability                            64

6.09
Delivery of Operating Budget                        65

Article 7 DEVELOPMENT OF FACILITIES                        65
7.01
Development of Facilities.                            65

7.02
Employee Matters                            66

7.03
General Regulatory Matters.                        67

Article 8 TAXES                                        67
8.01
Tax Returns                                67

8.02
Tax Elections                                67

8.03
Tax Matters Member                            68

Article 9 BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS            69
9.01
Maintenance of Books                            69

9.02
Reports                                    69

9.03
Bank Accounts                                71

Article 10 WITHDRAWAL                                71
10.01
Right of Withdrawal                            71

10.02
Deemed Withdrawal                            71

10.03
Effect of Withdrawal                            72

Article 11 DISPUTE RESOLUTION                            73
11.01
Disputes                                    73

11.02
Negotiation to Resolve Disputes                        74

11.03
Courts                                    74

11.04
Specific Performance                            74

11.05
Arbitration.                                75

Article 12 DISSOLUTION, WINDING-UP AND TERMINATION                76
12.01
Dissolution                                76

12.02
Winding-Up and Termination                        77

12.03
Deficit Capital Accounts                            79

12.04
Certificate of Cancellation                            79


ii
        



--------------------------------------------------------------------------------

 

Article 13 GENERAL PROVISIONS                            79
13.01
Offset; Costs and Expenses                        79

13.02
Notices                                    79

13.03
Entire Agreement; Superseding Effect                    79

13.04
Effect of Waiver or Consent                        80

13.05
Amendment or Restatement                        80

13.06
Binding Effect                                80

13.07
Governing Law; Severability                        80

13.08
Further Assurances                            80

13.09
Waiver of Certain Rights                            81

13.10
Counterparts                                81

13.11
Fair Market Value Determination.                        81

13.12
Other Agreements                            81





EXHIBIT:


A - Members and Sharing Ratios in Series A
B - Form of Limited Liability Company Agreement











iii
        



--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
MOUNTAIN VALLEY PIPELINE, LLC
This FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF MOUNTAIN
VALLEY PIPELINE, LLC (this “Agreement”), dated as of August 28, 2014 (the
“Effective Date”), is adopted, executed and agreed to by MVP Holdco, LLC, a
Delaware limited liability company (“EQT”), US Marcellus Gas Infrastructure,
LLC, a Delaware limited liability company (“USG”), and Mountain Valley Pipeline,
LLC, a Delaware limited liability company (the “Company”) and each Person from
time to time admitted to the Company as a Member in accordance with the terms
hereof.
RECITALS
WHEREAS, on August 22, 2014, the Company was formed as a “series” limited
liability company in accordance with the Act (as hereinafter defined) for the
purpose of developing, constructing, owning and operating an interstate natural
gas pipeline and related facilities and EQT, as the Company’s initial member,
entered into a written agreement governing the affairs of the Company and the
conduct of its business (the “Initial Agreement”); and
WHEREAS, EQT, as the Company’s initial member, wishes to amend and restate the
Initial Agreement in its entirety in connection with the admission of USG as a
Member and in order to make certain provisions regarding the affairs of the
Company and the conduct of its business and the rights and obligations of the
parties hereto on the terms and subject to the conditions set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, EQT and USG agree as follows:
Article 1
DEFINITIONS
1.01
Definitions. As used in this Agreement, the following terms have the respective
meanings set forth below or set forth in the Sections referred to below:

708(b) Members – has the meaning set forth in Section 3.03(b)(viii).
AAA – has the meaning set forth in Section 11.05(a).
Act – means the Delaware Limited Liability Company Act.
Additional Contribution/Loan – has the meaning set forth in Section 4.06(a)(ii).
Additional Contribution/Loan Members – has the meaning set forth in Section
4.06(a)(ii).
Additional Facility – has the meaning set forth in Section 6.05(a).
Additional Joint Venture LLC – has the meaning set forth in Section 6.02(i)(JJ).
Adjusted Capital Account – means, with respect to each Series, the Capital
Account maintained for each Member as provided in Section 4.05, (a) increased by
(i) an amount equal to such Member’s allocable share of Minimum Gain with
respect to such Series as computed in accordance with the applicable Treasury
Regulations, and




--------------------------------------------------------------------------------

 

(ii) the amount that such Member is deemed to be obligated to restore with
respect to such Series pursuant to Treasury Regulations Section
1.704-1(b)(2)(ii)(c), if any, and (b) reduced by the adjustments provided for in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4)-(6) with respect to such
Series. The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
Affiliate – means, (i) with respect to any Person, (a) each entity that such
Person Controls; (b) each Person that Controls such Person, including, in the
case of a Member, such Member’s Parent; and (c) each entity that is under common
Control with such Person, including, in the case of a Member, each entity that
is Controlled by such Member’s Parent; provided that, with respect to any
Member, an Affiliate shall include (y) a limited partnership or a Person
Controlled by a limited partnership if such Member’s Parent has the power to
appoint the general partner of such limited partnership, or such general partner
is otherwise is Controlled by such Member’s Parent, or (z) a limited liability
company or a Person controlled by a limited liability company if such Member’s
Parent has the power to appoint the managing member or manager (or, if more than
one manager, a majority of managers) of the limited liability company, or such
managing member or manager(s) are Controlled by such Member’s Parent; provided,
further, that, for purposes of this Agreement, the Company shall not be an
Affiliate of any Member; and (ii) [***].
Affiliate’s Outside Activities – has the meaning set forth in Section 6.05(a).
Agreement – has the meaning set forth in the Preamble.
Alternate Representative – has the meaning set forth in Section 6.02(a)(i).
Appraiser – has the meaning set forth in Section 13.11(c).
Approval Date – means (i) with respect to Series A, the Effective Date, and (ii)
with respect to each additional Series or Additional Joint Venture LLC, the date
an Additional Facility is approved pursuant to Section 6.05(a) and assigned by
the Management Committee to such additional Series or Additional Joint Venture
LLC.
Approved Precedent Agreement – means each Precedent Agreement approved by the
Management Committee pursuant to Section 6.02(i)(S).
Arbitration – has the meaning set forth in Section 11.05(a).
Arbitration Invoking Party – has the meaning set forth in Section 11.05(b).
Arbitration Notice – has the meaning set forth in Section 11.05(b).
Arbitration Noticed Party – has the meaning set forth in Section 11.05(b).
Assignee – means any Person that acquires a Membership Interest or any portion
thereof through a Disposition; provided that an Assignee shall have no right to
be admitted to the Company as a Member except in accordance with Section
3.03(b)(iii). Subject to the Preferential Rights set forth in Section
3.03(b)(ii), the Assignee of a dissolved Member is the shareholder, partner,
member or other equity owner or owners of the dissolved Member to whom such
Member’s Membership Interest is assigned by the Person conducting the
liquidation or winding-up of such Member. The Assignee of a Bankrupt Member is
(a) the Person or Persons (if any) to whom such Bankrupt Member’s Membership
Interest is assigned by order of the bankruptcy court or other Governmental
Authority having jurisdiction

2
        



--------------------------------------------------------------------------------

 

over such Bankruptcy, or (b) in the event of a general assignment for the
benefit of creditors, the creditor to which such Membership Interest is
assigned.
Assumed Tax Rate – means, for any period, the effective maximum combined
marginal U.S. federal, state, and local income tax rate applicable to ordinary
income of an individual resident of New York, New York, after giving effect to
any U.S. federal income tax deduction for state and local income taxes.
Authorizations – means licenses, certificates, permits, orders, approvals,
determinations and authorizations from Governmental Authorities having valid
jurisdiction.
Available Cash – means, with respect to each Series and with respect to any
Quarter ending prior to the termination or liquidation of the Series, and
without duplication:
(a)    the sum of all cash and cash equivalents with respect to such Series on
hand at the end of such Quarter, less
(b)    the amount of any cash reserves with respect to such Series that is
necessary or appropriate in the reasonable discretion of the Management
Committee (i) to provide for the proper conduct of the business of the Series
(including reserves for future maintenance capital expenditures and for
anticipated future credit needs of the Series) subsequent to such Quarter or
(ii) to comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the Company
with respect to such Series is a party or by which it is bound or its assets are
subject.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a liquidation or termination of the Series occurs and any subsequent
Quarter shall be deemed to equal zero.
Bankruptcy or Bankrupt – means, with respect to any Person, that (a) such Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of such Person or of
all or any substantial part of such Person’s properties; or (b) against such
Person, a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and 120 Days have expired without dismissal thereof or with respect to
which, without such Person’s consent or acquiescence, a trustee, receiver, or
liquidator of such Person or of all or any substantial part of such Person’s
properties has been appointed and 90 Days have expired without the appointment’s
having been vacated or stayed, or 90 Days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated.
Breaching Member – means a Member that, as of any date, (a) has committed a
failure or breach of the type described in the definition of “Default,” (b) has
received a written notice with respect to such failure or breach of the type
described in such definition of “Default,” and (c) has not cured such failure or
breach as of such date, but as to which the applicable cure period set forth in
such definition of “Default” has not then expired.
Business Day – means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Delaware are closed.

3
        



--------------------------------------------------------------------------------

 

[***]
Capital Account – means, with respect to each Series, the account maintained by
the Company for each Member in accordance with Section 4.05.
Capital Budget – means, with respect to each Series, (a) the Construction Budget
for the Series, (b) the capital budget associated with the Facilities covered by
any Approved Precedent Agreement for the Series, and (c) the annual capital
budget for the Series that is approved (or deemed approved) pursuant to Section
6.02(i)(GG). Each Capital Budget shall cover all items that are classified as
capital items under Required Accounting Practices.
Capital Call – has the meaning set forth in Section 4.01(a)(iv).
Capital Contribution – means, with respect to each Series, the amount of money
and the net agreed fair market value of any property (other than money)
contributed to the Company with respect to the Series by the Member. Any
reference in this Agreement to the Capital Contribution of a Member shall
include a Capital Contribution of its predecessors in interest.
Certified Public Accountants – means a firm of independent public accountants
selected from time to time by the Management Committee.
Change of Control – means:
(a)    with respect to any Member, an event (such as a Disposition of voting
securities or other equity interests or substantially all the assets of such
Member) that causes such Member to cease to be Controlled by such Member’s then
Parent; provided that the term “Change of Control” shall not include any of the
following events:
(A)    with respect to a Founding Member, an event that causes such Member’s
then Parent to be Controlled by another Person;
(B)    a Disposition of the Membership Interests held by, or the equity or
assets of, such Member to an Affiliate of such Member or such Member’s then
Parent, or any other event, including any corporate reorganization, merger,
combination or similar transaction, that results in such Member being Controlled
by an Affiliate of such Member’s then Parent, including, in each case, a
Disposition to a limited partnership whose general partner is Controlled by an
Affiliate of such Member or its then Parent;
(C)    in the case of a Member that is a publicly traded partnership or is
Controlled by a publicly traded partnership, any Disposition of units or
issuance of new units representing limited partner interests by such publicly
traded partnership, whether to an Affiliate or an unrelated party and whether or
not such units or interests are listed on a national securities exchange or
quotation service so long as the general partner of such publicly traded
partnership is Controlled by an Affiliate of such Member or its Parent; and
(D)    [***];
(b)    prior to and following the In-Service Date, with respect to the Operator,
an event (such as a Disposition of voting securities or other equity interests
of substantially all the assets of the Operator)

4
        



--------------------------------------------------------------------------------

 

that causes, directly or indirectly, the Operator to be Controlled by another
Person, subject to Section 3.03(b)(vi)(D). With respect to the Operator, “Change
of Control” shall not include an event (i) that causes the Operator to be
Controlled by an Affiliate of the Operator or an Affiliate of the Operator’s
then Parent or (ii) that causes the Parent of the Operator to be Controlled by
another Person so long as [***]; and
(c)    Notwithstanding the foregoing, and for the avoidance of doubt, any event
that (i) constitutes a Change of Control under clause (a) of this definition of
Change of Control or (ii) is expressly excluded from this definition of Change
of Control pursuant to clauses (a)(A), (a)(B), (a)(C) or (a)(D) above shall not
be deemed a Disposition for purposes of Section 3.03 of this Agreement, other
than for purposes of Section 3.03(b)(iv); provided, however, that Dispositions
or issuances described in clause (a)(C) shall not be deemed a Disposition for
purposes of Section 3.03(b)(iv).
Change Exercise Notice – has the meaning set forth in Section 3.03(b)(vi)(A).
Change Purchasing Member – has the meaning set forth in Section 3.03(b)(vi)(A).
Change Unexercised Portion – has the meaning set forth in Section
3.03(b)(vi)(A).
Changing Member – has the meaning set forth in Section 3.03(b)(vi)(A).
Claim – means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, Governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages (whether actual, consequential or punitive),
including interest, penalties, reasonable attorney’s fees, disbursements and
costs of investigations, deficiencies, levies, duties, imposts, remediation and
cleanup costs, and natural resources damages.
Code – means the Internal Revenue Code of 1986, as amended.
COM Agreement – has the meaning set forth in Section 6.03.
COM Approval Matters – means all matters requiring the approval of the Company
or providing for the exercise of rights by the Company, including, without
limitation, those set forth in Sections 3.1, 3.2, 3.4, 3.5, 3.6, 4.2, 4.4, 5.1,
5.2, 7.1(b), 7.2, 8.2, and 8.3, Article 9, Sections 13.2 and 13.4, Article 15,
Article 17, Section 18.6 and 18.9, Exhibit A, and Exhibit B of the COM
Agreement.
Comment Deadline – has the meaning set forth in Section 6.09.
Company – has the meaning set forth in the Preamble.
Confidential Information – means all information and data (including all copies
thereof) that is furnished or submitted by any of the Members, their Affiliates,
or Operator, whether oral, written, or electronic, to the other Members, their
Affiliates, or Operator in connection with the Facilities and the resulting
information and data obtained from those studies, including market evaluations,
market proposals, service designs and pricing, pipeline system design and
routing, cost estimating, rate studies, identification of permits, strategic
plans, legal documents, environmental studies and requirements, public and
governmental relations planning, identification of regulatory issues and
development of related strategies, legal analysis and documentation, financial
planning, gas reserves and deliverability data, studies of the natural gas
supplies for the Facilities, and other studies and activities to determine

5
        



--------------------------------------------------------------------------------

 

the potential viability of the Facilities and their design characteristics, and
identification of key issues. Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information that:
(a)    is in the public domain at the time of its disclosure or thereafter,
other than as a result of a disclosure directly or indirectly by a Member or its
Affiliates in contravention of this Agreement;
(b)    as to any Member or its Affiliates, was in the possession of such Member
or its Affiliates prior to the execution of this Agreement and not subject to a
separate confidentiality restriction;
(c)    has been independently acquired or developed by a Member or its
Affiliates without violating any of the obligations of such Member or its
Affiliates under this Agreement; or
(d)    is received from a third-party source on a non-confidential basis,
provided that such third-party source is not subject to an obligation of
confidentiality and would not reasonably have been expected to know that the
information was to be kept confidential from the applicable party.
Construction Budget – has the meaning set forth in Section 4.01(a)(i).
Contributing/Loan Member – has the meaning set forth in Section 4.06(a).
Control, Controls or Controlled – means the possession, directly or indirectly,
through one or more intermediaries, of the following:
(a)    (i) in the case of a corporation, 50% or more of the outstanding voting
securities thereof; (ii) in the case of a limited liability company, general
partnership or venture, the right to 50% or more of the distributions therefrom
(including liquidating distributions); (iii) in the case of a trust or estate,
including a statutory trust, 50% or more of the beneficial interest therein;
(iv) in the case of a limited partnership (A) the right to 50% or more of the
distributions therefrom (including liquidating distributions), (B) where the
general partner of such limited partnership is a corporation, ownership of 50%
or more of the outstanding voting securities of such corporate general partner,
(C) where the general partner of such limited partnership is a partnership,
limited liability company or other entity (other than a corporation or limited
partnership), the right to 50% or more of the distributions (including
liquidating distributions) from such general partner entity, or (D) where the
general partner of such limited partnership is a limited partnership, Control of
the general partner of such general partner in the manner described under
subclause (B) or (C) of this clause, or (v) in the case of any other entity, 50%
or more of the economic or beneficial interest therein; or
(b)    in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise predominant control
over the management of the entity.
Control Notice – has the meaning set forth in Section 3.03(b)(vi)(A).
Covered Person – has the meaning set forth in Section 6.07(a).
Credit Assurance – has the meaning set forth in Section 4.07(a).
Day – means a calendar day, provided that if any period of Days referred to in
this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
next occurring Business Day.

6
        



--------------------------------------------------------------------------------

 

Deadlock – has the meaning set forth in Section 11.01.
December Deadline – has the meaning set forth in Section 6.09.
Deemed Membership Disposition – means, with respect to any Membership Interest
that is owned by a Person, the primary assets of which comprise such Membership
Interest and assets that are directly related thereto, a Disposition of all of
the voting securities or other equity interests of such Person.
Default – means, with respect to any Member:
(a)    the failure of such Member to contribute, within [***] Days of the date
required pursuant to Section 4.06, all or any portion of a Capital Contribution
that such Member is required to make as provided in this Agreement; or
(b)    the failure of a Member to comply in any material respect with any of its
other agreements, covenants or obligations under this Agreement, or the failure
of any representation or warranty made by a Member in this Agreement to have
been true and correct in all material respects at the time it was made;
in the case of each of clause (a) and (b) above if such breach is not cured by
the applicable Member within [***] Days of its receiving written notice of such
breach from any other Member (or, if a breach of clause (b) is not capable of
being cured within such [***]-Day period, if such Member fails to promptly
commence substantial efforts to cure such breach or to prosecute such curative
efforts to completion with continuity and diligence). The Management Committee
may, but shall have no obligation to, extend the foregoing [***]-Day and
[***]-Day periods, as determined in its Sole Discretion.
Default Rate – means a rate per annum equal to the lesser of (a) a varying rate
per annum equal to the sum of (i) the prime rate as published in The Wall Street
Journal, with adjustments in that varying rate to be made on the same date as
any change in that rate is so published, plus (ii) [***]% per annum, and (b) the
maximum rate permitted by Law.
Delaware Certificate – means the Certificate of Formation of the Company that
was filed with the Office of the Secretary of State of Delaware on August 22,
2014.
Delaware Courts – has the meaning set forth in Section 11.03.
Demand Event – has the meaning set forth in Section 4.07(b).
Diluted Member – has the meaning set forth in Section 3.02(b)(ii)(B).
Dispose, Disposing, or Disposition – means, with respect to any asset (including
a Membership Interest or any portion thereof), a sale, assignment, transfer,
conveyance, gift, exchange or other disposition of such asset, whether such
disposition be voluntary, involuntary or by operation of Law (and, with respect
to a Membership Interest, any derivative or similar arrangement whereby a
portion or all of the economic interests in, or risk of loss or opportunity for
gain with respect to, such Membership Interest is transferred or shifted to
another Person), including the following: (a) in the case of an asset owned by a
natural person, a transfer of such asset upon the death of its owner, whether by
will, intestate succession or otherwise; (b) in the case of an asset owned by an
entity, (i) a merger or consolidation of such entity (other than where such
entity is the survivor thereof) or (ii) a distribution of such asset by

7
        



--------------------------------------------------------------------------------

 

such entity to its shareholders, partners, members, or other equity owners,
including in connection with the dissolution, liquidation, winding-up or
termination of such entity (unless, in the case of dissolution, such entity’s
business is continued without the commencement of liquidation or winding-up);
and (c) a disposition in connection with, or in lieu of, a foreclosure of an
Encumbrance; but such terms shall not include the creation of an Encumbrance.
Disposing Member – has the meaning set forth in Section 3.03(b)(ii)(A).
Disposition Notice – has the meaning set forth in Section 3.03(b)(ii)(A).
Dispute – has the meaning set forth in Section 11.01.
Disputing Member – has the meaning set forth in Section 11.01.
Dissolution Event – has the meaning set forth in Section 12.01(b).
Economic Risk of Loss – has the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).
Effective Date – has the meaning set forth in the Preamble.
Encumber, Encumbering, or Encumbrance – means the creation of a security
interest, lien, pledge, mortgage or other encumbrance, other than a Permitted
Encumbrance, whether such encumbrance be voluntary, involuntary or by operation
of Law.
EQM – means EQT Midstream Partners, LP, a Delaware limited partnership.
EQT – has the meaning set forth in the Preamble.
Facilities – means the facilities comprised of (a) the Initial Facilities; and
(b) any Additional Facility approved pursuant to Section 6.05(a).
Fair Market Value – means (i) the fair market cash value of the Membership
Interest of the Changing Member as determined pursuant to the terms of Section
13.11(b) or (c), as applicable, or (ii) the fair market cash value of the
consideration to be paid to the Disposing Member pursuant to the proposed
Disposition as determined pursuant to the terms of Section 13.11(a) or (c), as
applicable.
FERC – means the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers of such commission.
FERC Application – means the document pursuant to which application for a
certificate(s) of public convenience and necessity is made under Section 7 of
the NGA to the FERC by a Series of the Company for authority to construct, own,
acquire, and operate, and provide service on the Facilities assigned to such
Series.
FERC Certificate – means the certificate(s) of public convenience and necessity
issued by the FERC pursuant to any FERC Application.
FERC Response Date – means the date that is 30 Days following the date upon
which the FERC has issued the applicable FERC Certificate.

8
        



--------------------------------------------------------------------------------

 

Financing Commitment – means the definitive agreements between one or more
financial institutions or other Persons and the Company or the Financing Entity
pursuant to which such financial institutions or other Persons agree, subject to
the conditions set forth therein, to lend money to, or purchase securities of,
the Company or the Financing Entity, the proceeds of which shall be used to
finance all or a portion of the Facilities or to repay loans made by the Members
pursuant to Section 4.02.
Financing Entity – means a corporation, limited liability company, trust, or
other entity that may be organized for the purpose of issuing securities, the
proceeds from which are to be advanced directly or indirectly to the Company to
finance all or a portion of the Facilities.
FMV Notice – has the meaning set forth in Section 13.11(c).
Founding Members – means, with respect to any Series, EQT, USG and any of their
respective Affiliates that are Members (and any limited partnership or master
limited partnership to which such Members’ Membership Interests have been
assigned pursuant to Section 3.03(e) or Section 3.03(f) of this Agreement);
[***].
Founding Shippers – means the Affiliate of EQT and the Affiliate of USG that, in
each case, enters into a Precedent Agreement to provide a commitment for firm
transportation [***].
FPL – has the meaning set forth in Section 6.05(f).
GAAP – means United States generally accepted accounting principles.
Gas Transportation Service Agreements – means the gas transportation service
agreements by and between the Company or its designee and the Shippers for the
transportation of natural gas through the Facilities.
[***]
Governmental Authority (or Governmental) – means a federal, state, local or
foreign governmental authority; a state, province, commonwealth, territory or
district thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative body of any of the foregoing;
including the FERC, any court or other judicial body; and any officer, official
or other representative of any of the foregoing.
including – means including, without limitation.
Indebtedness – means any amount (absolute or contingent) payable by the Company
or any Series as debtor, borrower, issuer, guarantor or otherwise, pursuant to
(a) an agreement or instrument involving or evidencing money borrowed, the
advance of credit, a conditional sale or a transfer with recourse or with an
obligation to repurchase; (b) indebtedness of a third party guaranteed by or
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien on assets owned or acquired
by, the Company or any Series, whether or not the indebtedness secured thereby
has been assumed; (c) purchase-money indebtedness and capital lease obligations;
(d) an interest rate protection agreement, foreign currency exchange agreement
or other hedging arrangement; or (e) a letter of credit issued for the account
of the Company or any Series.
Independent Accounting Firm – has the meaning set forth in Section
3.03(b)(viii).
Initial Agreement – has the meaning set forth in the Recitals.

9
        



--------------------------------------------------------------------------------

 

Initial Facilities - means (a) approximately 330 miles of pipeline expected to
be between 36 and 42 inches in diameter and certain compression facilities, as
described in the FERC Application for such facilities, if and as amended from
time to time, together with any upgrades thereto, extending from the tailgate of
the MarkWest Mobley plant in Smithfield, West Virginia to Transco Station 165
near Chatham, Virginia; (b) [***]; (c) installing or upgrading any compression
with respect to the facilities described in clause (a) above; and (d) [***].
Initial Operating Budget – has the meaning set forth in Section 4.01(a)(i).
Initial Release – has the meaning set forth in Section 4.01(b)(i).
Investment Grade – means, with respect to any Person, having debt rated as
investment grade by at least two of the three nationally-recognized ratings
agencies, being at least [***] for Moody’s Investor Services and at least [***]
for each of Standard & Poor’s and Fitch Ratings.
In-Service Date – means, with respect to each Series, the date of the placing of
the Facilities owned by or with respect to such Series in service. On, or as
promptly as practicable after, such date, the Operator shall notify the Members
of its occurrence.
Law – means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.
Letter of Credit – means an irrevocable, unconditional, transferable standby
letter of credit in form and substance satisfactory to the Management Committee
for the benefit of the Company or any Series, issued by a United States bank or
a foreign bank with a United States branch, with United States based assets of
at least $10,000,000,000 and a rating of [***] or better from Standard & Poor’s
Ratings Service or a rating of [***] from Moody’s Investor Service.
Management Committee – has the meaning set forth in Section 6.02.
Material Contracts – means any of the following contracts, agreements, letter
agreements or other instruments to which the Company or any Series is or becomes
a party after the Effective Date: engineering, procurement and construction
contracts, contracts for the construction of the Facilities, contracts for the
procurement of pipe, compression and associated equipment and any other
contracts that require expenditures by the Company or any Series in excess of
[***] Dollars ($[***]) in the aggregate or provide for revenue to the Company or
any Series in excess of [***] Dollars ($[***]), in each case, subject to the
approval of the Management Committee pursuant to Section 6.02(i)(D).
Matured Financing Obligation – means the Company’s debt for borrowed money
(including any related interest, costs, fees, hedge unwind costs or other
repayment obligations) that has become due (including by acceleration or any
full or partial mandatory prepayment thereof) under any Financing Commitment.
Member – means any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company.
Member Nonrecourse Debt – has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

10
        



--------------------------------------------------------------------------------

 

Member Nonrecourse Debt Minimum Gain – has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation Section
1.704-2(i)(2).
Member Nonrecourse Deductions – has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Sections 1.704-2(i)(1) and
1.704-2(i)(2).
Membership Interests – has the meaning set forth in Section 3.01(a).
Minimum Gain – means, with respect to each Series, (a) with respect to
Nonrecourse Liabilities associated with the Series, the amount of gain that
would be realized by the Company with respect to the Series if it disposed of
(in a taxable transaction) all Company properties with respect to the Series
that are subject to the Nonrecourse Liabilities in full satisfaction of the
Nonrecourse Liabilities, computed in accordance with Treasury Regulations
Section 1.704-2(d), or (b) with respect to each Member Nonrecourse Debt, the
amount of gain that would be realized by the Company with respect to the Series
if it disposed of (in a taxable transaction) the Company property with respect
to the Series that is subject to such Member Nonrecourse Debt in full
satisfaction of such Member Nonrecourse Debt, computed in accordance with
Treasury Regulations Section 1.704-2(i).
Necessary Regulatory Approvals – means all Authorizations as may be required
(but excluding Authorizations of a nature not customarily obtained prior to
commencement of construction of facilities) in connection with (a) the formation
of the Company and the construction, acquisition and operation of the
Facilities; and (b) the transportation of the natural gas to be transported
under the applicable Gas Transportation Service Agreements through the
Facilities including the applicable FERC Certificate.
New Member – means a Person, other than EQT or USG, admitted after the Effective
Date pursuant to the terms and conditions of this Agreement.
NGA – means the Natural Gas Act of 1938, as amended.
Non-Contributing/Loan Member – has the meaning set forth in Section 4.06(a).
Non-Changing Founding Member – has the meaning set forth in Section
3.03(b)(vi)(C).
Non-Disposing Founding Member – has the meaning set forth in Section
3.03(b)(ii)(A).
Nonrecourse Deductions – has the meaning assigned that term in Treasury
Regulation Sections 1.704-2(b) and 1.704-2(c).
Nonrecourse Liabilities – means, with respect to any Series, nonrecourse
liabilities (or portions thereof) associated with the Series for which no Member
bears the economic risk of loss, as determined under Treasury Regulations
Section 1.704-2(b)(3) and 1.752-1(a)(2).
Non-Termination Member – has the meaning set forth in Section 3.03(b)(viii).
Operator – means EQT Gathering, LLC, a Delaware limited liability company, and
any successor operator appointed following a termination of the COM Agreement.
Operating Budget – means, with respect to each Series, the Initial Operating
Budget and each subsequent annual operating budget for the Series that is
approved (or deemed approved) pursuant to Section 6.02(i)

11
        



--------------------------------------------------------------------------------

 

(GG). The Operating Budget shall cover all items that are classified as
non-capital items under Required Accounting Practices.
[***]
Operator Preferential Right – has the meaning set forth in Section
3.03(b)(ii)(D).
Outstanding Capital Contributions – means, with respect to each Series and with
respect to any Member as of the time of any determination, the excess, if any,
of (i) the aggregate Capital Contributions previously made by such Member with
respect to the Series, over (ii) the aggregate distributions previously made by
the Company to such Member with respect to the Series pursuant to Article 5.
Parent – means (i) with respect to a Member, the Person that directly or
indirectly Controls such Member as set forth in Exhibit A, which shall be
promptly updated by a Member upon any change to the identity of such Member’s
Parent, or (ii) with respect to the Operator, the Person that ultimately
Controls the Operator.
Parent Decision Makers – means the chief executive officer of the Parent of each
of USG and EQT or another senior executive officer designated in writing by the
chief executive officer of the Parent of each of USG and EQT (a copy of which
writing to be delivered promptly to the other Founding Member(s)).
Performance Assurances – has the meaning set forth in Section 4.01(b)(i).
Permitted Encumbrance – means (i) liens for taxes or assessments not yet due or
not yet delinquent or, if delinquent, that are being contested in good faith in
the normal course of business; (ii) easements, rights-of-way, servitudes,
permits, surface leases, and other rights in respect of surface operations,
pipelines, grazing, logging, canals, ditches, reservoirs or the like, and
easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways, and other easements and rights-of-way, on, over or in respect
of any properties that do not materially impair the use of the assets of, or the
operation of the business of, the Company; and (iii) rights reserved to or
vested in any municipality or governmental, statutory, or public authority to
control or regulate any properties in any manner, and all applicable Laws of any
Governmental Authority.
Person – has the meaning assigned that term in Section 18-101(11) of the Act and
also includes a Governmental Authority and any other entity.
Precedent Agreement – means any agreement between the Company and a prospective
shipper of natural gas through the Facilities that involves the commitment by
such shipper to pay demand charges in return for a firm transportation
obligation on the part of the Company, in each case subject to the satisfaction
of one or more conditions precedent.
Preferential Exercise Notice – has the meaning set forth in Section
3.03(b)(ii)(A).
Preferential Purchasing Member – has the meaning set forth in Section
3.03(b)(ii)(A).
Preferential Right – has the meaning set forth in Section 3.03(b)(ii)(A).
[***]
[***]

12
        



--------------------------------------------------------------------------------

 

Project Schedule – has the meaning set forth in Section 4.01(a)(i).
Qualified Guarantor – means, with respect to a Member, such Member’s Parent or a
subsidiary of such Member’s Parent, in each case, so long as such Person is
Investment Grade.
Quarter – unless the context requires otherwise, means a fiscal quarter of the
Company.
Related Party Matter – means (a) any occurrence or circumstance where (i) the
Company, on the one hand, and a Member or an Affiliate of such Member, on the
other hand, propose to enter into, terminate, or amend a contract or arrangement
with each other, including, without limitation, a Gas Transportation Service
Agreement, a Precedent Agreement, the COM Agreement, or any other contract or
arrangement, or (ii) any Member believes that a dispute has arisen between the
Company and an Affiliate of any Member under a Gas Transportation Service
Agreement, a Precedent Agreement, the COM Agreement, or any other contract or
arrangement, or (iii) a matter with respect to enforcement under any such Gas
Transportation Service Agreement, Precedent Agreement, COM Agreement, or other
contract or arrangement is involved; (b) making any determination as to the
suitability of a Qualified Guarantor of a Member (other than a Founding Member,
which is addressed in the definition of “Qualified Guarantor”) or substitution
of a successor Qualified Guarantor of such Member; (c) the appointment of any
successor Operator or Shipper that is an Affiliate of a Member; (d) any decision
by the Company to exercise any of the owner performance rights under Section 4.4
of the COM Agreement while an Affiliate of EQT or USG is the Operator; or (e)
making any determination, not to be unreasonably withheld, with respect to the
suitability of the Operator pursuant to clause (b) of the definition of Change
of Control.
Representative – has the meaning set forth in Section 6.02(a)(i).
Representative Budget Comments – has the meaning set forth in Section 6.09.
Required Accounting Practices – means the accounting rules and regulations, if
any, at the time prescribed by the Governmental Authorities under the
jurisdiction of which the Company is at the time operating and, to the extent of
matters not covered by such rules and regulations, generally accepted accounting
principles as practiced in the United States at the time prevailing for
companies engaged in a business similar to that of the Company.
Rules – has the meaning set forth in Section 11.05(a).
[***]
[***]
[***]
[***]
Selection Notice – has the meaning set forth in Section 11.05(c).
Series – has the meaning set forth in Section 3.01(b).
Series A – means the initial Series created hereunder as of the date hereof that
holds the Initial Facilities.
Series Schedule – has the meaning set forth in Section 3.01(c).

13
        



--------------------------------------------------------------------------------

 

Sharing Ratio – means, subject in each case to adjustments in accordance with
this Agreement or in connection with Dispositions of Membership Interests, (a)
in the case of a Member executing this Agreement as of the date of this
Agreement or a Person acquiring such Member’s Membership Interest, the
percentage specified for that Member as its Sharing Ratio on Exhibit A with
respect to a Series, and (b) in the case of Membership Interests issued pursuant
to Section 3.04, the Sharing Ratio established pursuant thereto; provided that
the total of all Sharing Ratios for each Series shall always equal 100%.
[***]
[***]
[***]
Shippers – means the Founding Shippers and any other Person that (a) has entered
into a Gas Transportation Service Agreement with the Company or its designee
(or, if applicable, a Precedent Agreement relating thereto) to provide
transportation of natural gas through the Facilities and (b) meets the criteria
for creditworthiness determined by the Management Committee.
[***]
Sole Discretion – has the meaning set forth in Section 6.02(f)(ii).
Subject Contract – has the meaning set forth in Section 4.07(a).
Supermajority Interest – means the approval of the Representatives of the
Founding Members representing greater than [***]% of the aggregate Sharing
Ratios of the Founding Members.
Tax Matters Member – has the meaning set forth in Section 8.03(a).
Term – has the meaning set forth in Section 2.07.
Termination Member – has the meaning set forth in Section 3.03(b)(viii).
Total Event Demand Amount – has the meaning set forth in Section 4.07(b).
Treasury Regulations – means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.
USG – has the meaning set forth in the Preamble.
Withdrawal, or Withdrawn – means or refers to the withdrawal, resignation, or
retirement of a Member from the Company as a Member. Such terms shall not
include any Dispositions of Membership Interests (which are governed by Sections
3.03(a) and (b)), even though the Member making a Disposition may cease to be a
Member as a result of such Disposition.
Withdrawn Member – has the meaning set forth in Section 10.03.

14
        



--------------------------------------------------------------------------------

 

Other terms defined herein have the meanings so given them.
1.02
Interpretation. Unless the context requires otherwise: (a) the gender (or lack
of gender) of all words used in this Agreement includes the masculine, feminine
and neuter; (b) references to Articles and Sections refer to Articles and
Sections of this Agreement; (c) references to Exhibits refer to the Exhibits
attached to this Agreement, each of which is made a part hereof for all
purposes; (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law; (e) references to money refer to
legal currency of the United States of America; (f) the definitions given for
terms in this Article 1 and elsewhere in this Agreement shall apply to both the
singular and plural forms of the terms defined, (g) the conjunction “or” shall
be understood in its inclusive sense (and/or); and (h) the words “hereby”,
“herein”, “hereunder”, “hereof” and words of similar import refer to this
Agreement as a whole (including any Exhibits and Schedules hereto) and not
merely to the specific section, paragraph or clause in which such word appears.

ARTICLE 2    
ORGANIZATION
2.01
Formation. The Company has been organized as a Delaware limited liability
company by the filing of the Delaware Certificate and execution of the Initial
Agreement as of August 22, 2014. The Delaware Certificate contains and shall
maintain a notice of the limitation of liabilities of series in conformity with
Section 18-215 of the Act.

2.02
Name. The name of the Company is Mountain Valley Pipeline, LLC, and all Company
business shall be conducted in that name or such other names that comply with
Law as the Management Committee may select.

2.03
Registered Office; Registered Agent; Principal Office in the United States;
Other Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Delaware Certificate or such other office (which
need not be a place of business of the Company) as the Management Committee may
designate in the manner provided by Law. The registered agent of the Company in
the State of Delaware shall be the initial registered agent named in the
Delaware Certificate or such other Person or Persons as the Management Committee
may designate in the manner provided by Law. The principal office of the Company
in the United States shall be at such place as the Management Committee may
designate, which need not be in the State of Delaware, and the Company shall
maintain records there or such other place as the Management Committee shall
designate and shall keep the street address of such principal office at the
registered office of the Company in the State of Delaware. The Company may have
such other offices as the Management Committee may designate.

2.04
Purposes. The purposes of the Company are to plan, design, construct, acquire,
own, finance, maintain and operate the Facilities, to market the services of the
Facilities, to engage in the transmission of natural gas through the Facilities,
and to engage in any activities directly or indirectly relating thereto,
including the Disposition of the Facilities.

2.05
No State Law Partnership. The Members intend that the Company shall be a limited
liability company and, except as provided in Article 8 with respect to U.S.
federal income tax treatment (and other tax treatment therewith), the Company
shall not be a partnership (including a limited partnership) or joint venture,
and no Member shall be a partner or joint venture of any other Member, for any
purposes, and this Agreement may not be construed to suggest otherwise.


15
        



--------------------------------------------------------------------------------

 

2.06
Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Delaware, the Management Committee shall cause the
Company to comply, to the extent procedures are available and those matters are
reasonably within the control of the Management Committee, with all requirements
necessary to qualify the Company as a foreign limited liability company in that
jurisdiction. At the request of the Management Committee, each Member shall
execute, acknowledge, swear to, and deliver all certificates and other
instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue, and terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

2.07
Term. The period of existence of the Company (the “Term”) commenced on August
22, 2014, and shall end at such time as a certificate of cancellation is filed
with the Secretary of State of Delaware in accordance with Section 12.04.

2.08
Title to Property. All assets, property and rights of the Company or any Series
shall be owned or leased by the Company or such Series as an entity and, except
with respect to assets, property or rights of the Company or such Series leased
or licensed to the Company by a Member (subject to the terms hereof), no Member
shall have any ownership interest in such assets, property or rights in its
individual name or right, and each Member’s Membership Interest shall be
personal property for all purposes. Subject to Section 3.01(b), the Company
shall hold all assets, property and rights of the Company in the name of the
Company and not in the name of any Member.

ARTICLE 3    
MEMBERSHIP INTERESTS; DISPOSITIONS OF INTERESTS
3.01
Capital Structure.

(a)    The capital structure of the Company shall consist of one class of
limited liability company interests called “Membership Interests,” which shall
consist of, with respect to any Member and with respect to each Series, (a) that
Member’s status as a Member; (b) that Member’s share of the income, gain, loss,
deduction, and credits of, and the right to receive distributions from, the
Company; (c) any [***] to which that Member is entitled pursuant to Section
4.06(b); (d) all other rights, benefits, and privileges enjoyed by that Member
(under the Act, this Agreement, or otherwise) in its capacity as a Member,
including that Member’s rights to vote, consent, and approve amendments to this
Agreement pursuant to Section 13.05; (e) with respect to the Founding Members
only, such Founding Members’ rights to participate in the management of the
Company through the Management Committee; and (f) all obligations, duties, and
liabilities imposed on that Member (under the Act or this Agreement or
otherwise) in its capacity as a Member, including any obligations to make
Capital Contributions to the extent set forth in Article 4. As of the Effective
Date, EQT and USG are the Members of the Company and have Membership Interests
in Series A.
(b)    Notwithstanding any other provision of this Agreement, from time to time,
the Management Committee may, by written resolution approved by a Supermajority
Interest, establish one (1) or more additional series pursuant to Section 18-215
of the Act (each, a “Series”) for purposes of holding any Facilities of the
Company. Upon the establishment of each Series, the Management Committee shall
designate the Members and the Sharing Ratios with respect to such Series and the
assets and liabilities of the Company that will be allocated to or become the
assets and liabilities of such Series; [***]. Legal title to any assets
allocated to a Series may be held in the name of such Series or in the Company’s
name, as may be determined by the Management Committee.
(c)    Separate and distinct records shall be maintained for each Series and the
assets and liabilities associated with each Series shall be held and accounted
for separately from the other assets and liabilities of any other Series for all
purposes. The Company may open a separate bank account for any such Series. The
Management Committee may authorize each Series to issue separate Membership
Interests having the terms, preferences, powers, rights, and obligations of
Membership Interests as set forth herein and as may be otherwise set forth on
the Series Schedule (as defined below) adopted by the Management Committee. Each
Member shall have such Sharing Ratio in Series A as set forth on Exhibit A and
shall have such Sharing Ratio in each such additional Series in any addendum to
this Agreement to be adopted by the Management Committee for each such
additional Series with the written resolution authorizing the applicable
additional Series (each such addendum, a “Series Schedule”), and this Agreement
shall accordingly be amended with each such additional Series Schedule. In the
case of any such additional Series that is not treated as a separate partnership
for U.S. federal tax purposes (if so determined by the Management Committee),
the Series Schedule for such Series shall either provide that any or all of
Sections 4.05, 5.04, 5.06, 8.02 or 8.03 hereof do not apply to such Series or
shall otherwise provide how such Sections (or any other Sections hereof) are
modified with respect to such Series, as agreed to by the Members holding
Membership Interests in such Series; provided that, so long as a Series
generates, or can reasonably be expected to generate, income for U.S. federal
income tax purposes that is or would be exclusively “qualifying income” (as such
term is defined pursuant to Section 7704 of the Code), such Series shall not be
treated other than as a separate partnership (or disregarded as an entity
separate from a separate partnership) for U.S. federal tax purposes. All profits
and losses generated by assets allocated to a Series shall inure to the benefit
of only the Members holding Membership Interests in such Series in accordance
with Section 5.04. Subject to Article 12, a Series may not be terminated and its
affairs wound up pursuant to Section 18-215(k) of the Act without the
affirmative vote of a Supermajority Interest.
(d)    All debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to each Series shall be enforceable against
the assets of such Series only and not against the assets of the Company
generally or any other Series, and none of the debts, liabilities, obligations,
or expenses incurred, contracted for, or otherwise existing with respect to the
Company generally or any other Series shall be enforceable against the assets of
such Series. Any Person extending credit to, contracting with, or otherwise
having any claim against any Series may look only to the assets of that Series
to satisfy any such obligation or claim and shall have no claim or right to any
assets allocated to or belonging to any other Series or the Company generally.
Notice of this limitation on liabilities to Series has been set forth in the
Delaware Certificate, and the statutory provisions of Section 18-215 of the Act
(and the statutory effect under Section 18-215 of setting forth such notice in
the Certificate of Formation) shall be applicable to the Company and each Series
that may be established.
3.02
Representations, Warranties and Covenants.

(a)    Each Member hereby represents, warrants, and covenants to the Company and
to each other Member that the following statements are true and correct as of
the Effective Date:
(i)    that such Member is duly incorporated, organized, or formed (as
applicable), validly existing, and (if applicable) in good standing under the
Law of the jurisdiction of its incorporation, organization, or formation; if
required by applicable Law, that such Member is duly qualified and in good
standing in the jurisdiction of its principal place of business, if different
from its jurisdiction of incorporation, organization, or formation; and that
such Member has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, and all necessary actions by the board
of directors, officers, shareholders, managers, members, partners, trustees,
beneficiaries, or other applicable Persons necessary for the due authorization,
execution, delivery, and performance of this Agreement by that Member have been
duly taken;
(ii)    that such Member has duly executed and delivered this Agreement and the
other documents that this Agreement contemplates that such Member will execute,
and they each constitute the valid and binding obligation of such Member
enforceable against it in accordance with their respective terms (except as may
be limited by bankruptcy, insolvency or similar Laws of general application and
by the effect of general principles of equity, regardless of whether considered
at law or in equity); and
(iii)    that such Member’s authorization, execution, delivery, and performance
of this Agreement does not and will not (A) conflict with, or result in a
breach, default or violation of, (1) the organizational documents of such
Member, (2) any contract or agreement to which that Member is a party or is
otherwise subject, or (3) any Law, order, judgment, decree, writ, injunction, or
arbitral award to which such Member is subject; or (B) other than the FERC
Application and the Necessary Regulatory Approvals that the Members have agreed
to obtain pursuant to Article 7, require any consent, approval, or authorization
from, filing or registration with, or notice to, any Governmental Authority or
other Person, unless such requirement has already been satisfied.
(b)    The Company hereby represents and warrants, and the Company covenants, to
each Member that the following statements are true and correct as of the
Effective Date:
(i)    (x) the Company is duly formed and is validly existing, and in good
standing under the Act; (y) the Company has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder (including
the issuance of the Membership Interests to each Member), and all necessary
actions by the Company’s managers, members or other applicable Persons necessary
for the due authorization, execution, delivery, and performance of this
Agreement by the Company have been duly taken;
(ii)    the issuance of the Membership Interests to each Member, as contemplated
hereby, has been duly authorized by all requisite limited liability company
action on the part of the Company and its members, managers or other applicable
Persons, and such Membership Interests are validly issued and, subject only to
the terms of Article 4, fully paid and nonassessable and, subject to the
restrictions in Article 3, are being issued free and clear of any preemptive
rights under the Act or other applicable law, the organizational documents of
the Company, and any other contract to which the Company or its members,
managers or other Person is bound or by which their property is subject;
(iii)    no other Person has any right to acquire any Membership Interest or
other equity interest in the Company or take part in the management of the
Company; and
(iv)    the Company has not entered into any contract, agreement, or other
arrangement with any Person with respect to the Company, the Facilities, the
Membership Interests, or voting rights with respect to the Company.
3.03
Dispositions and Encumbrances of Membership Interests.

(a)    General Restriction. A Member may not Dispose of or Encumber all or any
portion of its Membership Interest except in strict accordance with this Section
3.03. References in this Section 3.03 to Dispositions or Encumbrances of a
“Membership Interest” shall also refer to Dispositions or Encumbrances of a
portion of a Membership Interest. Any attempted Disposition or Encumbrance of a
Membership Interest, other than in strict accordance with this Section 3.03,
shall be, and is hereby declared, null and void ab initio. The rights and
obligations constituting a Membership Interest may not be separated, divided, or
split from the other attributes of a Membership Interest except as contemplated
by the express provisions of this Agreement. The Members agree that the
provisions of this Section 3.03 may be enforced by specific performance pursuant
to Section 11.04.
(b)
Dispositions of Membership Interests.

(i)    General Restriction. Subject to Sections 3.03(d), (e), and (f), no Member
may Dispose of its Membership Interest without the prior written consent of each
of EQT and USG, which consent may be withheld by each in its Sole Discretion;
provided, however, that no such consent shall be required (A) with respect to a
Founding Member, where such Disposition would not cause the Company or
applicable Series to be treated as a publicly traded partnership subject to tax
as an association for U.S. federal income tax purposes, and (B) with respect to
a [***] or any other Member (other than a Founding Member), where such
Disposition (x) when added to all Dispositions by such [***] or Member during
the immediately preceding twelve (12) months, is less than 50% of such [***] or
Member’s Sharing Ratio as of the beginning of such period of twelve (12) months,
(y) would not cause any adverse tax consequences to the Company, any Series, or
any Member, and (z) would not cause the Company or applicable Series to be
treated as a publicly traded partnership subject to tax as an association for
U.S. federal income tax purposes. Subject to receiving the consent required in
the foregoing sentence, if necessary, a Member may Dispose of its Membership
Interest only by complying with all of the following requirements: (I) such
Member must offer the Founding Members the right to acquire such Membership
Interest in accordance with Section 3.03(b)(ii), unless (1) the proposed
Assignee is an Affiliate of the Disposing Member or the Founding Members consent
to the Disposition to such Assignee, which consent may be granted or withheld in
the Sole Discretion of each Founding Member or (2) the Disposition is made by
EQT or USG in accordance with Section 3.03(d), (e), or (f); (II) such Member
must comply with the requirements of Section 3.03(b)(iv) and, if the Assignee is
to be admitted as a Member, Section 3.03(b)(iii); and (III) unless the proposed
Assignee is an Affiliate of the Disposing Member, the Disposition must comply
with the following minimum size requirements: (1) if such Member’s Sharing Ratio
with respect to a Series is less than [***]%, the Disposition must include all
of the Member’s Membership Interest with respect to the Series, and (2) except
with respect to [***], if such Member’s Sharing Ratio with respect to a Series
is [***] or more, but such Member does not propose to dispose of all of its
Membership Interest with respect to the Series, the Disposition must be of a
Membership Interest having a Sharing Ratio with respect to the Series of at
least [***]%.
(ii)    Preferential Purchase Rights.
(A)    Preferential Purchase Rights. Subject to Section 3.03(b)(ii)(B), Section
3.03(b)(ii)(C), and Section 3.03(b)(ii)(D), if a Member desires to consummate a
bona fide transaction that will result in the Disposition of all or a portion of
its Membership Interest in a Series (whether or not the proposed Disposition is
to another Member), then such Member (the “Disposing Member”) shall promptly
give notice thereof (the “Disposition Notice”) to the Company and each Founding
Member of the Series; provided that this Section 3.03(b)(ii) shall not apply to
a Disposition to an Affiliate of the Disposing Member or a Disposition in
accordance with Section 3.03(d), [***], or Section 3.03(e), or Section 3.03(f).
The Disposition Notice shall set forth all relevant information with respect to
the proposed Disposition, including the name and address of the prospective
acquirer, the precise Membership Interest and Series that is the subject of the
Disposition, the price to be paid for such Membership Interest, and any other
terms and conditions of the proposed Disposition. If any Member is a Disposing
Member but either or both of EQT and/or USG and their respective Affiliates are
not the Disposing Member (such of EQT and/or USG and their respective Affiliates
as is not a Disposing Member being referred to herein as the “Non-Disposing
Founding Member(s)”), such Non-Disposing Founding Member(s) shall have the right
(the “Preferential Right”) to acquire, for the same purchase price, and on the
same material terms and conditions, as are set forth in the Disposition Notice,
some or all of the Membership Interest specified in the Disposition Notice;
provided that, if the purchase price to be paid to the Disposing Member pursuant
to the proposed Disposition is not entirely in cash, the purchase price for the
Non-Disposing Founding Member(s) exercising the Preferential Right shall be
[***]. The Non-Disposing Founding Member(s) shall have [***] Days following
receipt of the Disposition Notice (or if the price to be paid pursuant to such
offer is not in cash, then [***] Days following [***]) in which to notify the
other Members (including the Disposing Member) whether such Non-Disposing
Founding Member(s) desires to exercise its Preferential Right. A notice in which
a Non-Disposing Founding Member exercises such Preferential Right is referred to
herein as a “Preferential Exercise Notice” and as deliverer of a Preferential
Exercise Notice, such Non-Disposing Founding Member is referred to herein as a
“Preferential Purchasing Member.” The Preferential Purchasing Member(s) shall
indicate in a Preferential Exercise Notice whether the Preferential Purchasing
Member(s) elects to purchase all of the Disposing Member’s Membership Interest
as set forth in the Disposition Notice or any portion thereof. In the event that
more than one of EQT or USG (or their respective Affiliates) is a Preferential
Purchasing Member, then each Preferential Purchasing Member shall indicate in a
Preferential Exercise Notice whether it elects to purchase only its pro rata
share of the Membership Interest offered in the Disposition Notice (based on its
Sharing Ratio in the applicable Series) or whether such Preferential Purchasing
Member elects to purchase a greater portion of such Membership Interest (up to
the full amount thereof). If the Preferential Purchasing Member(s) elects to
exercise the Preferential Right to purchase the entire Membership Interest
offered in the Disposition Notice (subject to proration based on the
Preferential Purchasing Members’ respective Sharing Ratios in the applicable
Series in the event that Preferential Purchasing Members elected to purchase a
greater number of Membership Interests than the amount offered), the Disposing
Member and the Preferential Purchasing Member(s) shall close the acquisition of
the Membership Interest in accordance with Section 3.03(b)(ii)(E). In the event
that the Preferential Purchasing Member(s) elect to purchase less than the
entire Membership Interest specified in the Disposition Notice, then the
Disposing Member shall have the right to Dispose of the remaining amount of the
unexercised portion of the Membership Interest in accordance with Section
3.03(b)(ii)(E).
(B)    [***].
(C)    [***].
(D)    Preferential Purchase Right Resulting from Disposition of Membership
Interests Held by the Operator. Notwithstanding the foregoing, for so long as
the Operator is an Affiliate of a Member, if the Disposing Member is the
Operator and the Assignee of such Disposing Member’s Membership Interests is not
an Affiliate of such Member (including, for the avoidance of doubt, in the event
the Operator is an Affiliate of EQT or EQM, where the Assignee is not an
Affiliate of either EQT or EQM), then such Disposing Member shall promptly
deliver the Disposition Notice to the Non-Disposing Founding Members that are
not Affiliates of the Operator, and such Non-Disposing Founding Members and
their Affiliates shall have the right (the “Operator Preferential Right”) to
acquire a portion of the Membership Interests of the Disposing Member for the
same purchase price and on the same material terms and conditions as are set
forth in the Disposition Notice; provided that, if the purchase price to be paid
to the Disposing Member pursuant to the proposed Disposition is not entirely in
cash, the purchase price shall be [***]. The Non-Disposing Founding Members and
their Affiliates shall have [***] Days following receipt of the Disposition
Notice (or if the price to be paid pursuant to such offer is not in cash, then
[***] Days following [***]) in which to notify the Disposing Member whether they
desire to exercise the Operator Preferential Right. To the extent a
Non-Disposing Founding Members or any of its Affiliates exercises its Operator
Preferential Right, such Non-Disposing Founding Member (or its Affiliate) will
be deemed a Preferential Purchasing Member. If the Non-Disposing Founding Member
or any of its Affiliates elects to exercise the Operator Preferential Right to
purchase the entire Membership Interest offered in the Disposition Notice, then
the Disposing Member and the Non-Disposing Founding Member (or its Affiliate)
shall close the acquisition of the Membership Interest in accordance with
Section 3.03(b)(ii)(E). In the event that the Non-Disposing Founding Member (or
its Affiliate) elects to purchase less than the entire Membership Interest
specified in the Disposition Notice, then the Disposing Member shall have the
right to Dispose of the remaining amount of the unexercised portion of the
Membership Interest in accordance with Section 3.03(b)(ii)(E).
(E)    Closing. If the Preferential Rights are exercised in accordance with
Section 3.03(b)(ii)(A), 3.03(b)(ii)(B), 3.03(b)(ii)(C), or 3.03(b)(ii)(D), as
applicable, the closing of the purchase of the Membership Interest shall occur
at the principal place of business of the Company no later than the [***] Day
after the expiration of the [***]-Day period referred to in Section
3.03(b)(ii)(A), Section 3.03(b)(ii)(B), 3.03(b)(ii)(C), or 3.03(b)(ii)(D), as
applicable (or, if later, the fifth Business Day after the receipt of all
applicable Authorizations to the purchase), unless the Disposing Member and the
Preferential Purchasing Member(s) agree upon a different place or date. At the
closing, (1) the Disposing Member shall execute and deliver to the Preferential
Purchasing Member(s) (aa) an assignment of the Membership Interest, in form and
substance reasonably acceptable to the Preferential Purchasing Member(s)
containing a general warranty of title as to such Membership Interest (including
that such Membership Interest is free and clear of all Encumbrances, other than
those permitted under Section 3.03(c)(ii)) and (bb) any other instruments
reasonably requested by the Preferential Purchasing Member(s) to give effect to
the purchase; and (2) the Preferential Purchasing Member(s) shall deliver to the
Disposing Member in immediately-available funds the purchase price provided for
in Section 3.03(b)(ii)(A), Section 3.03(b)(ii)(B), 3.03(b)(ii)(C), or
3.03(b)(ii)(D), as applicable. The Sharing Ratios and Capital Accounts of the
Members shall be deemed adjusted to reflect the effect of the purchase.
(F)    Waiver of Preferential Right. If no Non-Disposing Founding Member
delivers a First Preferential Exercise Notice or Second First Preferential
Exercise Notice, or if the Preferential Rights are not exercised in full
pursuant to Section 3.03(b)(ii)(A), 3.03(b)(ii)(B), 3.03(b)(ii)(C), or
3.03(b)(ii)(D), the Disposing Member shall have the right, subject to compliance
with the provisions of Sections 3.03(a) and (b), to Dispose of the portion of
the Membership Interest described in the Disposition Notice that is not
purchased pursuant to the Preferential Rights to the proposed Assignee strictly
in accordance with the terms of the Disposition Notice for a period of [***]
Days after the expiration of the [***]-Day period referred to in such Section
3.03(b)(ii)(A), 3.03(b)(ii)(B), 3.03(b)(ii)(C), or 3.03(b)(ii)(D) (or, if later,
the fifth Business Day after the receipt of all applicable Authorizations to the
purchase). If, however, the Disposing Member fails so to Dispose of the
Membership Interest within such [***]-Day period (or, if applicable, such fifth
Business Day period), the proposed Disposition shall again become subject to the
Preferential Rights.
(G)    Transfer of Operator Rights. In connection with a Disposition of
Membership Interests where the rights provided for in this Section 3.03(b)(ii)
are not exercised or where such rights are waived pursuant to Section
3.03(b)(ii)(F), the Member with the right to appoint the Operator (which Member
shall initially be EQT) may transfer such right to appoint the Operator to the
assignee of such Membership Interests; [***].
(iii)    Admission of Assignee as a Member. An Assignee has the right to be
admitted to the Company as a Member, with the Membership Interest in the
applicable Series (and attendant Sharing Ratio) so transferred to such Assignee,
only upon consent of the Management Committee and only if such Disposition is
effected in strict compliance with Sections 3.03(a) and (b) or is effected in
accordance with Section 3.03(d), [***], or Section 3.03(e), or Section 3.03(f).
(iv)    Requirements Applicable to All Dispositions and Admissions. In addition
to the requirements set forth in Sections 3.03(b)(i), 3.03(b)(ii) and
3.03(b)(iii), any Disposition of a Membership Interest and any admission of an
Assignee as a Member shall also be subject to the following requirements, and
such Disposition (and admission, if applicable) shall not be effective unless
such requirements are complied with; provided the Management Committee, in its
sole and absolute discretion, may waive any of the following requirements:
(A)    Disposition Documents. The following documents must be delivered to the
Management Committee and must be satisfactory, in form and substance, to the
Management Committee in its sole and absolute discretion:
(1)    Disposition Instrument. A copy of the instrument pursuant to which the
Disposition is effected.
(2)    Ratification of this Agreement. An instrument, executed by the Disposing
Member and its Assignee, containing the following information and agreements, to
the extent they are not contained in the instrument described in Section
3.03(b)(iv)(A)(1): (aa) the notice address of the Assignee; (bb) if applicable,
the Parent of the Assignee; (cc) the Sharing Ratios after the Disposition of the
Disposing Member and its Assignee (which together must total the Sharing Ratio
of the Disposing Member before the Disposition); (dd) the Assignee’s
ratification of this Agreement and agreement to be bound by it, and its
confirmation that the representations and warranties in Section 3.02 are true
and correct with respect to it; and (ee) representations and warranties by the
Disposing Member and its Assignee (1) that the Disposition and admission is
being made in accordance with all applicable Laws, (2) that the matter set forth
in Section 3.03(b)(iv)(A)(3) is true and correct, and (3) that the Disposition
and admission do not violate any Financing Commitment or any other agreement to
which the Company is a party.
(3)    Securities Law Opinion. Unless the Membership Interest subject to the
Disposition is registered under the Securities Act of 1933, as amended, and any
applicable state securities Law, a favorable opinion of the Disposing Member’s
legal counsel, or, if so elected by the Management Committee, the Company’s
legal counsel or other legal counsel acceptable to the Management Committee, to
the effect that the Disposition and admission is being made pursuant to a valid
exemption from registration under those Laws and in accordance with those Laws;
provided that no such opinion shall be required in the case of a Disposition by
a Member to an Affiliate or a Disposition made in accordance with Section
3.03(d), with respect to [***], or Section 3.03(e), or Section 3.03(f).
(4)    Tax Opinion. A favorable opinion of the Disposing Member’s legal counsel,
or, if so elected by the Management Committee, the Company’s legal counsel or
other legal counsel acceptable to the Management Committee, to the effect that
the Disposition would not cause the Company or applicable Series to be treated
as a publicly traded partnership subject to tax as an association for U.S.
federal income tax purposes (unless the provision of such tax opinion is waived
in advance by the Management Committee); provided that no such opinion shall be
required in the case of a Disposition by a Member to an Affiliate or a
Disposition made in accordance with Section 3.03(d), with respect to [***], or
Section 3.03(e), or Section 3.03(f).
(B)    Payment of Expenses. The Disposing Member and its Assignee shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with the Disposition and admission, including the legal
fees incurred in connection with the legal opinions referred to in Section
3.03(b)(iv)(A)(3) and (4), on or before the 10th Day after the receipt by that
Person of the Company’s invoice for the amount due. The Company will provide
such invoice as soon as practicable after the amount due is determined but in no
event later than [***] Days thereafter. If payment is not made by the date due,
the Person owing that amount shall pay interest on the unpaid amount from the
date due until paid at a rate per annum equal to the Default Rate.
(C)    No Release. No Disposition of a Membership Interest shall effect a
release of the Disposing Member from any liabilities to the Company or the other
Members arising from events occurring prior to the Disposition.
(D)    Indebtedness of Company. Any Disposition of all or any portion of the
Membership Interest of a Member shall also include the Disposition of a
proportionate share of the Indebtedness owed by the Company to the Disposing
Member. As long as this Agreement shall remain in effect, all evidences of
Indebtedness of the Company owed to any of the Members shall bear an appropriate
legend to indicate that it is held subject to, and may be Disposed only in
accordance with, the terms and conditions of this Agreement, and that such
Disposition may be made only in conjunction with the Disposition of a
proportionate part of such Member’s Membership Interest.
(v)    Deemed Membership Disposition. A Deemed Membership Disposition shall be
deemed to be a Disposition of a Membership Interest and must comply with the
requirements set forth in Sections 3.03(a) and (b).
(vi)    Change of Control.
(A)    [***].
(B)    [***].
(C)    [***].
(D)    Change of Control of Member That Is the Operator. Notwithstanding the
foregoing, [***].
(E)    Closing. If the [***].
(F)    Definitions. As used in this Section 3.03(b)(vi), [***].
(vii)    [Intentionally omitted.]
(viii)    [***]
(c)    Encumbrances of Membership Interest. A Member may not Encumber its
Membership Interest in a Series, except by complying with one of the two
following paragraphs:
(i)    (A) such Member must receive the consent of [***] of the non-Encumbering
Founding Members (calculated without reference to the Sharing Ratio of the
Encumbering Founding Member in such Series), which consent (as contemplated by
Section 6.02(f)(ii)) may be granted or withheld in the Sole Discretion of each
such other Member; and (B) the instrument creating such Encumbrance must provide
that any foreclosure of such Encumbrance (or Disposition in lieu of such
foreclosure) must comply with the requirements of Sections 3.03(a) and (b); or
(ii)    such Encumbrance is [***].
(d)     [***]
(e)    EQT [***] and Related Assignment Rights. Notwithstanding anything in this
Agreement to the contrary, EQT shall have the right from time to time to sell or
assign (i) to [***] or (ii) to any [***] Person Controlled by EQT or its then
Parent all or any part of the Membership Interest in a Series then held by EQT
or its Affiliates (provided that, in either case, if such sale or assignment
occurs prior to the In-Service Date, then, at the time of such sale or
assignment, such Assignee provides the Company with replacement Performance
Assurances, if applicable, meeting the requirements of Section 4.01(b)), and any
such Assignee may further sell or assign such Membership Interest in such Series
to any such Person, directly or indirectly through multiple sales or assignment
among Affiliates, in each case, without any consent from USG or its Affiliates
and without triggering any rights or restrictions under or the provisions of
Section 3.03(b)(ii) or, with respect to such Series, during the period
commencing on the Effective Date through the twelve-month anniversary of the
In-Service Date with respect to the Facilities relating to such Series, Section
3.03(b)(viii). EQT shall promptly provide to the Company and USG copies of the
assignment instrument and the ratification instrument associated with each such
sale or assignment, and the Members shall amend Exhibit A to reflect the Sharing
Ratios set forth in such ratification instrument.
(f)    USG [***] and Related Assignment Rights. Notwithstanding anything in this
Agreement to the contrary, USG shall have the right from time to time to sell or
assign to [***] Person Controlled by USG or its then Parent all or any part of
the Membership Interest in a Series then held by USG or its Affiliates (provided
that, in either case, if such sale or assignment occurs prior to the In-Service
Date, then, at the time of such sale or assignment, such Assignee provides the
Company with replacement Performance Assurances, if applicable, meeting the
requirements of Section 4.01(b)), and any such Assignee may further sell or
assign such Membership Interest in such Series to any such Person, directly or
indirectly through multiple sales or assignments among Affiliates, in each case,
without any consent from EQT or its Affiliates and without triggering any rights
or restrictions under or the provisions of Section 3.03(b)(ii) or, with respect
to such Series, during the period commencing on the Effective Date through the
twelve-month anniversary of the In-Service Date with respect to the Facilities
relating to such Series, Section 3.03(b)(viii). USG shall promptly provide to
the Company and EQT copies of the assignment instrument and the ratification
instrument associated with each such sale or assignment, and the Members shall
amend Exhibit A to reflect the Sharing Ratios set forth in such ratification
instrument.
3.04
Creation of Additional Membership Interests. With respect to a Series,
additional Membership Interests may be created and issued to existing Members or
to other Persons ([***]), and such other Persons may be admitted to the Company
as Members, with the consent of [***], on such terms and conditions as [***] may
determine at the time of admission. The terms of admission or issuance must
specify the Sharing Ratios applicable thereto and may provide for the creation
of different classes of Members having different rights, powers and duties. Any
such admission is effective only after the New Member has executed and delivered
to the Members an instrument containing the notice address of the New Member,
the Assignee’s ratification of this Agreement and agreement to be bound by it,
and its confirmation that the representations and warranties in Section 3.02 are
true and correct with respect to it. The provisions of this Section 3.04 shall
not apply to Dispositions of Membership Interests or admissions of Assignees in
connection therewith, such matters being governed by Sections 3.03(a) and (b).

3.05
Access to Information. (a) Each Founding Member of a Series shall be entitled to
receive any information that it may request concerning such Series; provided
that this Section 3.05 shall not obligate the Company, the Series, the
Management Committee, or the Operator to create any information that does not
already exist at the time of such request (other than to convert existing
information from one medium to another, such as providing a printout of
information that is stored in a computer database), except as otherwise provided
in Section 9.02. Each Founding Member of a Series shall also have the right,
upon reasonable notice, and at all reasonable times during usual business hours
to inspect the properties of the Series and to audit, examine, and make copies
of the books of account and other records of the Series and to have access to
the employees of the Operator to discuss the Series’ businesses and financial
affairs. Such right may be exercised through any agent or employee of such
Founding Member designated in writing by it or by an independent public
accountant, engineer, attorney or other consultant so designated. The Founding
Member making the request shall bear all costs and expenses incurred in any
inspection, examination or audit made on such Founding Member’s behalf. The
Founding Members and the Operator agree to reasonably cooperate, and to cause
their respective independent public accountants, engineers, attorneys or other
consultants to reasonably cooperate, in connection with any such request.
Confidential Information obtained pursuant to this Section 3.05(a) shall be
subject to the provisions of Section 3.06.

(b)    Each New Member shall be entitled to receive only the information and
reports set forth in Section 9.02. Confidential Information received pursuant to
this Section 3.05(b) shall be subject to the provisions of Section 3.06.
3.06
Confidential Information. (a) Except as permitted by Section 3.06(b), (i) each
Member shall keep confidential all Confidential Information and shall not
disclose any Confidential Information to any Person, including any of its
Affiliates, and (ii) each Member shall use the Confidential Information only in
connection with the Facilities and the Company.

(b)    Notwithstanding Section 3.06(a), but subject to the other provisions of
this Section 3.06, a Member may make the following disclosures and uses of
Confidential Information:
(i)    disclosures to another Member or to the Operator in connection with the
Company;
(ii)    disclosures and uses that are approved in advance by the Management
Committee;
(iii)    disclosures that may be required from time to time to obtain requisite
Authorizations or financing for the Facilities, if such disclosures are approved
in advance by the Management Committee;
(iv)    disclosures to an Affiliate of such Member, including the directors,
officers, members, managers, employees, agents and advisors of such Affiliate,
if such Affiliate has agreed to abide by the terms of this Section 3.06;
provided, however, that in no event shall [***];
(v)    disclosures to a Person that is not a Member or an Affiliate of a Member,
if such Person has been retained by the Company, a Member, or the Operator to
provide services in connection with the Company and has agreed to abide by the
terms of this Section 3.06;
(vi)    disclosures to a bona fide potential direct or indirect purchaser of
such Member’s Membership Interest, if such potential purchaser has executed a
confidentiality agreement in form and substance acceptable to the Management
Committee;
(vii)    disclosures required, with respect to a Member or an Affiliate of a
Member, pursuant to (i) the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, (ii) the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder, (iii)
any state securities Laws, or (iv) any national securities exchange or automated
quotation system; and
(viii)    disclosures that a Member is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
Law or that a Member makes to a Governmental Authority or regulatory authority
pursuant to a regulatory request, examination, or audit; provided that, prior to
any such disclosure, such Member shall, to the extent legally permissible:
(A)    provide the Management Committee with prompt notice of such requirements
so that one or more of the Members may seek a protective order or other
appropriate remedy or waive compliance with the terms of this Section
3.06(b)(viii);
(B)    consult with the Management Committee on the advisability of taking steps
to resist or narrow such disclosure; and
(C)    cooperate with the Management Committee and with the other Members in any
attempt one or more of them may make to obtain a protective order or other
appropriate remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, or the other Members waive compliance with the provisions
hereof, such Member agrees (1) to furnish only that portion of the Confidential
Information that, in the opinion of such Member’s counsel, such Member is
legally required to disclose, and (2) to exercise all reasonable efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information.
(c)    Each Member shall take such precautionary measures as may be required to
ensure (and such Member shall be responsible for) compliance with this Section
3.06 by any of its Affiliates, and its and their directors, officers, employees
and agents, and other Persons to which it may disclose Confidential Information
in accordance with this Section 3.06.
(d)    Promptly after any Withdrawal or Disposition by any Member of all of its
Membership Interests pursuant to Sections 3.03 or 10.02, a Withdrawn Member or
Disposing Member, as applicable, shall promptly destroy (and provide a
certificate of destruction to the Company with respect to), or return to the
Company, all Confidential Information in its possession. Notwithstanding the
immediately preceding sentence, but subject to the other provisions of this
Section 3.06, a Withdrawn Member or Disposing Member may retain for a stated
period, but not disclose to any other Person, Confidential Information for the
limited purposes of (i) explaining such Member’s corporate decisions with
respect to the Facilities; (ii) preparing such Member’s tax returns and
defending audits, investigations and proceedings relating thereto; or (iii) in
compliance with such Member’s document retention policy; provided that the
Withdrawn Member or Disposing Member must notify the Management Committee in
advance of such retention and specify in such notice the stated period of such
retention.
(e)    The Members agree that no adequate remedy at law exists for a breach or
threatened breach of any of the provisions of this Section 3.06, the
continuation of which unremedied will cause the Company and the other Members to
suffer irreparable harm. Accordingly, the Members agree that the Company and the
other Members shall be entitled, in addition to other remedies that may be
available to them, to immediate injunctive relief from any breach of any of the
provisions of this Section 3.06 and to specific performance of their rights
hereunder, as well as to any other remedies available at law or in equity,
pursuant to Sections 11.03 and 11.04.
(f)    The obligations of the Members under this Section 3.06 (including the
obligations of any Withdrawn Member) shall terminate on the [***] anniversary of
the end of the Term.
3.07
Founding Shippers. Promptly following [***], but in no event later than [***]
([***]) Business Days following the end of such binding open season, each
Founding Shipper shall enter into Precedent Agreements for the firm commitment
shipping capacity [***].

3.08
Liability to Third Parties. No Member or its Affiliates shall be liable for the
debts, obligations or liabilities of the Company or any Series.

3.09
Use of Members’ Names and Trademarks. The Company, a Series, the Members and
their Affiliates shall not use the name or trademark of any Member or its
Affiliates in connection with public announcements regarding the Company, or
marketing or financing activities of the Company, without the prior written
consent of such Member or Affiliate.

ARTICLE 4    
CAPITAL CONTRIBUTIONS/LOANS
4.01
Capital Contributions. (c) (ix) Promptly following the Approval Date for any
Facility, but in any event no later than 120 Days thereafter, EQT shall provide
to USG (A) a capital budget covering the design, engineering, procurement,
construction and installation of such Facility assigned to the applicable Series
through the applicable In-Service Date for such Facility (the “Construction
Budget”); (B) a schedule (the “Project Schedule”) containing milestones and
including details to support all major development, engineering, procurement,
construction, commissioning and testing activities of such Facility assigned to
the applicable Series during the period prior to the applicable In-Service Date
for such Facility; and (C) an operating budget covering the [***] period
following the In-Service Date for such Facility assigned to the applicable
Series (the “Initial Operating Budget”). With respect to Series A only, if such
Construction Budget, Project Schedule and Initial Operating Budget are not
approved by a Supermajority Interest by the [***] Day following the delivery
thereof to USG, Series A may be dissolved pursuant to Section 12.01(b)(v).

(x)    As to the Construction Budget, the Initial Operating Budget and any
Capital Budget associated with any Facility covered by any Approved Precedent
Agreement approved by the Management Committee in accordance with Section
6.02(i)(S) or 6.02(i)(GG), no further approval of [***] shall be required for
the Capital Contributions required to fund such budget or project as set forth
therein, subject to Section 6.02(i)(S) or 6.02(i)(GG); rather, subject to and in
accordance with the COM Agreement, the Operator shall issue written notices to
the Company for such Capital Contribution and, subject to Sections 6.02(i)(I)
and (K), loans from Members, at such times and in such amounts necessary to fund
the costs associated with such budget or project.
(xi)    In connection with each individual Capital Call required under the
Construction Budget, the Initial Operating Budget, each subsequent Operating
Budget, and any Capital Budget associated with a Facility covered by any
Approved Precedent Agreement, the Management Committee, by the affirmative vote
of [***] of the applicable Series, will determine what portion (if any) of such
funding will be made pursuant to Capital Contributions and what portion (if any)
of such funding will be made by loans by the Members to the Company. Upon
receipt of each notice issued by the Operator pursuant to Section 4.01(a)(ii),
the Company shall issue written requests to each Member, consistent with the
determination made pursuant to the preceding sentence, for the making of the
Capital Contributions and/or loans required in connection with such notice.
(xii)    The Management Committee shall issue or cause to be issued a written
request to each Member for the making of Capital Contributions at such times and
in such amounts as the Management Committee shall approve or as determined
pursuant to Section 4.01(a)(iii) (such written request referred to herein as a
“Capital Call”). Capital Contributions shall be made by the Members in
accordance with their respective Sharing Ratio for such Series. Such Capital
Contributions shall be made in cash, unless a Supermajority Interest elects to
request non-cash Capital Contributions. All amounts timely received by the
Company pursuant to this Section 4.01 shall be credited to the respective
Member’s Capital Account with respect to such Series as of such specified date.
(xiii)    Each Capital Call shall contain the following information:
(A)    The total amount of Capital Contributions requested from all Members;
(B)    With respect to the applicable Series, the amount of Capital Contribution
requested from the Member to whom the request is addressed, such amount to be in
accordance with the Sharing Ratio of such Member for such Series;
(C)    The purpose for which the funds are to be applied in such reasonable
detail as the Management Committee shall direct; and
(D)    The date on which payments of the Capital Contribution shall be made
(which date shall not be less than 30 Days following the date the Capital Call
is given, unless a sooner date is approved by the Management Committee) and the
method of payment, provided that such date and method shall be the same for each
of the Members.
(xiv)    In the event the Management Committee fails to approve an Operating
Budget within 30 Days of the submission of such Operating Budget to all of the
Representatives on the Management Committee for approval, the Operator is
authorized, subject to and in accordance with the COM Agreement, to issue a
notice to the Members of such Series for the making of Capital Contributions
and/or loans required to fund the costs associated with such Operating Budget in
an amount consistent with the Operating Budget most recently approved by the
Management Committee of such Series and including costs that do not exceed, for
any line item, [***] percent ([***]%) of the amount set forth for such line item
in such most recently approved Operating Budget.
(d)    Each Member agrees that it shall make payments of its respective Capital
Contributions in accordance with Capital Calls issued pursuant to this Section
4.01. Each Member shall deliver to the applicable Series:
(iii)    within [***] Business Days following the Management Committee’s
approval of the Construction Budget of a Series, but in no event later than
October 31, 2014 (or, with respect to a New Member admitted after such time but
prior to the In-Service Date of the Facilities assigned to such Series, within
10 Business Days of such admission), and for the period up to the issuance of
FERC’s initial release to the Company to commence construction pursuant to the
applicable FERC Certificate (the “Initial Release”), performance assurances
(“Performance Assurances”) equal to such Member’s share of $[***] (calculated
based on such Member’s Sharing Ratio); and
(iv)    within ten (10) Business Days of the date of the Initial Release (or,
with respect to a New Member admitted after the Initial Release, within ten (10)
Business Days of such admission) for the period following the Initial Release
and up to the In-Service Date, Performance Assurances equal to [***] percent
([***]%) of such Member’s remaining obligations to make Capital Contributions to
the Series pursuant to this Article 4 (calculated based on such Member’s Sharing
Ratio multiplied by the remaining obligations under the applicable Construction
Budget and net of any security posted by such Member, or Member’s Affiliate,
under any Approved Precedent Agreement).
With respect to the applicable Series, the Company shall be entitled to draw
from the Performance Assurances in the event a Member fails to make payments of
its respective Capital Contributions in accordance with Capital Calls issued
pursuant to this Section 4.01. The Performance Assurances posted by a Member
pursuant to this Section 4.01(b) shall be reduced (i) at the end of each
Quarter, to reflect the [***] percent ([***]%) of such Member’s actual Capital
Contributions made to the Series during such Quarter and (ii) in connection with
a Disposition of all or a portion of such Member’s Membership Interest in a
Series, to reflect the replacement Performance Assurances to be posted by the
Assignee of such Membership Interest pursuant to this Section 4.01(b).
Notwithstanding anything to the contrary in this Section 4.01(b), at no time
prior to the applicable In-Service Date will a Member’s Performance Assurance
obligation be less than such Member’s share of $[***] (calculated based on a
Member’s Sharing Ratio). Such Performance Assurances shall be permitted to be in
the form of one or more of (A) a full and unconditional written guarantee from a
Qualified Guarantor, (B) a Letter of Credit or (C) cash collateral (with the
ability to substitute from time to time among (A), (B) or (C)). For the
avoidance of doubt, a Member’s obligation to post Performance Assurances
pursuant to this Section 4.01(b) shall expire (and any obligations under any
posted Performance Assurances shall terminate) on the applicable In-Service Date
with respect to the Facilities of a Series.
(e)    In addition to the authority granted the Management Committee in the
other provisions of this Section 4.01 to issue Capital Calls, if within [***]
Days prior to the date any Matured Financing Obligation is to become due (or
within [***] Days after any notice of acceleration of any Matured Financing
Obligation received prior to the maturity date thereof), (i) the Management
Committee has not made a Capital Call for the payment of such amount that is (or
is expected to be) a Matured Financing Obligation, and (ii) the Members have
been unable to secure refinancing for such Matured Financing Obligation on
reasonably acceptable terms after negotiating in good faith to do so with
third-party lender(s), then at any time thereafter, (1) either EQT or USG may,
on behalf of the Management Committee, issue a Capital Call for cash in the
amount required for the payment of such Matured Financing Obligation, and each
Member shall be obligated to pay such Capital Call as provided in this Section
4.01, but such payment shall be made within [***] Days after the date the
Capital Call is given (and not the [***] Day period provided for in Section
4.01(a)(v)(D)); provided that any failure by a Member to make a Capital
Contribution with respect to a Capital Call made pursuant to this Section
4.01(c)(1) shall not constitute a Default under or breach of this Agreement; and
(2) in the event any Member fails to make a Capital Contribution with respect to
a Capital Call made pursuant to Section 4.01(c)(1), on or prior to such [***]
Day, then each Founding Member shall have the right, but not the obligation, to
pay the portion of the Capital Contribution owed and unpaid to permit the
Company to discharge such Matured Financing Obligation. If any Founding Member
elects to pay such Matured Financing Obligation pursuant to Section 4.01(c)(2),
then such Founding Member will be deemed to be an Additional Contribution/Loan
Member with respect to such payment, and its payment of the Matured Financing
Obligation shall be treated, at the election of such Additional
Contribution/Loan Member, as one of either: (A) a Capital Contribution or loan
resulting in the Additional Contribution/Loan Members receiving [***] or (B) a
permanent Capital Contribution that results in an adjustment of Membership
Interests under Section 4.06(c).
4.02
Loans. (g) If pursuant to Section 4.01(a)(iii) the Management Committee
determines as to any individual Capital Call that all or a portion of such
Capital Call shall be made by loans from the Members to the Company with respect
to the Series, then each Member shall make a loan to the Company with respect to
the Series at the time and in the amount and under such terms and conditions as
the Management Committee of such Series shall approve by the affirmative vote of
a Supermajority Interest.

(h)    If the Management Committee determines that the Series needs funds other
than as contemplated by Section 4.02(a), then, rather than calling for Capital
Contributions, the Management Committee may issue or cause to be issued a
written request to each Member for the making of loans to the Company with
respect to the Series at such times, in such amounts and under such terms and
conditions as the Management Committee of such Series shall approve by the
affirmative vote of a Supermajority Interest; provided that the Management
Committee of such Series shall not call for loans rather than Capital
Contributions if doing so would breach any Financing Commitment or other
agreement of the Company.
(i)    All amounts received from a Member after the date specified in Section
4.02(d)(iv) by the Company with respect to a Series pursuant to this Section
4.02 shall be accompanied by interest on such overdue amounts (and the default
shall not be cured unless such interest is also received by the Company), which
interest shall be payable to the Company with respect to such Series and shall
accrue from and after such specified date at the Default Rate. Any such interest
paid shall not be considered part of the principal of the loan.
(j)    Each written request issued pursuant to Section 4.02(a) or 4.02(b) shall
contain the following information:
(i)    The total amount of loans requested from all Members;
(ii)    The amount of the loan requested from the Member to whom the request is
addressed, such amount to be in accordance with the Sharing Ratio of such Member
in the applicable Series;
(iii)    The purpose for which the funds are to be applied in such reasonable
detail as the Management Committee shall direct;
(iv)    The date on which the loans to the Company with respect to such Series
shall be made (which date shall not be less than [***] Days following the date
the request is given, unless a sooner date is approved by the Management
Committee of such Series) and the method of payment; provided that such date and
method shall be the same for each of the Members; and
(v)    All terms concerning the repayment of or otherwise relating to such
loans; provided that such terms shall be the same for each of the Members and in
the case of costs covered by the Construction Budget shall be consistent with
Section 4.01(a)(iii).
(k)    Each Member agrees that it shall make its respective loans in accordance
with requests issued pursuant to this Section 4.02.

16
        



--------------------------------------------------------------------------------

 

4.03
No Other Contribution or Loan Obligations. No Member shall be required or
permitted to make any Capital Contributions or loans to the Company with respect
to a Series except pursuant to this Article 4.



4.04
Return of Contributions. Except as expressly provided herein, a Member is not
entitled to the return of any part of its Capital Contributions or to be paid
interest in respect of either its Capital Account or its Capital Contributions.
An unreturned Capital Contribution is not a liability of the Company or of any
Member. A Member is not required to contribute or to lend any cash or property
to the Company to enable the Company to return any Member’s Capital
Contributions.

4.05
Capital Accounts. (g) A separate Capital Account shall be established and
maintained for each Member with respect to each Series. Each Member’s Capital
Account with respect to each Series shall be increased by (i) the amount of
money contributed by that Member to the Company with respect to the Series;
(ii) the fair market value of property contributed by that Member to the Company
with respect to the Series (net of liabilities secured by such contributed
property that the Company with respect to the Series is considered to assume or
take subject to under Section 752 of the Code); (iii) allocations to that Member
of income and gain (or items thereof) with respect to the Series, including
items specifically allocated to such Member with respect to the Series pursuant
to Section 5.04(b) and income and gain exempt from tax and income and gain
described in Treasury Regulation Section 1.704-1(b)(2)(iv)(g), but excluding
income and gain described in Treasury Regulation Section 1.704-1(b)(4)(i); and
(iv) the amount of any liabilities with respect to the Series assumed by such
Member and shall be decreased by (v) the amount of money distributed to that
Member by the Company with respect to the Series; (vi) the fair market value of
property distributed to that Member by the Company with respect to the Series
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Section 752 of the Code); (vii)
allocations to that Member of expenditures of the Company with respect to the
Series described (or treated as described) in Section 705(a)(2)(B) of the Code;
(viii) allocations of loss and deduction (or items thereof) with respect to the
Series, including items specifically allocated to such Member pursuant to
Section 5.04(b) and loss and deduction described in Treasury Regulation Section
1.704-1(b)(2)(iv)(g), but excluding items described in (vi) above and loss or
deduction described in Treasury Regulation Section 1.704-1(b)(4)(i) or
1.704-1(b)(4)(iii); and (ix) the amount of any liabilities of such Member
assumed by the Company with respect to the Series. The Members’ Capital Accounts
with respect to each Series shall also be maintained and adjusted as permitted
by the provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and as
required by the other provisions of Treasury Regulation Sections
1.704-1(b)(2)(iv) and 1.704-1(b)(4), including adjustments to reflect the
allocations to the Members of depreciation, depletion, amortization, and gain or
loss as computed for book purposes rather than the allocation of the
corresponding items as computed for tax purposes, as required by Treasury
Regulation Section 1.704-1(b)(2)(iv)(g). Thus, in the discretion of the
Management Committee, the Members’ Capital Accounts shall be increased or
decreased to reflect a revaluation of the property with respect to the Series
based on the fair market value of the property on the date of adjustment (as
determined pursuant to Section 4.05(b)), immediately prior to (A) the
contribution of more than a de minimis amount of money or other property to the
Company with respect to the Series by a new or existing Member as consideration
for a Membership Interest or an increased Sharing Ratio, (B) the distribution of
more than a de minimis amount of money or other property by the Company with
respect to the Series to a Member as consideration for a Membership Interest, or
(C) the liquidation of the Series. Except as provided in this Section 4.05 with
respect to each separate Capital Account established with respect to each
Series, a Member who has more than one Membership Interest shall have a single
Capital Account that reflects all such Membership Interests, regardless of the
class of Membership Interests owned by such Member and regardless of the time or
manner in which such Membership Interests were acquired. Upon the Disposition of
all or a portion of a Membership Interest, the Capital Account or Capital
Accounts of the Disposing Member that is or are attributable to such Membership
Interest shall carry over to the Assignee in accordance with the provisions of
Treasury Regulation Section 1.704-1(b)(2)(iv)(l). The Capital Accounts shall not
be deemed to be, nor have the same meaning as, the capital account of the
Company under the NGA.

(h)    Whenever the fair market value of property is required to be determined
pursuant to the second and third sentences of Section 4.05(a), the Operator
shall propose such a fair market value in a notice to the other Members. If any
other Member disagrees with such determination, such Member shall notify the
other Members of such disagreement within [***] Business Days of receiving such
notice. If such Dispute is not resolved within [***] Business Days after such
notice, any Member may submit such Dispute for binding appraisal in accordance
with Section 13.11(c) by delivering a FMV Notice to the other Members.
This Section 4.05 is intended to comply with the capital account maintenance
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and will be applied
and interpreted in accordance with such Treasury Regulations.
4.06
Failure to Make a Capital Contribution or Loan.

(a)    General. If any Member fails to make a Capital Contribution as requested
by the Management Committee (or on behalf of the Management Committee pursuant
to Section 4.01(c)) in a Capital Call validly and timely issued pursuant to
Section 4.01 or a loan when required pursuant to Section 4.02(a) or 4.02(b)
(each such Member being a “Non-Contributing/Loan Member”), and if such failure
continues for more than [***] Days after the date on which it is due, the
Members that have contributed their Capital Contribution or made their loan, as
applicable (each, a “Contributing/Loan Member”) may (without limitation as to
other remedies that may be available, and in particular such other remedies
shall include the right to specifically enforce the obligation of the
Non-Contributing/Loan Member to make the required Capital Contribution or loan)
thereafter elect to:
(ix)    treat the Non-Contributing/Loan Member’s failure to contribute as a
Default by giving notice thereof to the Non-Contributing/Loan Member, in which
event the provisions of this Agreement regarding the commission of a Default by
a Member shall apply (but if the Capital Call is for the payment of a Matured
Financing Obligation, the Default shall be immediate on the giving of such
notice and the [***]-Day cure period contemplated in the definition of Default
shall not apply); or
(x)    pay the portion of the Capital Contribution owed and unpaid by, or make
the loan required from, the Non-Contributing/Loan Member (the “Additional
Contribution/Loan”) in which event the Contributing/Loan Members that elect to
fund the Non-Contributing/Loan Members’ share (the “Additional Contribution/Loan
Members”) may treat the contribution or loan, as applicable as one of: (1) a
Capital Contribution or loan, as applicable, resulting in the Additional
Contribution/Loan Members receiving [***] under Section 4.06(b), or (2) a
permanent Capital Contribution that results in an adjustment of Membership
Interests under Section 4.06(c), as determined by the Additional
Contribution/Loan Members as set forth below;
provided, however, that this Section 4.06 shall be applied separately with
respect to each Series, as more fully described in this Section 4.06.
No Contributing/Loan Member shall be obligated to make either election under
clause (i) or clause (ii) above. The decision of the Contributing/Loan Members
to elect (i) or (ii) above shall be made by the determination of the
Contributing/Loan Members holding the Supermajority Interest of all
Contributing/Loan Members, but clause (ii) above may not be elected unless at
such time of determination there is one or more Additional Contribution/Loan
Members. The decision of the Additional Contribution/Loan Members to elect
clause (ii)(1) or clause (ii)(2) above shall be made by the determination of the
Additional Contribution/Loan Members holding the Supermajority Interest of all
Additional Contribution/Loan Members. Unless and until such election is made,
payment of the Additional Contribution/Loan shall be treated as a Priority
Interest under Section 4.06(a)(ii) (1). [***]
(b)    [***]
(i)    [***]
(ii)    [***] shall not alter the Sharing Ratios of the Members, nor shall [***]
alter any distributions to the Contributing/Loan Members (in their capacity as
Contributing/Loan Members, as opposed to their capacity as Additional
Contribution/Loan Members) in accordance with their respective Sharing Ratios.
Notwithstanding any provision in this Agreement to the contrary, a Member may
not Dispose of all or a portion of [***] except to a Person to whom it Disposes
all or the applicable pro rata portion of its Membership Interest after
compliance with the requirements of this Agreement in connection therewith.
(iii)    For so long as any Additional Contribution/Loan Member holds [***],
neither any Non-Contributing/Loan Member nor its Representative (except for a
Non-Contributing/Loan Member that has paid to the Additional Contribution/Loan
Member(s) all of the amount of the Additional Contribution/Loan attributable to
such Non-Contributing/Loan Member in accordance with Section 4.06(b)(i)) shall
have the right to vote its Membership Interest (or Sharing Ratio) with respect
to the Series under this Agreement with respect to any decision regarding
distributions from the Company with respect to the Series, and any distribution
to which such Non-Contributing/Loan Member is entitled with respect to the
Series shall be paid [***].
(iv)    No Member that is a Non-Contributing/Loan Member may Dispose of its
Membership Interest unless, at the closing of such Disposition, either the
Non-Contributing/Loan Member or the proposed Assignee pays [***]. No Assignee
shall be admitted to the Company as a Member until compliance with this Section
4.06(b)(iv) has occurred.
(c)    Permanent Contribution. If the Additional Contribution/Loan Members elect
under Section 4.06(a)(ii) to have the Additional Contribution/Loan with respect
to a Series treated as a permanent Capital Contribution, then the Sharing Ratios
of each Member with respect to the Series will be automatically adjusted to
equal each Member’s total Capital Contributions with respect to the Series when
expressed as a percentage of all Members’ Capital Contributions with respect to
the Series (after giving effect to the Capital Contribution made by the
Additional Contribution/Loan Members).
(d)    Further Assurance. In connection with this Section 4.06, each Member
shall execute and deliver any additional documents and instruments and perform
any additional acts that may be necessary or appropriate to effectuate and
perform the provisions of this Section 4.06.
(e)    Deemed Non-Contributing/Loan Member. Notwithstanding anything to the
contrary, for purposes of this Agreement the term “Non-Contributing/Loan Member”
shall include any Member who (i) fails to vote (through such Member’s
Representatives) in favor of a proposed Capital Call under Section 4.01 or a
proposed loan pursuant to Section 4.02 and (ii) fails to fund such Capital Call
or loan, in each case, to the extent necessary to cover the amount of any
Matured Financing Obligation that is to become due within [***] Days or that has
become due (by acceleration or otherwise).
4.07
Credit Assurance.

(a)    Unless otherwise agreed to by [***], if the Series is required to provide
a guaranty, letter of credit or other credit support (each a “Credit Assurance”)
to a counterparty under any contract or agreement (including an Approved
Precedent Agreement) approved by the Management Committee of the Series prior to
the In-Service Date of the Facilities of such Series (each a “Subject
Contract”), then each Member agrees [***].
(b)    If a breach, default or other event occurs under a Subject Contract and
the counterparty thereunder makes a demand or draw on one or more Credit
Assurances for such breach, default or other event (an “Demand Event”), then a
determination will be made as to the total dollar amount demanded or drawn by
such counterparty for such Demand Event (“Total Event Demand Amount”). [***]
(c)    If any Member [***] then such Member [***].
ARTICLE 5    
DISTRIBUTIONS AND ALLOCATIONS
5.01
Distributions. With respect to each Series, within [***] Days following the end
of each Quarter following the In-Service Date, the Management Committee shall
determine the amount of Available Cash with respect to such Quarter, and an
amount equal to 100% of Available Cash with respect to such Quarter shall,
subject to Section 18-607 of the Act, be distributed in accordance with this
Article 5 to the Members (other than a Breaching Member) in proportion to their
respective Sharing Ratios (at the time the amounts of such distributions are
made); provided, however, that, if the Management Committee fails timely to
determine the amount of Available Cash with respect to any Quarter following the
In-Service Date, an amount equal to [***]% of the Available Cash with respect to
the Series determined with respect to the immediately preceding Quarter shall,
subject to Section 18-607 of the Act, be distributed in accordance with this
Article 5 to the Members (other than a Breaching Member) in proportion to their
respective Sharing Ratios with respect to the Series (at the time the amounts of
such distributions are made).

5.02
[Intentionally omitted.]


17
        



--------------------------------------------------------------------------------

 

5.03
[Intentionally omitted.]

5.04
Allocations for Maintaining Capital Accounts. (i) For purposes of maintaining
the Capital Accounts pursuant to Section 4.05, except as provided in Sections
5.04(b) and (c), each item of income, gain, loss, deduction and credit with
respect to each Series shall be allocated to the Members in accordance with
their respective Sharing Ratios with respect to the Series, and to the extent
such items are not allocable to any particular Series, such items shall be
allocated among the various Series by the Management Committee. For the
avoidance of doubt, the items described in this Section 5.04 will be allocated
to each Series as if such Series was a separate partnership for federal income
tax purposes and shall be allocated to the Members associated with each Series
on that basis.

(j)    With respect to each period during which [***] with respect to an
Additional Contribution/Loan treated as a Capital Contribution is outstanding
with respect to a Series, each Additional Contribution/Loan Member shall be
allocated items of income and gain with respect to the Series in an amount equal
to the return that has accrued (whether or not paid) with respect to such
Capital Contribution pursuant to Section 4.06(b)(i), and items of income and
gain with respect to the Series that would otherwise be allocable to the
Non-Contributing/Loan Member(s) shall be correspondingly reduced.
(k)    Notwithstanding the foregoing provisions of Section 5.04, the following
special allocations will be made:
(i)    [Intentionally omitted.]
(ii)    Nonrecourse Deductions with respect to any Series shall be allocated to
the Members in proportion to their Sharing Ratios with respect to the Series.
(iii)    Member Nonrecourse Deductions with respect to any Series attributable
to Member Nonrecourse Debt with respect to the Series shall be allocated to the
Members bearing the Economic Risk of Loss for such Member Nonrecourse Debt as
determined under Treasury Regulation Section 1.704-2(b)(4). If more than one
Member bears the Economic Risk of Loss for such Member Nonrecourse Debt, the
Member Nonrecourse Deductions attributable to such Member Nonrecourse Debt shall
be allocated among the Members according to the ratio in which they bear the
Economic Risk of Loss. This Section 5.04(c)(iii) is intended to comply with the
provisions of Treasury Regulation Section 1.704-2(i) and shall be interpreted
consistently therewith.
(iv)    Notwithstanding any other provision hereof to the contrary, if there is
a net decrease in Minimum Gain with respect to any Series for an allocation
period (or if there was a net decrease in Minimum Gain with respect to the
Series for a prior allocation period and the Company did not have sufficient
amounts of income and gain with respect to the Series during prior periods to
allocate among the Members under this Section 5.04(c)(iv), items of income and
gain with respect to the Series shall be allocated to each Member in an amount
equal to such Member’s share of the net decrease in such Minimum Gain (as
determined pursuant to Treasury Regulation Section 1.704-2(g)(2)). This Section
5.04(c)(iv) is intended to constitute a minimum gain chargeback under Treasury
Regulation Section 1.704-2(f) and shall be interpreted consistently therewith.
(v)    Notwithstanding any provision hereof to the contrary except Section
5.04(c)(iv) (dealing with Minimum Gain), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain with respect to any Series for an allocation
period (or if there was a net decrease in Member Nonrecourse Debt Minimum Gain
for a prior allocation period and the Company did not have sufficient amounts of
income and gain with respect to the Series during prior periods to allocate
among the Members under this Section 5.04(c)(v)), items of income and gain with
respect to the Series shall be allocated to each Member in an amount equal to
such Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
(as determined pursuant to Treasury Regulation Section 1.704-2(i)(4)). This
Section 5.04(c)(v) is intended to constitute a partner nonrecourse debt minimum
gain chargeback under Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(vi)    Notwithstanding any provision hereof to the contrary except Section
5.04(c)(ii) and Section 5.04(c)(iii), no losses or other items of expense with
respect to any Series shall be allocated to any Member to the extent that such
allocation would cause such Member to have a deficit Adjusted Capital Account
balance (or increase any existing deficit Adjusted Capital Account balance) with
respect to the Series at the end of the allocation period. All losses and other
items of expense in excess of the limitation set forth in this Section
5.04(c)(vi) shall be allocated to the Members with interests in the Series who
do not have a deficit Adjusted Capital Account balance with respect to the
Series in proportion to their relative positive Adjusted Capital Accounts with
respect to the Series but only to the extent that such losses and other items of
expense do not cause any such Member to have a deficit Adjusted Capital Account
balance with respect to the Series.
(vii)    If any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) resulting in or increasing an Adjusted
Capital Account deficit for such Member with respect to any Series, items of
income and gain with respect to the Series will be specially allocated to such
Member in any amount and manner sufficient to eliminate, to the extent required
by the Treasury Regulations, such Adjusted Capital Account deficit of the Member
as quickly as possible; provided, however, that an allocation pursuant to this
Section 5.04(c)(vii) shall be made only if and to the extent that such Member
would have a deficit Adjusted Capital Account balance with respect to the Series
after all other allocations provided for in this Article 5 have been tentatively
made as if this Section 5.04(c)(vii) were not in this Agreement. The items of
income or gain to be allocated will be determined in accordance with Treasury
Regulations Section 1.704-1(b)(2)(ii)(d). This subsection (vii) is intended to
qualify and be construed as a “qualifying income offset” within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and will be applied and
interpreted in accordance with such Treasury Regulations.
5.05
Allocations for Tax Purposes. (f) Except as provided in Section 5.05(b) and
Section 5.05(c) or as otherwise required by the Code or Treasury Regulations,
solely for federal income tax purposes, items of taxable income, gain, loss and
deduction of the Company with respect to each Series for each fiscal year or
other relevant period shall be allocated among the Members in the same manner as
each correlative item of “book” income, gain, loss and deduction with respect to
the Series is allocated to the Capital Accounts of the Members with respect to
the Series pursuant to Section 5.04 and each tax credit shall be allocated to
the Members in the same manner as the receipt or expenditure giving rise to such
credit is allocated pursuant to Section 5.04.

(g)    Income, gain, loss, and deduction with respect to property contributed to
the Company with respect to any Series by a Member or revalued pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) shall be allocated among the
Members in a manner that takes into account the variation between the adjusted
tax basis of such property and its book value, as required by Section 704(c) of
the Code and Treasury Regulation Section 1.704-1(b)(4)(i), using the remedial
allocation method permitted by Treasury Regulation Section 1.704-3(d).
(h)    Pursuant to Treasury Regulations Section 1.1245-1(e), to the extent the
Company with respect to any Series recognizes gain as a result of a sale,
exchange or other disposition of Company assets with respect to the Series which
is taxable as recapture income under Sections 1245 or 1250 of the Code or
unrecaptured Section 1250 gain under Section 1(h) of the Code, such recapture
income shall be allocated among the Members with respect to the Series in the
same proportion as the depreciation and amortization giving rise to such
recapture income was allocable among the Members. In no event, however, shall
any Member be allocated recapture income hereunder in excess of the amount of
gain allocated to the Member under this Agreement. Any recapture income that is
not allocated to a Member due to the gain limitation described in the previous
sentence shall be allocated among those Members whose shares of total gain on
the sale, exchange or other disposition of the property exceed their share of
depreciation and amortization attributable to Company or Series assets, in
proportion to their relative shares of the total allocable gain.
(i)    Allocations pursuant to this Section 5.05 are solely for federal (and,
where applicable, state and local) tax purposes and shall not affect, or in any
way be taken into account in computing, any Capital Account or share of income,
gain, loss and other deduction described in Section 5.04 or distributions
pursuant to any provision of this Agreement.
(j)    The Members are aware of the income and other tax consequences of the
allocations made by this Agreement and hereby agree to be bound by the
provisions of this Agreement in reporting their shares of items of income, gain,
loss, credit and deduction.
5.06
Varying Interests. All items of income, gain, loss, deduction or credit with
respect to each Series shall be allocated, and all distributions shall be made,
to the Persons shown on the records of the Company to have been Members with
respect to the Series as of the last Day of the period for which the allocation
or distribution is to be made. Notwithstanding the foregoing, if during any
taxable year there is a change in any Member’s Sharing Ratio with respect to a
Series, the Members agree that their allocable shares of such items for the
taxable year shall be determined based on any method determined by the
Management Committee for such Series to be permissible under Code Section 706
and the related Treasury Regulations to take account of the Members’ varying
Sharing Ratios with respect to the Series.

5.07
Amounts Withheld. The Company is authorized to withhold from payments and
distributions to the Members and to pay over to any federal, state or local
Governmental Authority any amounts required to be so withheld pursuant to the
Code or any provisions of any applicable Law and shall allocate such amounts to
the Members with respect to which such amounts were withheld. All amounts
withheld pursuant to the Code or any provisions of any applicable Law with
respect to any payment, distribution or allocation shall be treated for all
purposes under this Agreement as amounts paid or distributed pursuant to this
Article 5 to the Members with respect to which such amount was withheld. All
taxes paid on behalf of such Member pursuant to this Section 5.07 in excess of
any distributions otherwise payable to such Member shall, at the option of the
Company, (i) be promptly paid to the Company with respect to the applicable
Series by such Member or (ii) be repaid by reducing the amount of the current or
next succeeding distribution or distributions which would otherwise have been
made to such Member or, if such distributions are not sufficient for that
purpose, by so reducing the proceeds of liquidation otherwise payable to such
Member. Whenever the Company selects option (ii) of the preceding sentence, such
Member shall for all purposes of this Agreement be treated as having received a
distribution under 5.01 of the amount of the tax payment. To the fullest extent
permitted by law, each Member hereby agrees to indemnify and hold harmless the
Company and the other Members from and against any liability for taxes (and
related interest, penalties or additions to tax) with respect to income
attributable to or distributions or other payments to such Member.

ARTICLE 6    
MANAGEMENT
6.01
Generally. Except as provided in Section 6.05(a), the management of each Series
is fully vested in the Founding Members of such Series. To facilitate the
orderly and efficient management of the Series, the Founding Members shall act
(a) collectively as a “committee of the whole” pursuant to Section 6.02, and (b)
through the delegation of certain duties and authority to the Operator. Subject
to the express provisions of this Agreement, each Member agrees that it will not
exercise its authority under the Act to bind or commit the Company or any Series
to agreements, transactions or other arrangements, or to hold itself out as an
agent of the Company or any Series.

6.02
Management Committee. The Founding Members shall act collectively through
meetings as a “committee of the whole,” which is hereby named the “Management
Committee.” Decisions or actions taken by the Management Committee in accordance
with the provisions of this Agreement shall constitute decisions or actions by
the Company and shall be binding on each Member, Representative, and employee of
the Company. The Management Committee shall conduct its affairs in accordance
with the following provisions and the other provisions of this Agreement:

(c)
Representatives.

(xi)    Designation. To facilitate the orderly and efficient conduct of
Management Committee meetings, each Founding Member (together with its
Affiliates who are also Founding Members, if any) shall notify the other
Founding Member(s), from time to time, of the identity of (A) one of its senior
officers, who will represent it at such meetings (a “Representative”), and (B)
at least one, but not more than two, additional senior officers, who will
represent it at any meeting that the Founding Member’s Representative is unable
to attend (each an “Alternate Representative”). (The term “Representative” shall
also refer to any Alternate Representative that is actually performing the
duties of the applicable Representative.) [***]. The initial Representative and
Alternate Representatives of each Founding Member are set forth in Exhibit A. A
Founding Member may designate a different Representative or Alternate
Representatives for any meeting of the Management Committee by notifying the
other Founding Member(s) at least [***] Business Days prior to the scheduled
date for such meeting; provided that, if giving such advance notice is not
feasible, then such new Representative or Alternate Representatives shall
present written evidence of his or her authority at the commencement of such
meeting.
(xii)    Authority. Each Representative shall have the full authority to act on
behalf of the Founding Member that designated such Representative; the action of
a Representative at a meeting (or through a written consent) of the Management
Committee shall bind the Founding Member that designated such Representative;
and the other Members of the applicable Series shall be entitled to rely upon
such action without further inquiry or investigation as to the actual authority
(or lack thereof) of such Representative. In addition, the act of an Alternate
Representative shall be deemed the act of the Representative for which such
Alternate Representative is acting, without the need to produce evidence of the
absence or unavailability of such Representative.
(xiii)    DISCLAIMER OF DUTIES; INDEMNIFICATION. EACH REPRESENTATIVE SHALL
REPRESENT, AND OWE DUTIES TO, ONLY THE MEMBER THAT DESIGNATED SUCH
REPRESENTATIVE (THE NATURE AND EXTENT OF SUCH DUTIES BEING AN INTERNAL AFFAIR OF
SUCH MEMBER), AND SHALL NOT OWE ANY DUTIES (INCLUDING FIDUCIARY DUTIES) TO THE
COMPANY, ANY OTHER MEMBER OR REPRESENTATIVE, OR ANY AFFILIATE, OFFICER, OR
EMPLOYEE OF THE COMPANY, ANY OTHER MEMBER, OR ANY OTHER PERSON. THE PROVISIONS
OF SECTIONS 6.02(f)(ii) AND 6.04 SHALL ALSO INURE TO THE BENEFIT OF EACH
MEMBER’S REPRESENTATIVE. THE COMPANY SHALL INDEMNIFY, PROTECT, DEFEND, RELEASE
AND HOLD HARMLESS EACH REPRESENTATIVE FROM AND AGAINST ANY CLAIMS ASSERTED BY OR
ON BEHALF OF ANY PERSON (INCLUDING ANOTHER MEMBER), OTHER THAN THE MEMBER THAT
DESIGNATED SUCH REPRESENTATIVE, THAT ARISE OUT OF, RELATE TO, OR ARE OTHERWISE
ATTRIBUTABLE TO, DIRECTLY OR INDIRECTLY, THE COMPANY OR SUCH REPRESENTATIVE’S
SERVICE ON THE MANAGEMENT COMMITTEE.
(xiv)    Attendance. Each Founding Member shall use all reasonable efforts to
cause its Representative or Alternate Representative to attend each meeting of
the Management Committee, unless its Representative is unable to do so because
of a “force majeure” event or other event beyond his reasonable control, in
which event such Founding Member shall use all reasonable efforts to cause its
Representative or Alternate Representative to participate in the meeting by
telephone pursuant to Section 6.02(h).
(d)    Secretary. The Management Committee may designate a Secretary of the
Management Committee, who need not be a Representative or an employee of a
Member or any Affiliate thereof.
(e)    Procedures. The Secretary, or if no Secretary has been appointed, a
person designated in writing by the Representatives, of the Management Committee
shall maintain written minutes of each meeting held by the Management Committee.
The Management Committee may adopt whatever rules and procedures relating to its
activities as it may deem appropriate, provided that such rules and procedures
shall not be inconsistent with or violate the provisions of this Agreement.
(f)    Time and Place of Meetings. The Management Committee shall meet
quarterly, subject to more or less frequent meetings upon approval of the
Management Committee. Notice of, and an agenda for, all Management Committee
meetings shall be provided by the Representatives to all Members at least five
Days prior to the date of each meeting, together with proposed minutes of the
previous Management Committee meeting (if such minutes have not been previously
ratified). Among other items, the agenda will provide for a discussion of (i)
the results of operations, including explanations of significant variances in
revenues, expenses and cash flow activities and (ii) amounts due for contractual
obligations that will impact Available Cash. Special meetings of the Management
Committee may be called at such times, and in such manner, as any Founding
Member reasonably deems necessary; provided, however, that a Founding Member may
only call a special meeting of the Management Committee with respect to a Series
for which that Founding Member owns a Membership Interest. Any Founding Member
calling for any such special meeting shall notify the Representatives, who in
turn shall notify all Founding Members of the date and agenda for such meeting
at least five Days prior to the date of such meeting. Such five-Day period may
be shortened by the Management Committee, acting through Supermajority Interest.
All meetings of the Management Committee shall be held at a location agreed upon
by the Representatives. Attendance of a Representative of a Founding Member at a
meeting of the Management Committee shall constitute a waiver of notice of such
meeting, except where such Representative attends the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.
(g)    Quorum. The presence of Representative(s) of Founding Members
representing Supermajority Interest shall constitute a quorum for the
transaction of business at any meeting of the Management Committee.
(h)
Voting.

(vi)    Voting by Sharing Ratios. Subject to Section 6.05(a), voting on all
matters shall be effected on a Series basis, with a separate vote taken with
respect to each Series affected by the matter to be decided; provided that, in
any matter pertaining to multiple Series, a Series shall only be bound in such
matter if the Management Committee voting in respect of such Series has approved
such matter. Subject to Sections 6.02(j), 6.05(a), and 6.05(e), each
Representative shall be entitled to vote on all matters submitted to a vote of
the Management Committee in respect of a particular Series in accordance with
the respective Sharing Ratio with respect to such Series of the Founding Member
that designated such Representative.
(vii)    DISCLAIMER OF DUTIES. WITH RESPECT TO ANY VOTE, CONSENT OR APPROVAL AT
ANY MEETING OF THE MANAGEMENT COMMITTEE OR OTHERWISE UNDER THIS AGREEMENT,
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN SECTION 6.02(j) AND SECTION
6.05(e) OF THIS AGREEMENT, EACH REPRESENTATIVE MAY GRANT OR WITHHOLD SUCH VOTE,
CONSENT OR APPROVAL (A) IN ITS SOLE AND ABSOLUTE DISCRETION, (B) WITH OR WITHOUT
CAUSE, (C) SUBJECT TO SUCH CONDITIONS AS IT SHALL DEEM APPROPRIATE, AND (D)
WITHOUT TAKING INTO ACCOUNT THE INTERESTS OF, AND WITHOUT INCURRING LIABILITY
TO, THE COMPANY, A SERIES, ANY OTHER MEMBER OR REPRESENTATIVE, OR ANY AFFILIATE,
OFFICER, OR EMPLOYEE OF THE COMPANY, ANY SERIES OR ANY OTHER MEMBER
(COLLECTIVELY, “SOLE DISCRETION”). THE PROVISIONS OF THIS SECTION 6.02(f)(ii)
SHALL APPLY NOTWITHSTANDING THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF A MEMBER OR ITS
REPRESENTATIVE.
(viii)    Exclusion of Certain Members and Their Sharing Ratios. With respect to
any vote, consent or approval, any Breaching Member or Withdrawn Member (and any
Representative of such Breaching Member or Withdrawn Member) shall be excluded
from such decision (as contemplated by Section 10.03(b)), and the Sharing Ratio
of such Breaching Member or Withdrawn Member shall be disregarded in calculating
the voting thresholds in Section 6.02(f)(i). In addition, if any other provision
of this Agreement provides that a Supermajority Interest is to be calculated
without reference to the Sharing Ratio of a particular Founding Member, then the
applicable voting threshold shall be deemed adjusted accordingly.
(i)    Action by Written Consent. Any action required or permitted to be taken
at a meeting of the Management Committee may be taken without a meeting, without
prior notice, and without a vote if a consent or consents in writing, setting
forth the action so taken, is signed by the Representatives that could have
taken the action at a meeting of the Management Committee.
(j)    Meetings by Telephone. Representatives may participate in and hold such
meeting by means of conference telephone, videoconference or similar
communications equipment by means of which all persons participating in the
meeting can hear each other. Participation in such a meeting shall constitute
presence in person at such meeting, except where a Representative participates
in the meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.
(k)    Matters Requiring Approval of the Management Committee. Notwithstanding
any other provision of this Agreement, but subject to Section 6.05(e), none of
the following actions may be taken by, or on behalf of, a Series without first
obtaining the approval of a Supermajority Interest of the Management Committee:
(A)    with respect to each Series, conducting any activity or business that, in
the reasonable judgment of the Operator acting in good faith, may generate
income for federal income tax purposes that may not be “qualifying income” (as
such term is defined pursuant to Section 7704 of the Code) in excess of [***]%
of the gross income of the Series;
(B)    any material tax elections or any material decisions relating to material
tax returns, in each case, as determined in the reasonable judgment of the
Operator acting in good faith;
(C)    considering at a meeting of the Management Committee a material matter
not on the agenda for that meeting;
(D)    entering into, amending in any material respect, or terminating any
Material Contract, or taking any action that results in a material default under
any Material Contract;
(E)    approving any material loans made by the Series or the provision of any
material financial guarantees by the Series, except to the extent such material
loans or material financial guarantees have been specifically included in and
approved as part of the Construction Budget, the Initial Operating Budget, or
any subsequent annual Capital Budget or Operating Budget that has been approved
by the Management Committee;
(F)    placing or permitting any liens or other encumbrances (other than
Permitted Encumbrances) to exist on the assets of the Series;
(G)    [***]
(H)    [***]
(I)    [***]
(J)    [***]
(K)    [***]
(L)    except as otherwise provided in Section 4.01(a)(ii) making a Capital Call
or otherwise requiring any Member to make any Capital Contribution, except to
the extent such Capital Call or Capital Contribution has been specifically
included in and approved as part of the Construction Budget, the Initial
Operating Budget, or any subsequent annual Capital Budget or Operating Budget
that has been approved by the Management Committee;
(M)    [***]
(N)    selecting a different name for the Company, or making any change to the
principal nature of the business of the Company;
(O)    [***]
(P)    [***]
(Q)    approving accounting procedures for the Series in accordance with GAAP,
or voluntarily changing or terminating the appointment of the Series’
accountants;
(R)    [***]
(S)    [***]
(T)    [***]
(U)    [***]
(V)    on the occurrence of a Dissolution Event, the designation of a Member or
other Person to serve as liquidator pursuant to Section 12.02;
(W)    the commencement, conduct or settlement of any suit, action or proceeding
or arbitration, each involving in excess of $[***];
(X)    the formation of any subcommittee of the Management Committee pursuant to
Section 6.02(k);
(Y)    termination of a Series pursuant to Section 12.01(a)(i);
(Z)    causing or permitting the Series to become Bankrupt (but this provision
shall not be construed to require any Member to ensure the profitability or
solvency of the Series);
(AA)    the Disposition or abandonment of all or substantially all of the
Series’ assets, or of the Series’ material assets other than any Disposition(s)
in the ordinary course of business;
(BB)    causing or permitting the Company to merge, consolidate or convert into
any other entity;
(CC)    [***]
(DD)    approving the FERC Application pursuant to Section 7.01(a);
(EE)     making any decision required pursuant to Sections 7.01(b), (c) or (d);
(FF)    [***]
(GG)    [***]
(HH)    [***]
(II)    [***]
(JJ)    [***]
(l)    Reasonableness. In any matter proposed to the Management Committee
pursuant to [***].
(m)    Subcommittees. The Management Committee may create such subcommittees,
and delegate to such subcommittees such authority and responsibility, and
rescind any such delegations, as it may deem appropriate.
(n)    Officers. The Management Committee may designate one or more Persons to
be officers of a Series. Any officers so designated shall have such titles and,
subject to the other provisions of this Agreement, have such authority and
perform such duties as the Management Committee may delegate to them and shall
serve at the pleasure of the Management Committee and report to the Management
Committee.
6.03
Construction, Operation and Management Agreement. The Company shall enter into a
Construction, Operation and Management Agreement with Operator (the “COM
Agreement”) in such form as shall be approved by the Founding Members.

6.04
No Duties; Disclaimer of Duties. Each Member acknowledges its express intent,
and agrees with each other Member for the mutual benefit of all the Members,
that

(k)    to the fullest extent permitted by applicable Law, no Member, in its
capacity as Member, nor any of such Member’s or any of its Affiliates’
respective employees, agents, directors, managers or officers shall have any
fiduciary duty to the Company, any Series, any other Member or Representative or
any other Person in connection with the business and affairs of the Company or a
Series or any consent or approval given or withheld pursuant to this Agreement;
provided, however, that nothing herein shall eliminate the implied contractual
covenant of good faith and fair dealing;
(l)    to the fullest extent permitted by applicable Law, no Representative, in
such Person’s capacity as a Representative, shall have any fiduciary duty to the
Company, any Series, any Member (other than the Member that designated such
Representative), any other Representative, or any other Person in connection
with the business and affairs of the Company or any Series or any consent or
approval given or withheld pursuant to this Agreement; provided, however, that
nothing herein shall eliminate the implied contractual covenant of good faith
and fair dealing; and
(m)    the provisions of this Section 6.04 will apply for the benefit of each
Member, and no standard of care, duty, or other legal restriction or theory of
liability shall limit or modify the right of each Member to act and direct its
Representative to vote in the manner determined by the Member that designated
such Representative in its Sole Discretion.
To the maximum extent permitted by applicable Law, each Member hereby releases
and forever discharges each other Member and such other Member’s Representative
from all liabilities that such other Member or its Representative might owe,
under the Act or otherwise, to the Company, the releasing Member, or such
releasing Member’s Representative on the ground that any decision of that other
Member or such other Member’s Representative to grant or withhold any vote,
consent or approval constituted the breach or violation of any standard of care,
any fiduciary duty or other legal restriction or theory of liability applicable
to such other Member or its Representative; provided, however, that nothing
herein shall eliminate any Member’s liability for any act or omission that
constitutes a bad faith violation of the implied contractual covenant of good
faith and fair dealing. Notwithstanding anything in this Agreement to the
contrary, nothing in this Section 6.04 shall limit or waive any claims against,
actions, rights to sue, other remedies or other recourse of the Company, any
Member or any other Person may have against any Member, Representative or
employee of the Company for a breach of contract claim relating to any binding
agreement.
6.05
Business Opportunities.

(d)    During the Term, except as otherwise provided in Section 6.05(f) [***],
any project involving the planning, design, construction, acquisition,
ownership, maintenance, or operation of the Facilities may be conducted only by
the Company through a Series and not by any Member or any Affiliate of a Member;
provided that the Management Committee may, pursuant to Section 6.02(KK),
determine that one or more Additional Facilities shall be owned and conducted by
EQT and USG (or their Affiliates) through an Additional Joint Venture LLC [***],
and the operating agreement of any such Additional Joint Venture LLC shall be
substantially in the form attached hereto as Exhibit B. [***]. If such
Representative shall elect to cause the Company to pursue such natural gas
pipeline (each, including the construction, installation, operation, and
maintenance of which, an “Additional Facility”), then the Management Committee
shall create a separate Series pursuant to Section 3.01(b) to hold the Company’s
right, title and interest in and to such Additional Facility and shall determine
the terms of, and issue, additional Membership Interests in such Series in
accordance with the terms of Sections 3.01(b) and 6.02((i)(G), [***].
(e)    A Member and each Affiliate of a Member may engage in and possess
interests in other business ventures of any and every type and description,
independently or with others, including ones in competition with the Company,
with no obligation to offer to the Company, any other Member or any Affiliate of
another Member the right to participate therein. Subject to Section 6.02(i)(HH),
the Company may transact business with any Member or Affiliate thereof. Without
limiting the generality of the foregoing, the Members recognize and agree that
their respective Affiliates currently engage in certain activities involving
natural gas and electricity marketing and trading (including futures, options,
swaps, exchanges of future positions for physical deliveries and commodity
trading), gathering, processing, storage, transportation and distribution,
electric generation, development and ownership, as well as other commercial
activities related to natural gas and that these and other activities by
Members’ Affiliates may be based on natural gas that is shipped through the
Facilities or otherwise made possible or facilitated by reason of the Company’s
activities (herein referred to as “Affiliate’s Outside Activities”). No
Affiliate of a Member shall be restricted in its right to conduct, individually
or jointly with others, for its own account any Affiliate’s Outside Activities,
and no Member or its Affiliates shall have any duty or obligation, express or
implied, fiduciary or otherwise, to account to, or to share the results or
profits of such Affiliate’s Outside Activities with, the Company, any other
Member or any Affiliate of any other Member, by reason of such Affiliate’s
Outside Activities. The provisions of this Section 6.05(b) and Sections
6.02(a)(iii), 6.02(f)(ii), 6.04, 6.05(d), 6.05(e), and 6.07(a) constitute an
agreement to modify or eliminate, as applicable, fiduciary duties pursuant to
the provisions of Section 18-1101 of the Act.
(f)
Subject to Section 6.05(a), each Member:

(i)    renounces in advance each and every interest or expectancy it or any of
its Affiliates might be considered to have under the Act, at common law or in
equity by reason of its membership in the Company in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any other Member or its Affiliates now or in the
future engages, which is presented to the Company, to any other Member or any of
its Affiliates or to any present or future partner, member, director, officer,
manager, supervisor, employee, agent or representative of the Company or of any
other Member or any of its Affiliates; and
(ii)    waives and consents to [***].
(g)
Subject to Section 6.05(a), the Company:

(i)    renounces in advance each and every interest or expectancy it might be
considered to have under the Act, at common law or in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any Member or any of its Affiliates now or in the
future engages, which is presented to such Member or any of its Affiliates or to
any present or future partner, member, director, officer, manager, supervisor,
employee, agent or representative of such Member or any of its Affiliates; and
(ii)    waives and consents to [***].
(h)    Notwithstanding any other provision in this Agreement, with respect to a
Related Party Matter, the Representative of the Founding Member who is, or whose
Affiliate is, involved in such Related Party Matter [***].
(i)    [***]
6.06
Insurance Coverage.

(a)    Operator Insurance. Pursuant to the COM Agreement, the Operator is
required to carry and maintain or cause to be carried and maintained certain
liability insurance coverages.
(b)    Owner Insurance. The Management Committee shall determine the type
limits, deductibles and other terms applicable to the insurance coverages to be
maintained by each Series, and such Series shall engage an insurance broker to
provide recommendations and to procure such insurance coverages on behalf of the
Series.
(c)    Claim for Property Loss or Damage. In the event of actual loss or damage
to a Series’ property or any incident reasonably anticipated to give rise to a
claim for loss or damage to the Series’ property, the Series shall promptly
provide written notice to the Members of such loss, damage or incident. The
Series shall take all actions necessary to provide proper and timely
notification to its insurers of such loss, damage or incident. The Series shall
be responsible for the preparation, submittal and negotiation of all insurance
claims related to any loss, damage or incident involving the Series’ property.
The Members of such Series each agree to use all reasonable efforts to cooperate
with each other and the Series in the preparation, submittal and negotiation of
all such claims by the Series, including, but not limited to, the assignment of
adjusters and the provision and exchange of information related to any loss,
damage or incident involving the Series’ property.
(d)    Directors’ and Officers’ Liability. Each Member shall carry and maintain
Directors’ and Officers’ Liability insurance covering its own respective persons
who are serving as officers, directors, Representatives or Management Committee
members of a Series. Each Member shall also be responsible for insuring its
respective Membership Interest in a Series for securities claims against such
Series.
6.07
Indemnification.

(a)    Subject to Section 6.07(b), to the fullest extent permitted by the Act,
each Series shall indemnify and hold harmless each Representative and each
Member and the managers, officers, directors, stockholders, partners, members,
managers, employees, affiliates, representatives and agents of such Member, as
well as each officer, employee, representative, and agent of the Series
(individually, a “Covered Person”) from and against any and all Claims in which
the Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of the fact that he or it is a Covered Person or which
relates to or arises out of the Series or its property, business or affairs. A
Covered Person shall not be entitled to indemnification under this Section
6.07(a) with respect to [***].
(b)    Notwithstanding the obligations of the Series pursuant to Section 6.07(a)
and subject to Section 6.08, each Member shall indemnify, protect, defend,
release and hold harmless the Company, each Series and each other Member, its
Representative, its Affiliates, and its and their respective directors,
officers, trustees, employees and agents from and against [***].
6.08
Limitation on Liability. EXCEPT IN CONNECTION WITH INDEMNIFICATION OBLIGATIONS
ARISING FROM AN ACTION OR PROCEEDING BROUGHT BY A THIRD PARTY FOR AMOUNTS PAID
OR OWING TO SUCH THIRD PARTY, EACH MEMBER AGREES THAT NO MEMBER SHALL BE LIABLE
UNDER THIS AGREEMENT FOR EXEMPLARY, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
OR PUNITIVE DAMAGES WHICH IN ANY WAY ARISE OUT OF, RELATE TO, OR ARE A
CONSEQUENCE OF, ITS PERFORMANCE OR NONPERFORMANCE HEREUNDER, OR THE PROVISION OF
OR FAILURE TO PROVIDE ANY SERVICE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, LOSS
OF FUTURE PROFITS, BUSINESS INTERRUPTIONS, AND LOSS OF CUSTOMERS, WHETHER SUCH
DAMAGES ARE ASSERTED IN AN ACTION BROUGHT IN CONTRACT, IN TORT OR PURSUANT TO
SOME OTHER THEORY, AND WHETHER THE POSSIBILITY OF SUCH DAMAGES WAS MADE KNOWN OR
WAS FORESEEABLE.

6.09
Delivery of Operating Budget. On or prior to [***] of each year, the Operator
shall deliver a draft annual Operating Budget for the following year to each of
the Representatives, which Representatives will have [***] Days to provide
comments (the “Comment Deadline”) on such draft annual Operating Budget (such
comments, the “Representative Budget Comments”). The Operator shall make a good
faith effort to respond to, and incorporate into such draft annual Operating
Budget, the Representative Budget Comments and shall deliver to each of the
Representatives the final annual Operating Budget for the following year on or
before [***] (the “December Deadline”) of each year; provided, however, that, if
the board of directors of the Operator has not convened to approve the annual
Operating Budget by [***] of a given year, then the December Deadline shall be
extended to [***] of such year; provided, further, that, if the meeting of the
board of directors of the Operator to approve the annual Operating Budget is
scheduled prior to the Comment Deadline, the Operator shall promptly notify the
Representatives in writing of the date and time of such meeting (but no less
than [***] Business Days in advance of such meeting), and the Representatives
shall use reasonable efforts to provide the Representative Budget Comments in
advance of such meeting. The Operator and the Representatives shall work
together in good faith to cause the Operating Budget to be approved by [***] of
such year.

ARTICLE 7    
DEVELOPMENT OF FACILITIES
7.01
Development of Facilities.

(o)    FERC Application. Pursuant to the terms of the COM Agreement, USG, EQT,
and the Operator shall jointly prepare and submit to the Management Committee
the proposed FERC Application related to the Facilities assigned to a Series;
and, following the approval of the FERC Application by the Management Committee,
USG, EQT, and the Operator shall, on behalf of the Company, file the FERC
Application with the FERC.
(p)    Approval of FERC Certificate. No later than [***] Days prior to the FERC
Response Date, the Management Committee shall vote on whether the FERC
Certificate for the Facilities assigned to a Series is issued on terms and
conditions which are not materially different from those requested in a FERC
Application for such Facilities and whether the Company shall (i) accept the
FERC Certificate for the applicable Facilities without seeking rehearing;
(ii) accept such FERC Certificate and seek rehearing of the order issuing the
FERC Certificate; (iii) file for rehearing before committing to accept or reject
the FERC Certificate; or (iv) reject such FERC Certificate. The Management
Committee shall be deemed to have approved the FERC Certificate for the
applicable Facilities if the Management Committee determines that such
certificate is issued on terms and conditions which are not materially different
from those requested in the FERC Application for the applicable Facilities. In
such event the Management Committee shall accept the FERC Certificate prior to
the FERC Response Date with or without seeking rehearing of the order issuing
the FERC Certificate for the applicable Facilities. In such event, subject to
the terms of this Agreement, each Member shall be firmly committed to the
construction of the applicable Facilities and the construction of the applicable
Facilities shall not be subject to any conditions precedent, including but not
limited to Management Committee approval of any financial commitment for
obtaining funds to finance the applicable Facilities or the Management Committee
approval to construct the applicable Facilities.
(q)    If the Management Committee finds that the FERC Certificate for the
applicable Facilities is issued on terms and conditions which are materially
different from those requested in the FERC Application and EQT and USG vote to
accept the order issuing the FERC Certificate with or without seeking rehearing,
then the Management Committee and the applicable Series shall accept the FERC
Certificate prior to the FERC Response Dates, and in such event, and subject to
the terms of this Agreement, each Member shall be firmly committed to the
construction of the applicable Facilities and the construction of the applicable
Facilities shall not be subject to any conditions precedent as provided in
Section 7.01(b).
(r)    If the Management Committee finds that the FERC Certificate for the
applicable Facilities is issued on terms and conditions which are materially
different from those requested in the FERC Application for the applicable
Facilities and [***]. In the event no Member votes to accept the order issuing
the FERC Certificate for the Facilities, then such vote shall be a Dissolution
Event with respect to the Series and the Series shall dissolve and its offices
shall be wound up pursuant to Article 12.
7.02
Employee Matters. To facilitate placing the Facilities assigned to a Series in
service, a Founding Member that is not, or does not have an Affiliate that is,
the Operator shall have the right to have one (1) employee located in the
Operator’s primary place of business with respect to the Facilities and any
construction or engineering site until the In-Service Date for such Facilities,
and such employee shall have access to all construction and engineering offices
related to the Facilities and shall be permitted to review, examine, and copy
the books, records, plans, reports, forecasts, studies, budgets, and other
information related to such Facilities.

7.03
General Regulatory Matters.

(n)    The Members acknowledge that either the Company will be a “natural gas
company” as defined in Section 2(6) of the NGA or the assets of the Company will
be operated by a “natural gas company” as defined in Section 2(6) of the NGA in
accordance with the certificate of authority granted by the FERC.
(o)    Each Member shall (i) cooperate fully with the Company, the Management
Committee, USG, EQT, and the Operator in securing the Necessary Regulatory
Approvals, including supporting all FERC Applications, and in connection with
any reports prescribed by the FERC and any other Governmental Authority having
jurisdiction over the Company; (ii) join in any eminent domain takings by the
Company, to the extent, if any, required by Law; and (iii) without limiting or
modifying Section 6.04 or 6.05, devote such efforts as shall be reasonable and
necessary to develop and promote the Facilities for the benefit of the Company,
taking into account such Member’s Sharing Ratio, resources, and expertise.
ARTICLE 8    
TAXES
8.01
Tax Returns. Except as otherwise required by any final Treasury Regulations,
each Member, each Series, and the Company shall treat each Series as an entity
formed under local law for federal (and, where applicable, state and local) tax
purposes and shall file tax returns for or with respect to each Series
accordingly. Operator shall prepare and timely file (on behalf of the Company
and any such Series) all federal, state and local tax returns required to be
filed by the Company or with respect to each such Series; provided that so long
as USG is a Founding Member with respect to the Series to which a material tax
return relates, USG shall have the right to review and comment on such material
return at least 25 Days prior to the relevant due date for such return (which
return may be provided to USG in draft form) and that the Operator shall include
any such timely received comments as are reasonable, subject to applicable Law
and to any ethical obligations of a return preparer. Each Member shall furnish
to Operator all pertinent information in its possession relating to the
Company’s operations and the operations of each Series that is necessary to
enable such tax returns to be timely prepared and filed. The Company shall bear
the costs of the preparation and filing of its returns.

8.02
Tax Elections. The Company or each Series shall make the following elections on
the appropriate tax returns:

(p)
to adopt the calendar year as the Company’s and each Series’ fiscal and taxable
year;

(q)
to adopt the accrual method of accounting;

(r)
to make the election described in Code Section 754 with respect to the first
taxable year of the Company and each Series;

(s)
to elect to deduct or amortize the organizational expenses of the Company and
each Series in accordance with Section 709(b) of the Code and to depreciate
property pursuant to the most rapid depreciation or cost recovery method
available; and

(t)
any other election the Management Committee for each Series may deem appropriate
or that the Operator is permitted to make without Management Committee approval
in accordance with Section 6.02(i)(B).

Notwithstanding the foregoing, however, none of the Company, any Series or any
Member shall make an election for the Company or any Series to be excluded from
the application of the provisions of subchapter K of chapter 1 of subtitle A of
the Code or elect for the Company or any Series to be treated as an association
taxable as a corporation or any similar provisions of applicable state law and
no provision of this Agreement shall be construed to sanction or approve such an
election.
8.03
Tax Matters Member. (j) EQT shall serve as the “tax matters partner” of the
Company and each Series pursuant to Section 6231(a)(7) of the Code (the “Tax
Matters Member”). The Tax Matters Member shall take such action as may be
necessary to cause to the extent possible each other Member to become a “notice
partner” within the meaning of Section 6223 of the Code. The Tax Matters Member
shall inform each other Member of all significant matters that may come to its
attention in its capacity as Tax Matters Member by giving notice thereof on or
before the fifth Business Day after becoming aware thereof and, within that
time, shall forward to each other Member copies of all significant written
communications it may receive from a taxing authority in that capacity. In the
event that EQT ceases to be the Tax Matters Member (or any successor Tax Matters
Member ceases to be a Member), the Management Committee shall appoint a
successor Tax Matters Member.

(k)    The Tax Matters Member shall provide any Member, upon reasonable request,
access to accounting and tax information and schedules obtained by the Tax
Matters Member solely in its capacity as Tax Matters Member as shall be
necessary for the preparation by such Member of its income tax returns and such
Member’s tax information reporting requirements.
(l)    The Tax Matters Member shall take no action in its capacity as Tax
Matters Member without the authorization of the Management Committee, other than
such action as may be required by Law. Any cost or expense incurred by the Tax
Matters Member in connection with its duties, including the preparation for or
pursuance of administrative or judicial proceedings and in complying with
Section 8.03(b), shall be paid by the Company.
(m)    The Tax Matters Member shall not enter into any extension of the period
of limitations for making assessments on behalf of the Members without first
obtaining the consent of the Management Committee. The Tax Matters Member shall
not bind any Member to a settlement agreement without obtaining the consent of
such Member. Any Member that enters into a settlement agreement with respect to
any partnership item (as described in Code Section 6231(a)(3)) with respect to
the Company or any Series shall notify the other Members of such settlement
agreement and its terms within [***] Days from the date of the settlement.
(n)    No Member shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Company items or items of any Series for any
taxable year without first notifying the other Members no later than [***] Days
prior to filing such request. If the Management Committee consents to the
requested adjustment, the Tax Matters Member shall file the request for the
administrative adjustment on behalf of the Members. If such consent is not
obtained within [***] Days from such notice, any Member, including the Tax
Matters Member, may file a request for administrative adjustment on its own
behalf. Any Member intending to file a petition under Code Sections 6226, 6228
or other Code Section with respect to any item involving the Company shall
notify the other Members of such intention and the nature of the contemplated
proceeding. In the case where the Tax Matters Member is the Member intending to
file such petition on behalf of the Company or any Series, such notice shall be
given within a reasonable period of time to allow the other Members to
participate in the choosing of the forum in which such petition will be filed.
(o)    If any Member intends to file a notice of inconsistent treatment under
Code Section 6222(b), such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.
ARTICLE 9    
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
9.01
Maintenance of Books. (u) The Operator shall keep or cause to be kept at the
principal office of the Company or at such other location approved by the
Management Committee complete and accurate books and records of the Company and
each Series, including all books and records necessary to provide to the Members
any information required to be provided pursuant to Section 9.02, supporting
documentation of the transactions with respect to the conduct of the Company’s
and Series’ business and minutes of the proceedings of its Members and the
Management Committee, and any other books and records that are required to be
maintained by applicable Law.

(v)    The books of account of the Company and Series shall be (i) maintained on
the basis of a fiscal year that is the calendar year, (ii) maintained on an
accrual basis in accordance with Required Accounting Practices, and (iii) unless
the Management Committee decides otherwise, audited by the Certified Public
Accountants at the end of each calendar year.
9.02
Reports. (p) With respect to each calendar year, the Operator shall prepare and
deliver to each Member:

(i)    Within 75 Days after the end of such calendar year, a statement of
operations and a statement of cash flows for such year, a balance sheet as of
the end of such year, and an audited report thereon of the Certified Public
Accountants; provided that, upon the written request of one or more Members at
least [***] Days prior to the applicable calendar year end, which request shall
be a standing request effective for subsequent calendar years unless and until
revoked by the requesting Member, the Operator shall prepare and deliver to the
requesting Member(s) within 25 Days after the end of each such calendar year the
foregoing information except for the audited report, which the Operator shall
use reasonable efforts to prepare and deliver to the requesting Member(s) no
later than 14 Days prior to any regulatory, contractual or filing deadlines of
such Member for which the Operator has been notified by such Member.
(ii)    Within 75 Days after the end of such calendar year, such federal, state
and local income tax returns and such other accounting and tax information and
schedules as shall be necessary for tax reporting purposes by each Member with
respect to such year.
(q)    Upon the written request of one or more Founding Members at least [***]
Days prior to the applicable calendar year end, the Operator shall use
reasonable efforts to prepare and deliver to the requesting Founding Member(s)
the following information within [***] Days after the end of such calendar year:
(i)    A discussion and analysis of the results of operations including detailed
explanations of significant variances in revenues, expenses and cash flow
activities appearing in the audited financial statements, as compared to the
same periods in the prior calendar year, and relevant operational statistics,
including volumetric data;
(ii)    A schedule of amounts due by year for contractual obligations that will
impact Available Cash including notes payable, capital leases, operating leases,
and purchase obligations; and
(iii)    A three-year forward-looking forecast that includes a balance sheet,
profit and loss statement, and a statement of cash flows. Such forecast shall
include information pertaining to the underlying assumptions used in its
preparation including volumetric, revenue per-unit and capital expenditure
assumptions. Such forecast also shall be updated within 45 Days after execution
by the Company of a material Gas Transportation Service Agreement if the timing
and amount of revenues or expenses resulting from such agreement are materially
different than estimates included in the forward-looking forecast.
The reasonable incremental cost to the Operator of preparing the above reports
shall be reimbursed to the Operator by the Founding Member requesting such
reports and, in the case of two or more Founding Members requesting such
reports, equally by such Founding Members. Such cost shall be determined in
accordance with the Accounting Procedure set forth in the COM Agreement.
(r)    Within 25 Days after the end of each calendar month, the Operator shall
cause to be prepared and delivered to each Member with an appropriate
certification of the Person authorized to prepare the same (provided that the
Management Committee may change the financial statements required by this
Section 9.02(c) to a quarterly basis or may make such other change therein as it
may deem appropriate):
(i)    A statement of operations for such month (including sufficient
information to permit the Members to calculate their tax accruals) and for the
portion of the calendar year then ended as compared with the same periods for
the prior calendar year and with the budgeted results for the current periods;
(ii)    A balance sheet as of the end of such month and the portion of the
calendar year then ended; and
(iii)    For quarter month end, a statement of cash flows for the portion of the
calendar year then ended as compared to the same period for the prior calendar
year.
(s)    In addition to its obligations under subsections (a), (b), and (c) of
this Section 9.02, but subject to Section 3.06, the Operator shall timely
prepare and deliver to any Member, upon request, all of such additional
financial statements, notes thereto and additional financial information as may
be required in order for each Member or an Affiliate of such Member to comply
with any reporting requirements under (i) the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, (ii) the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and (iii) any national securities exchange or automated
quotation system. The reasonable incremental cost to Operator of preparing and
delivering such additional financial statements, notes thereto and additional
financial information, including any required incremental audit fees and
expenses, shall be reimbursed to the Operator by the Member requesting such
reports and, in the case of two or more Members requesting such additional
information, equally by such Members. Such cost shall be determined in
accordance with the Accounting Procedure set forth in the COM Agreement.
(t)    Operator shall also cause to be prepared and delivered to each Founding
Member such other reports, forecasts, studies, budgets and other information as
such Founding Member may reasonably request from time to time.
(u)    For purposes of clarification and not limitation, any audit or
examination by a Member pursuant to Section 3.6 of the COM Agreement may, at the
option of such Member, include audit or examination of the books, records and
other support for the costs incurred pursuant to subsections (b) and (e) of this
Section 9.02.
9.03
Bank Accounts. Funds of each Series shall be deposited in such banks or other
depositories as shall be designated from time to time by the Management
Committee and shall not be commingled with the Operator’s funds. All withdrawals
from any such depository shall be made only as authorized by the Management
Committee and shall be made only by check, wire transfer, debit memorandum or
other written instruction. The Management Committee may authorize the Operator
to designate and maintain accounts in any such banks or other depositories in
accordance with Exhibit A to the COM Agreement.

ARTICLE 10    
WITHDRAWAL
10.01
Right of Withdrawal. With respect to each Series, (a) prior to the In-Service
Date of the Facilities assigned to such Series, no Member shall have the right
to withdraw from such Series, other than [***] and (b) following the In-Service
Date of the Facilities assigned to such Series, each Member shall have the right
to withdraw from the Series [***] Days following delivery of written notice to
the Management Committee.

10.02
Deemed Withdrawal. A Member is deemed to have Withdrawn from a Series upon the
occurrence of any of the following events:

(e)
the Member is deemed, pursuant to Section 7.01(d) to have Withdrawn from the
Series;

(f)
there occurs an event that makes it unlawful for the Member to continue to be a
Member;

(g)
the Member becomes Bankrupt;

(h)
the Member dissolves and commences liquidation or winding-up; or

(i)
the Member commits a Default.

10.03
Effect of Withdrawal. A Member that is deemed to have Withdrawn pursuant to
Section 10.01 or Section 10.02 (a “Withdrawn Member”), must comply with the
following requirements in connection with its Withdrawal:

(c)    The Withdrawn Member ceases to be a Member of the applicable Series
immediately upon the occurrence of the applicable Withdrawal event.
(d)    The Withdrawn Member shall not be entitled to receive any distributions
from the Series except as set forth in Section 10.03(e), and neither it nor its
Representative shall be entitled to exercise any voting or consent rights, or to
appoint any Representative or Alternate Representative to the Management
Committee (and the Representative (and the Alternate Representative) appointed
by such Member shall be deemed to have resigned) or to receive any further
information (or access to information) from the Series. The Sharing Ratio of
such Member with respect to any Series shall not be taken into account in
calculating the Sharing Ratios of the Members for any purposes. This Section
10.03(b) shall also apply to a Breaching Member; but if a Breaching Member cures
its breach during the applicable cure period, then any distributions that were
withheld from such Member shall be paid to it, without interest.
(e)    The Withdrawn Member must pay to each Series all amounts owed to it by
such Withdrawn Member.
(f)    The Withdrawn Member shall remain obligated for all liabilities it may
have under this Agreement or otherwise with respect to the Series that accrue
prior to the Withdrawal.
(g)    In the event of a Withdrawal with respect to any Series under Section
10.01 or a deemed Withdrawal under Section 10.02(b) or (c), the Withdrawn Member
shall be entitled to receive a portion of each distribution that is made by the
Series from and after the In-Service Date for the Facilities assigned to such
Series, equal to the product of the Withdrawn Member’s Sharing Ratio with
respect to the Series as of the date of its Withdrawal multiplied by the
aggregate amount of such distribution; provided that the Withdrawn Member’s
rights under this Section 10.03(e) shall automatically terminate at such time as
the Withdrawn Member has received an aggregate amount under this Section
10.03(e) equal to the sum of (i) lesser of (A) the Withdrawn Member’s
Outstanding Capital Contribution with respect to the Series, and (B) the Fair
Market Value of the Withdrawn Member’s Membership Interest with respect to the
Series, each determined as of the date of the Withdrawal, plus (ii) any
Indebtedness of the Company owed to such Member at the time of Withdrawal. From
the date of the Withdrawal to the date of such payment, the amount owing to the
Withdrawn Member pursuant to the preceding sentence shall be recorded as a
contingent obligation of the Series until such payment is made. The rights of a
Withdrawn Member under this Section 10.03(e) shall (A) be subordinate to the
rights of any other creditor of the Series, (B) not include any right on the
part of the Withdrawn Member to receive any interest or other amounts with
respect thereto (except as may otherwise be provided in the evidence of any
Indebtedness of the Series owed to such Withdrawn Member); (C) not require the
Series to make any distribution (the Withdrawn Member’s rights under this
Section 10.03(e) being limiting to receiving a portion of such distributions as
the Management Committee may, in its Sole Discretion, decide to cause the Series
to make); (D) not require any Member to make a Capital Contribution or a loan to
permit the Series to make a distribution or otherwise to pay the Withdrawn
Member; and (E) be treated as a liability of the Series for purposes of Section
12.02.
(h)    Except as set forth in Section 10.03(e), a Withdrawn Member shall not be
entitled to receive any return of its Capital Contributions or other payment
from the Series in respect of its Membership Interest in such Series. Any
Performance Assurances or Credit Assurances provided by the Withdrawn Member and
outstanding as of the date of Withdrawal shall continue as to the liabilities
accrued prior to the date of Withdrawal for which such Performance Assurances
were provided under Section 4.01(b) or such Credit Assurances were provided
under Section 4.07; provided that, in the event a Member is Withdrawn pursuant
to Section 10.02(e), such Member shall pay over and forfeit any remaining
Performance Assurances as liquidated damages and not as a penalty.
(i)    The Sharing Ratio of the Withdrawn Member with respect to the Series to
which the withdrawal relates shall be allocated among the remaining Members with
Membership Interests in such Series in the proportion that each Member’s Sharing
Ratio with respect to the Series bears to the total Sharing Ratio of all
remaining Members with respect to the Series, or in such other proportion as the
remaining Members may unanimously agree.
(j)    A deemed Withdrawal under Section 7.01(d) shall carry no connotation or
implication that the Withdrawn Member has breached this Agreement or otherwise
acted contrary to the intent of this Agreement, it being understood that (i)
each Member is completely free to cast its vote as it wishes at the Management
Committee meetings described in such Section and (ii) the concept of “deemed
Withdrawal” in such Section is merely a convenient technique for permitting the
continued development of the Facilities by the Members that desire to continue
such development.
ARTICLE 11    
DISPUTE RESOLUTION
11.01
Disputes. This Article 11 shall apply to any dispute arising under or related to
this Agreement (whether arising in contract, tort or otherwise, and whether
arising at law or in equity), including (a) any dispute regarding the
construction, interpretation, performance, validity or enforceability of any
provision of this Agreement or whether any Person is in compliance with, or
breach of, any provisions of this Agreement; (b) any deadlock among the
Representatives on any matter requiring approval of the Management Committee
(including any dispute over whether the Representatives of any Founding Member
(or its Affiliates) are reasonably withholding their consent in connection with
a determination by the Management Committee, but only with respect to those
matters specifically identified in Section 6.02(j) and Section 6.05(e)) other
than the matters covered by Sections 6.02(i)(G) or 6.02(i)(BB) (a “Deadlock”);
and (c) the applicability of this Article 11 to a particular dispute.
Notwithstanding the foregoing, this Section 11.01 shall not apply to any matters
that, pursuant to the provisions of this Agreement, are to be resolved by a vote
of the Management Committee; provided that, if a vote, approval, consent,
determination or other decision must, under the terms of this Agreement, be made
(or withheld) in accordance with a standard other than Sole Discretion (such as
a reasonableness standard), then the issue of whether such standard has been
satisfied may be a dispute to which this Article 11 applies (including Section
11.03); and provided, further, that any Deadlock shall be resolved solely as
provided in Sections 11.02 and 11.05 hereof. Any dispute to which this Article
11 applies is referred to herein as a “Dispute.” With respect to a particular
Dispute, each Member that is a party to such Dispute is referred to herein as a
“Disputing Member.” The provisions of this Article 11 shall be the exclusive
method of resolving Disputes.

11.02
Negotiation to Resolve Disputes. If a Dispute arises, the Disputing Members
shall attempt to resolve such Dispute through the following procedure:

(k)    first, the designated Representative of each of the Disputing Members
shall promptly meet (whether by phone or in person) in a good faith attempt to
resolve the Dispute; and
(l)    second, if the Dispute is still unresolved after ten (10) Business Days
following the commencement of the negotiations described in Section 11.02(a),
then the Parent Decision Makers shall meet in person within five (5) Business
Days after the expiration of the aforementioned period of ten (10) Business
Days, and such Parent Decision Makers shall attempt in good faith to resolve the
Dispute as promptly as practicable.
11.03
Courts. If a Dispute (other than a Deadlock) is still unresolved following ten
(10) Business Days after a written request or demand for negotiations described
in Section 11.02(b), then any of such Disputing Members may submit such Dispute
only to the Court of Chancery of the State of Delaware or, in the event that
such court does not have jurisdiction over the subject matter of such Dispute,
to another court of the State of Delaware or a U.S. federal court located in the
State of Delaware (collectively, “Delaware Courts”), and each of the Members
irrevocably submits to the exclusive jurisdiction of the Delaware Courts and
hereby consents to service of process in any such Dispute by the delivery of
such process to such party at the address and in the manner provided in Section
13.02. Each of the Members hereby irrevocably and unconditionally waives any
objection to the laying of venue in any Dispute in the Delaware Courts and
hereby further irrevocably and unconditionally waives and agrees not to plead or
clam in any such court that any action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. EACH MEMBER IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

11.04
Specific Performance. The Members understand and agree that (a) irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms, (b) although monetary damages
may be available for the breach of such covenants and agreements such monetary
damages are not intended to and do not adequately compensate for the harm that
would result from a breach of this Agreement, would be an inadequate remedy
therefor and shall not be construed to diminish or otherwise impair in any
respect any Member’s or the Company’s right to specific performance and (c) the
right of specific performance is an integral part of the transactions
contemplated by this Agreement and without that right none of the Members would
have entered into this Agreement. It is accordingly agreed that, in addition to
any other remedy that may be available to it, including monetary damages, each
of the Members and the Company shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement. Each of the Members further agrees that no Member
nor the Company shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 11.04 and each Member waives any objection to the imposition
of such relief or any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

11.05
Arbitration. 

(a)    If a Deadlock is still unresolved pursuant to the procedures set forth in
Section 11.02, then the Deadlock shall be settled by arbitration conducted in
the English language in New York, New York, administered by and in accordance
with the terms of this Agreement and the Commercial Arbitration Rules (“Rules”)
of the American Arbitration Association (“AAA”) (the “Arbitration”).
(b)    Any Disputing Member (the “Arbitration Invoking Party”) may, by notice
(the “Arbitration Notice”) to any other Disputing Member (the “Arbitration
Noticed Party”), submit the Dispute to Arbitration in accordance with the
provisions of this Section 11.05(b). Any Disputing Member may initiate
Arbitration by filing with the AAA a notice of intent to arbitrate within the
mediation period.
(c)    Any such Arbitration proceeding shall be before a tribunal of three (3)
arbitrators, one (1) designated by the Arbitration Invoking Party, one (1)
designated by the Arbitration Noticed Party, and one (1) designated by the two
(2) arbitrators so designated. The Arbitration Invoking Party and the
Arbitration Noticed Party shall each name their arbitrator by notice (the
“Selection Notice”) given within five (5) Business Days after the date of the
Arbitration Notice, and the two (2) arbitrators so appointed shall agree upon
the third member of the tribunal within five (5) Business Days after the date of
the Selection Notice. Any member of the tribunal not appointed within the period
required, whether by one of the Disputing Members or by the two (2) arbitrators
chosen by the Disputing Members, shall be appointed by the AAA. The arbitrators
shall have no affiliation with, financial or other interest in, or prior
employment with either Disputing Member or their Affiliates and shall be
experienced and well-regarded oil and gas attorneys knowledgeable in the field
of the dispute.
(d)    In any Arbitration in which the Deadlock involves a dispute over whether
the Representatives of any Founding Members are reasonably withholding their
consent in connection with a determination by the Management Committee with
respect to any matter identified in Section 6.02(j) or Section 6.05(e), the
arbitrators shall first determine whether the Representatives of such Founding
Member are reasonably withholding their consent in the matter(s) in question
and, if such Representatives are determined to have acted reasonably, the
arbitrators shall then immediately proceed to resolve the Deadlock among the
Representatives on the matter(s) requiring approval of the Management Committee.
(e)    Each of the Arbitration Invoking Party and the Arbitration Noticed Party
shall have twenty (20) Business Days, commencing on the date the Arbitration
Notice is given, to prepare and submit a proposal for the resolution of the
dispute to the tribunal, including a description of how such Disputing Member
arrived at its proposal and the arguments therefor, as it deems appropriate.
Each of the Arbitration Invoking Party and the Arbitration Noticed Party shall
deliver a copy of its proposal, including any such supplemental information, to
the other Disputing Member at the same time it delivers the proposal to the
tribunal.
(f)    Each of the Arbitration Invoking Party and the Arbitration Noticed Party
shall have five (5) Business Days after the receipt of the other Disputing
Member’s proposal to revise its respective proposal and submit a final proposal
to the tribunal, including supporting arguments for its own and against the
other Disputing Member’s proposal.
(g)    Each of the Arbitration Invoking Party and the Arbitration Noticed Party
shall present oral arguments supporting its final proposal to the tribunal at a
proceeding held five (5) Business Days after the deadline for submission of
final proposals to the tribunal. Each of the Arbitration Invoking Party and the
Arbitration Noticed Party shall have three (3) hours to make its oral
presentation to the tribunal.
(h)    The tribunal shall, within ten (10) Business Days after presentation of
the oral arguments, render a decision that selects the Arbitration Invoking
Party’s final proposal (with no modifications thereto) or the Arbitration
Noticed Party’s final proposal (with no modifications thereto), and no other
proposal. The award rendered pursuant to the foregoing shall be final and
binding on the Disputing Members, shall not be subject to appeal, and judgment
thereon may be entered or enforcement thereof sought by either Disputing Member
in any court of competent jurisdiction.
(i)    Each Disputing Member shall bear the costs of its appointed arbitrator
and its own attorneys’ fees, and the costs of the third arbitrator incurred in
accordance with the foregoing shall be shared equally by the Disputing Members.
Additional incidental costs of the Arbitration shall be paid for by the
non-prevailing Disputing Member in the Arbitration.
(j)    Notwithstanding the foregoing, each Disputing Member may at any time in a
Dispute apply to the Court of Chancery for a decree of dissolution of the
Company pursuant to Section 18-802 of the Act.
ARTICLE 12    
DISSOLUTION, WINDING-UP AND TERMINATION
12.01
Dissolution.

(m)    The Company shall dissolve and its affairs shall be wound up (i) on the
date all Series of the Company are terminated and wound up or (ii) upon entry of
a decree of judicial dissolution under Section 18-802 of the Act.
(n)    A Series shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each a “Dissolution Event”):
(iii)    decision to terminate the Series by Supermajority Interest;
(iv)    entry of a decree of judicial dissolution of the Series under Section
18-215(m) of the Act;
(v)    the Disposition or abandonment of all or substantially all of the Series’
business and assets;
(vi)    an event that makes it unlawful for the business of the Series to be
carried on;
(vii)    with respect to Series A, by 10 Business Days’ written notice of
termination given by USG or EQT if the initial Construction Budget, the Project
Schedule and the Initial Operating Budget have not been approved by USG and EQT
by the [***] Day following the delivery thereof to USG; provided, however, that,
if the initial Construction Budget, Project Schedule and the Initial Operating
Budget are approved within 10 Business Days following delivery of such notice of
termination, then such written notice of termination shall be null and void, and
this Agreement shall continue in full force and effect.
(o)    The termination and winding up of a Series shall not, in it of itself,
cause a dissolution of the Company or the termination of any other Series;
provided, however, that the Company shall dissolve and its affairs shall be
wound up on the date all Series of the Company are terminated and wound up. The
termination of a single Series shall not affect the limitation on liabilities of
such Series or any other Series provided by this Agreement and the Act.
12.02
Winding-Up and Termination. (a) On the termination of a Series, the Management
Committee shall designate a Member or other Person to serve as liquidator. The
liquidator shall proceed diligently to wind up the affairs of the Series and
make final distributions as provided herein and in the Act. The costs of
winding-up shall be borne as a Series expense. Until final distribution, the
liquidator shall continue to operate the Series properties with all of the power
and authority of the Members. The steps to be accomplished by the liquidator are
as follows:

(i)    as promptly as possible after termination and again after final
winding-up, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Series’ assets,
liabilities, and operations through the last Day of the month in which the
termination occurs or the final winding-up is completed, as applicable;
(ii)    the liquidator shall discharge from Series funds all of the Indebtedness
of the Series and other debts, liabilities and obligations of the Series
(including all expenses incurred in winding-up and any loans described in
Section 4.02) or otherwise make adequate provision for payment and discharge
thereof (including the establishment of a cash escrow fund for contingent
liabilities in such amount and for such term as the liquidator may reasonably
determine); and
(iii)    all remaining assets of the Series shall be distributed to the Members
as follows:
(A)    the liquidator may sell any or all Series property, including to Members,
and any resulting gain or loss from each sale shall be computed and allocated to
the Capital Accounts of the Members with respect to the Series in accordance
with the provisions of Article 5;
(B)    with respect to all Series property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members with respect to the Series shall be adjusted to reflect the manner
in which the unrealized income, gain, loss, and deduction inherent in property
that has not been reflected in the Capital Accounts with respect to the Series
previously would be allocated among the Members if there were a taxable
disposition of that property for the fair market value of that property on the
date of distribution; and
(C)    Series property (including cash) shall be distributed among the Members
in accordance with Section 5.01; and those distributions shall be made by the
end of the taxable year of the Series during which the liquidation of the Series
occurs (or, if later, [***] Days after the date of the liquidation).
(b)    The distribution of cash or property to a Member with respect to a Series
in accordance with the provisions of this Section 12.02 constitutes a complete
return to the Member of its Capital Contributions with respect to the Series and
a complete distribution to the Member of its Membership Interest with respect to
the Series and all the Series property and constitutes a compromise to which all
Members have consented pursuant to Section 18-502(b) of the Act. To the extent
that a Member returns funds to the Company or any Series, it has no claim
against any other Member for those funds. Except as otherwise provided by
applicable laws, upon termination of a Series, each Member associated with such
Series shall look solely to the assets of such Series for the return of its
Capital Contributions made with respect to such Series, and if the assets of
such Series remaining after payment of or due provision for the debts and
liabilities of the Company with respect to such Series are insufficient to
return such Capital Contributions, such Members shall have no recourse against
any other Series, the Company or any other Member, except as otherwise provided
by law.
(c)    No dissolution or termination of the Company shall relieve a Member from
any obligation to the extent such obligation has accrued as of the date of such
dissolution or termination. Upon such termination, any books and records of the
Company that there is a reasonable basis for believing will ever be needed again
shall be furnished to the Operator, who shall keep such books and records
(subject to review by any Person that was a Member at the time of dissolution)
for a period at least three (3) years. At such time as the Operator no longer
agrees to keep such books and records, it shall offer the Persons who were
Members at the time of dissolution the opportunity to take over such custody,
shall deliver such books and records to such Persons if they elect to take over
such custody, and may destroy such books and records if they do not so elect.
Any such custody by such Persons shall be on such terms as they may agree upon
among themselves.
12.03
Deficit Capital Accounts. No Member will be required to pay to the Company, to
any other Member or to any third party any deficit balance that may exist from
time to time in any Member’s Capital Account with respect to any Series.

12.04
Certificate of Cancellation. On completion of the distribution of the Company’s
assets as provided herein, the Members (or such other Person or Persons as the
Act may require or permit) shall file a certificate of cancellation with the
Secretary of State of Delaware, cancel any other filings made pursuant to the
Act, and take such other actions as may be necessary to terminate the existence
of the Company. Upon the filing of such certificate of cancellation, the
existence of the Company shall terminate (and the Term shall end), except as may
be otherwise provided by the Act or other applicable Law.

ARTICLE 13    
GENERAL PROVISIONS
13.01
Offset; Costs and Expenses. (d) Whenever a Series is to pay any sum to any
Member, any amounts that Member owes the Series may be deducted from that sum
before payment.

(e)    Series A shall reimburse the Founding Members for all out-of-pocket costs
and expenses incurred by the Founding Members prior to the Effective Date in
connection with the drafting, review and negotiation of this Agreement and the
COM Agreement and for any out-of-pocket costs or expenses incurred by a Member
in connection with the formation of the Company.
13.02
Notices. Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or permitted to be given under this
Agreement must be in writing and must be delivered to the recipient in person,
by courier or mail, or by facsimile or other electronic transmission, including
electronic mail. A notice, request or consent given under this Agreement is
effective on receipt by the Member to receive it; provided that a facsimile or
other electronic transmission that is transmitted after the normal business
hours of the recipient shall be deemed effective on the next Business Day. All
notices, requests and consents to be sent to a Member must be sent to or made at
the addresses given for that Member on Exhibit A or in the instrument described
in Section 3.03(b)(iv)(A)(2) or Section 3.04, or such other address as that
Member may specify by notice to the other Members. Any notice, request or
consent to the Company must be given to all of the Members. Whenever any notice
is required to be given by Law, the Delaware Certificate or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

13.03
Entire Agreement; Superseding Effect. This Agreement, the COM Agreement, and
[***] constitute the entire agreement of the Members and their Affiliates
relating to the Company and the transactions contemplated hereby and supersede
all provisions and concepts contained in all prior agreements.

13.04
Effect of Waiver or Consent. Except as otherwise provided in this Agreement, a
waiver or consent, express or implied, to or of any breach or default by any
Member in the performance by that Member of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Member of the same or any other obligations of that Member
with respect to the Company. Except as otherwise provided in this Agreement,
failure on the part of a Member to complain of any act of any Member or to
declare any Member in default with respect to the Company, irrespective of how
long that failure continues, does not constitute a waiver by that Member of its
rights with respect to that default until the applicable statute-of-limitations
period has run.

13.05
Amendment or Restatement. This Agreement and the Delaware Certificate may be
amended or restated only by a written instrument executed (or, in the case of
the Delaware Certificate, approved) by Supermajority Interest; provided,
however, that any amendment or restatement that is materially adverse to any
Member in a manner that is disproportionate to such Member’s interest (as
compared to the interest of other Members) shall (a) if the affected Member is a
Founding Member, require the written consent or approval of such Founding
Member; or (b) if the affected Member is not a Founding Member, require the
written consent or approval of a majority of all Members similarly adversely
affected.

13.06
Binding Effect. Subject to the restrictions on Dispositions set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the
Members and their respective successors and permitted assigns.

13.07
Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and any mandatory,
non-waivable provision of the Act, such provision of the Act shall control. If
any provision of the Act provides that it may be varied or superseded in a
limited liability company agreement (or otherwise by agreement of the members or
managers of a limited liability company), such provision shall be deemed
superseded and waived in its entirety if this Agreement contains a provision
addressing the same issue or subject matter. If any provision of this Agreement
or the application thereof to any Member or circumstance is held invalid or
unenforceable to any extent, (a) the remainder of this Agreement and the
application of that provision to other Members or circumstances is not affected
thereby, and (b) the Members shall negotiate in good faith to replace that
provision with a new provision that is valid and enforceable and that puts the
Members in substantially the same economic, business and legal position as they
would have been in if the original provision had been valid and enforceable.

13.08
Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions; provided, however, that this Section 13.08 shall not
obligate a Member to furnish guarantees or other credit supports by such
Member’s Parent or other Affiliates.

13.09
Waiver of Certain Rights. Each Member irrevocably waives any right it may have
to maintain any action for dissolution of the Company or for partition of the
property of the Company.

13.10
Counterparts. This Agreement may be executed in any number of counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

13.11
Fair Market Value Determination.

(a)    [***]
(b)    [***]
(c)    [***]
13.12
Other Agreements. Notwithstanding any other provision of this Agreement, it is
hereby acknowledged and agreed that the Company has the power and authority,
without further act, approval, or vote of the Management Committee, to [***].



[Remainder of page intentionally left blank. Signature page follows.]

18
        



--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.
MEMBERS:

MVP HOLDCO, LLC
By:     /s/ Randall L. Crawford    
Name:    Randall L. Crawford    
Title:     President    
US MARCELLUS GAS INFRASTRUCTURE, LLC

By:     /s/ Lawrence A. Wall, Jr.     
Name: Lawrence A. Wall, Jr.     
Title: President    
COMPANY:

MOUNTAIN VALLEY PIPELINE, LLC

By:     MVP Holdco, LLC, its Member
By: /s/ Randall L. Crawford    Name:    Randall L. Crawford    
Title:     President    
By:
US Marcellus Gas Infrastructure, LLC,

its Member
By: /s/ Lawrence A. Wall, Jr.    
Name: Lawrence A. Wall, Jr.    
Title: President    







19
        



--------------------------------------------------------------------------------

 

EXHIBIT A
MEMBERS


Name, Address, Fax and E-mail
Series A Sharing
Ratio
Parent
Representative and Alternate Representatives


MVP HOLDCO, LLC


EQT Plaza
625 Liberty Avenue
Pittsburgh, Pennsylvania 15222
Fax: (412) 553-7781
Attention: Blue Jenkins
   [***]
   David Gray
   [***]
   Sean McGinty
   [***]






[***]%


[***]


[***]




[***]




US MARCELLUS GAS INFRASTRUCTURE, LLC


601 Travis Street
Suite 1900
Houston, Texas 77002
Fax: 713.751.0375
Attention: Lawrence A. Wall, Jr.
                    [***]
                 Karina Amelang
    [***]


 


[***]%


[***]


[***]




[***]









--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF LIMITED LIABILITY COMPANY AGREEMENT












--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



















LIMITED LIABILITY COMPANY AGREEMENT
OF
[●], LLC
A Delaware Limited Liability Company




[●], 2014























--------------------------------------------------------------------------------










        
        
746278.04-WILSR01A - MSW

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Article 1 DEFINITIONS                                    1
1.01
Definitions                                1

1.02
Interpretation                                16

Article 2 ORGANIZATION                                16
2.01
Formation                                16

2.02
Name                                    16

2.03
Registered Office; Registered Agent; Principal Office in the

United States; Other Offices                        16
2.04
Purposes                                17

2.05
No State Law Partnership                            17

2.06
Foreign Qualification                            17

2.07
Term                                    17

2.08
Title to Property                                17

Article 3 MEMBERSHIP INTERESTS; DISPOSITIONS OF INTERESTS            17
3.01
Capital Structure                                17

3.02
Representations, Warranties and Covenants.                    18

3.03
Dispositions and Encumbrances of Membership Interests.            19

3.04
Creation of Additional Membership Interests                    29

3.05
Access to Information                            29

3.06
Confidential Information                            30

3.07
Liability to Third Parties                            32

3.08
Use of Members’ Names and Trademarks                    32

Article 4 CAPITAL CONTRIBUTIONS/LOANS                        32
4.01
Capital Contributions                            32

4.02
Loans                                    35

4.03
No Other Contribution or Loan Obligations                    36

4.04
Return of Contributions                            37

4.05
Capital Accounts                                37

4.06
Failure to Make a Capital Contribution or Loan.                38

4.07
Credit Assurance.                                41

Article 5 DISTRIBUTIONS AND ALLOCATIONS                    41
5.01
Distributions                                41

5.02
[Intentionally omitted.]                            42

5.03
[Intentionally omitted.]                            42

5.04
Allocations for Maintaining Capital Accounts                42

5.05
Allocations for Tax Purposes                        43

5.06
Varying Interests                                44

5.07
Amounts Withheld                            44


i
        
746278.04-WILSR01A - MSW

--------------------------------------------------------------------------------

 

Article 6 MANAGEMENT                                45
6.01
Generally                                45

6.02
Management Committee                            45

6.03
Construction, Operation and Management Agreement                52

6.04
No Duties; Disclaimer of Duties                        52

6.05
Business Opportunities.                            53

6.06
Insurance Coverage.                            54

6.07
Indemnification.                                55

6.08
Limitation on Liability                            56

6.09
Delivery of Operating Budget                        56

Article 7 DEVELOPMENT OF FACILITIES                        57
7.01
Development of Facilities.                            57

7.02
Employee Matters                            58

7.03
General Regulatory Matters.                        58

Article 8 TAXES                                        58
8.01
Tax Returns                                58

8.02
Tax Elections                                59

8.03
Tax Matters Member                            59

Article 9 BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS            60
9.01
Maintenance of Books                            60

9.02
Reports                                    60

9.03
Bank Accounts                                62

Article 10 WITHDRAWAL                                63
10.01
Right of Withdrawal                            63

10.02
Deemed Withdrawal                            63

10.03
Effect of Withdrawal                            63

Article 11 DISPUTE RESOLUTION                            65
11.01
Disputes                                    65

11.02
Negotiation to Resolve Disputes                        65

11.03
Courts                                    65

11.04
Specific Performance                            66

11.05
Arbitration.                                66

Article 12 DISSOLUTION, WINDING-UP AND TERMINATION                68
12.01
Dissolution                                68

12.02
Winding-Up and Termination                        68

12.03
Deficit Capital Accounts                            70

12.04
Certificate of Cancellation                            70


ii
        
746278.04-WILSR01A - MSW

--------------------------------------------------------------------------------

 

Article 13 GENERAL PROVISIONS                            70
13.01
Offset; Costs and Expenses                        70

13.02
Notices                                    70

13.03
Entire Agreement; Superseding Effect                    70

13.04
Effect of Waiver or Consent                        70

13.05
Amendment or Restatement                        71

13.06
Binding Effect                                71

13.07
Governing Law; Severability                        71

13.08
Further Assurances                            71

13.09
Waiver of Certain Rights                            72

13.10
Counterparts                                72

13.11
Fair Market Value Determination.                        72





EXHIBIT:


A - Members





iii
        
746278.04-WILSR01A - MSW

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
[●], LLC
This LIMITED LIABILITY COMPANY AGREEMENT OF [●], LLC (this “Agreement”), dated
as of [●], 2014 (the “Effective Date”), is adopted, executed and agreed to by
[EQT Entity], LLC, a Delaware limited liability company (“EQT”), [USG Entity],
LLC, a Delaware limited liability company (“USG”), and [●], LLC, a Delaware
limited liability company (the “Company”) and each Person from time to time
admitted to the Company as a Member in accordance with the terms hereof.
RECITALS
WHEREAS, on [●], 20[●], the Company was formed as a limited liability company in
accordance with the Act (as hereinafter defined) for the purpose of developing,
constructing, owning, and operating the Facilities (as defined herein) [and
[●]]; and
WHEREAS, the Members (as hereinafter defined) desire to make certain provisions
regarding the affairs of the Company and the conduct of its business and the
rights and obligations of the Members on the terms and subject to the conditions
set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members agree as follows:
Article 1    
DEFINITIONS
1.03
Definitions. As used in this Agreement, the following terms have the respective
meanings set forth below or set forth in the Sections referred to below:

708(b) Members – has the meaning set forth in Section 3.03(b)(viii).
AAA – has the meaning set forth in Section 11.05(a).
Act – means the Delaware Limited Liability Company Act.
Additional Contribution/Loan – has the meaning set forth in Section 4.06(a)(ii).
Additional Contribution/Loan Members – has the meaning set forth in Section
4.06(a)(ii).
Adjusted Capital Account – means the Capital Account maintained for each Member
as provided in Section 4.05, (a) increased by (i) an amount equal to such
Member’s allocable share of Minimum Gain as computed in accordance with the
applicable Treasury Regulations, and (ii) the amount that such Member is deemed
to be obligated to restore pursuant to Treasury Regulations Section
1.704-1(b)(2)(ii)(c), if any, and (b) reduced by the adjustments provided for in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4)-(6). The foregoing
definition of Adjusted Capital Account is intended to comply with the provisions
of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
Affiliate – means, (i) with respect to any Person, (a) each entity that such
Person Controls; (b) each Person that Controls such Person, including, in the
case of a Member, such Member’s Parent; and (c) each entity that is under common
Control with such Person, including, in the case of a Member, each entity that
is Controlled by such Member’s Parent; provided that, with respect to any
Member, an Affiliate shall include (y) a limited partnership or a Person
Controlled by a limited partnership if such Member’s Parent has the power to
appoint the general partner of such limited partnership, or such general partner
is otherwise is Controlled by such Member’s Parent, or (z) a limited liability
company or a Person controlled by a limited liability company if such Member’s
Parent has the power to appoint the managing member or manager (or, if more than
one manager, a majority of managers) of the limited liability company, or such
managing member or manager(s) are Controlled by such Member’s Parent; provided,
further, that, for purposes of this Agreement, the Company shall not be an
Affiliate of any Member; and (ii) [***].
Affiliate’s Outside Activities – has the meaning set forth in Section 6.05(a).
Agreement – has the meaning set forth in the Preamble.
Alternate Representative – has the meaning set forth in Section 6.02(a)(i).
Appraiser – has the meaning set forth in Section 13.11(c).
Approved Precedent Agreement – means each Precedent Agreement approved by the
Management Committee pursuant to Section 6.02(i)(S).
Arbitration – has the meaning set forth in Section 11.05(a).
Arbitration Invoking Party – has the meaning set forth in Section 11.05(b).
Arbitration Notice – has the meaning set forth in Section 11.05(b).
Arbitration Noticed Party – has the meaning set forth in Section 11.05(b).
Assignee – means any Person that acquires a Membership Interest or any portion
thereof through a Disposition; provided that an Assignee shall have no right to
be admitted to the Company as a Member except in accordance with Section
3.03(b)(iii). Subject to the Preferential Rights set forth in Section
3.03(b)(ii), the Assignee of a dissolved Member is the shareholder, partner,
member or other equity owner or owners of the dissolved Member to whom such
Member’s Membership Interest is assigned by the Person conducting the
liquidation or winding-up of such Member. The Assignee of a Bankrupt Member is
(a) the Person or Persons (if any) to whom such Bankrupt Member’s Membership
Interest is assigned by order of the bankruptcy court or other Governmental
Authority having jurisdiction over such Bankruptcy, or (b) in the event of a
general assignment for the benefit of creditors, the creditor to which such
Membership Interest is assigned.
Assumed Tax Rate – means, for any period, the effective maximum combined
marginal U.S. federal, state, and local income tax rate applicable to ordinary
income of an individual resident of New York, New York, after giving effect to
any U.S. federal income tax deduction for state and local income taxes.
Authorizations – means licenses, certificates, permits, orders, approvals,
determinations and authorizations from Governmental Authorities having valid
jurisdiction.
Available Cash – means, with respect to any Quarter ending prior to the
dissolution or liquidation of the Company, and without duplication:
(a)    the sum of all cash and cash equivalents of the Company on hand at the
end of such Quarter, less
(b)    the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Management Committee (i) to provide for the proper
conduct of the business of the Company (including reserves for future
maintenance capital expenditures and for anticipated future credit needs of the
Company) subsequent to such Quarter or (ii) to comply with applicable law or any
loan agreement, security agreement, mortgage, debt instrument or other agreement
or obligation to which the Company is a party or by which it is bound or its
assets are subject.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which a liquidation or dissolution of the Company occurs and any subsequent
Quarter shall be deemed to equal zero.
Bankruptcy or Bankrupt – means, with respect to any Person, that (a) such Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of such Person or of
all or any substantial part of such Person’s properties; or (b) against such
Person, a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and 120 Days have expired without dismissal thereof or with respect to
which, without such Person’s consent or acquiescence, a trustee, receiver, or
liquidator of such Person or of all or any substantial part of such Person’s
properties has been appointed and 90 Days have expired without the appointment’s
having been vacated or stayed, or 90 Days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated.
Breaching Member – means a Member that, as of any date, (a) has committed a
failure or breach of the type described in the definition of “Default,” (b) has
received a written notice with respect to such failure or breach of the type
described in such definition of “Default,” and (c) has not cured such failure or
breach as of such date, but as to which the applicable cure period set forth in
such definition of “Default” has not then expired.
Business Day – means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Delaware are closed.
[***]
Capital Account – means the account maintained by the Company for each Member in
accordance with Section 4.05.
Capital Budget – means (a) the Construction Budget, (b) the capital budget
associated with the Facilities covered by any Approved Precedent Agreement, and
(c) the annual capital budget for the Company that is approved (or deemed
approved) pursuant to Section 6.02(i)(GG). Each Capital Budget shall cover all
items that are classified as capital items under Required Accounting Practices.
Capital Call – has the meaning set forth in Section 4.01(a)(iv).
Capital Contribution – means, with respect to a Member, the amount of money and
the net agreed fair market value of any property (other than money) contributed
to the Company by the Member. Any reference in this Agreement to the Capital
Contribution of a Member shall include a Capital Contribution of its
predecessors in interest.
Certified Public Accountants – means a firm of independent public accountants
selected from time to time by the Management Committee.
Change of Control – means:
(a)    with respect to any Member, an event (such as a Disposition of voting
securities or other equity interests or substantially all the assets of such
Member) that causes such Member to cease to be Controlled by such Member’s then
Parent; provided that the term “Change of Control” shall not include any of the
following events:
(A)    with respect to a Founding Member, an event that causes such Member’s
then Parent to be Controlled by another Person;
(B)    a Disposition of the Membership Interests held by, or the equity or
assets of, such Member to an Affiliate of such Member or such Member’s then
Parent, or any other event, including any corporate reorganization, merger,
combination or similar transaction, that results in such Member being Controlled
by an Affiliate of such Member’s then Parent, including, in each case, a
Disposition to a limited partnership whose general partner is Controlled by an
Affiliate of such Member or its then Parent;
(C)    in the case of a Member that is a publicly traded partnership or is
Controlled by a publicly traded partnership, any Disposition of units or
issuance of new units representing limited partner interests by such publicly
traded partnership, whether to an Affiliate or an unrelated party and whether or
not such units or interests are listed on a national securities exchange or
quotation service so long as the general partner of such publicly traded
partnership is Controlled by an Affiliate of such Member or its Parent; and
(D)    [***];
(b)    prior to and following the In-Service Date, with respect to the Operator,
an event (such as a Disposition of voting securities or other equity interests
of substantially all the assets of the Operator) that causes, directly or
indirectly, the Operator to be Controlled by another Person, subject to Section
3.03(b)(vi)(D). With respect to the Operator, “Change of Control” shall not
include an event (i) that causes the Operator to be Controlled by an Affiliate
of the Operator or an Affiliate of the Operator’s then Parent or (ii) that
causes the Parent of the Operator to be Controlled by another Person so long as
[***]; and
(c)    Notwithstanding the foregoing, and for the avoidance of doubt, any event
that (i) constitutes a Change of Control under clause (a) of this definition of
Change of Control or (ii) is expressly excluded from this definition of Change
of Control pursuant to clauses (a)(A), (a)(B), (a)(C) or (a)(D) above shall not
be deemed a Disposition for purposes of Section 3.03 of this Agreement, other
than for purposes of Section 3.03(b)(iv); provided, however, that Dispositions
or issuances described in clause (a)(C) shall not be deemed a Disposition for
purposes of Section 3.03(b)(iv).
Change Exercise Notice – has the meaning set forth in Section 3.03(b)(vi)(A).
Change Purchasing Member – has the meaning set forth in Section 3.03(b)(vi)(A).
Change Unexercised Portion – has the meaning set forth in Section
3.03(b)(vi)(A).
Changing Member – has the meaning set forth in Section 3.03(b)(vi)(A).
Claim – means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, Governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages (whether actual, consequential or punitive),
including interest, penalties, reasonable attorney’s fees, disbursements and
costs of investigations, deficiencies, levies, duties, imposts, remediation and
cleanup costs, and natural resources damages.
Code – means the Internal Revenue Code of 1986, as amended.
COM Agreement – has the meaning set forth in Section 6.03.
COM Approval Matters – means all matters requiring the approval of the Company
or providing for the exercise of rights by the Company, including, without
limitation, those set forth in Sections 3.1, 3.2, 3.4, 3.5, 3.6, 4.2, 4.4, 5.1,
5.2, 7.1(b), 7.2, 8.2, and 8.3, Article 9, Sections 13.2 and 13.4, Article 15,
Article 17, Section 18.6 and 18.9, Exhibit A, and Exhibit B of the COM
Agreement.
Comment Deadline – has the meaning set forth in Section 6.09.
Company – has the meaning set forth in the Preamble.
Confidential Information – means all information and data (including all copies
thereof) that is furnished or submitted by any of the Members, their Affiliates,
or Operator, whether oral, written, or electronic, to the other Members, their
Affiliates, or Operator in connection with the Facilities and the resulting
information and data obtained from those studies, including market evaluations,
market proposals, service designs and pricing, pipeline system design and
routing, cost estimating, rate studies, identification of permits, strategic
plans, legal documents, environmental studies and requirements, public and
governmental relations planning, identification of regulatory issues and
development of related strategies, legal analysis and documentation, financial
planning, gas reserves and deliverability data, studies of the natural gas
supplies for the Facilities, and other studies and activities to determine the
potential viability of the Facilities and their design characteristics, and
identification of key issues. Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information that:
(a)    is in the public domain at the time of its disclosure or thereafter,
other than as a result of a disclosure directly or indirectly by a Member or its
Affiliates in contravention of this Agreement;
(b)    as to any Member or its Affiliates, was in the possession of such Member
or its Affiliates prior to the execution of this Agreement and not subject to a
separate confidentiality restriction;
(c)    has been independently acquired or developed by a Member or its
Affiliates without violating any of the obligations of such Member or its
Affiliates under this Agreement; or
(d)    is received from a third-party source on a non-confidential basis,
provided that such third-party source is not subject to an obligation of
confidentiality and would not reasonably have been expected to know that the
information was to be kept confidential from the applicable party.
Construction Budget – has the meaning set forth in Section 4.01(a)(i).
Contributing/Loan Member – has the meaning set forth in Section 4.06(a).
Control, Controls or Controlled – means the possession, directly or indirectly,
through one or more intermediaries, of the following:
(a)    (i) in the case of a corporation, 50% or more of the outstanding voting
securities thereof; (ii) in the case of a limited liability company, general
partnership or venture, the right to 50% or more of the distributions therefrom
(including liquidating distributions); (iii) in the case of a trust or estate,
including a statutory trust, 50% or more of the beneficial interest therein;
(iv) in the case of a limited partnership (A) the right to 50% or more of the
distributions therefrom (including liquidating distributions), (B) where the
general partner of such limited partnership is a corporation, ownership of 50%
or more of the outstanding voting securities of such corporate general partner,
(C) where the general partner of such limited partnership is a partnership,
limited liability company or other entity (other than a corporation or limited
partnership), the right to 50% or more of the distributions (including
liquidating distributions) from such general partner entity, or (D) where the
general partner of such limited partnership is a limited partnership, Control of
the general partner of such general partner in the manner described under
subclause (B) or (C) of this clause, or (v) in the case of any other entity, 50%
or more of the economic or beneficial interest therein; or
(b)    in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise predominant control
over the management of the entity.
Control Notice – has the meaning set forth in Section 3.03(b)(vi)(A).
Covered Person – has the meaning set forth in Section 6.07(a).
Credit Assurance – has the meaning set forth in Section 4.07(a).
Day – means a calendar day, provided that if any period of Days referred to in
this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
next occurring Business Day.
Deadlock – has the meaning set forth in Section 11.01.
December Deadline – has the meaning set forth in Section 6.09.
Deemed Membership Disposition – means, with respect to any Membership Interest
that is owned by a Person, the primary assets of which comprise such Membership
Interest and assets that are directly related thereto, a Disposition of all of
the voting securities or other equity interests of such Person.
Default – means, with respect to any Member:
(a)    the failure of such Member to contribute, within [***] Days of the date
required pursuant to Section 4.06, all or any portion of a Capital Contribution
that such Member is required to make as provided in this Agreement; or
(b)    the failure of a Member to comply in any material respect with any of its
other agreements, covenants or obligations under this Agreement, or the failure
of any representation or warranty made by a Member in this Agreement to have
been true and correct in all material respects at the time it was made;
in the case of each of clause (a) and (b) above if such breach is not cured by
the applicable Member within [***] Days of its receiving written notice of such
breach from any other Member (or, if a breach of clause (b) is not capable of
being cured within such [***]-Day period, if such Member fails to promptly
commence substantial efforts to cure such breach or to prosecute such curative
efforts to completion with continuity and diligence). The Management Committee
may, but shall have no obligation to, extend the foregoing [***]-Day and
[***]-Day periods, as determined in its Sole Discretion.
Default Rate – means a rate per annum equal to the lesser of (a) a varying rate
per annum equal to the sum of (i) the prime rate as published in The Wall Street
Journal, with adjustments in that varying rate to be made on the same date as
any change in that rate is so published, plus (ii) [***]% per annum, and (b) the
maximum rate permitted by Law.
Delaware Certificate – means the Certificate of Formation of the Company that
was filed with the Office of the Secretary of State of Delaware on [__________],
2014.
Delaware Courts – has the meaning set forth in Section 11.03.
Demand Event – has the meaning set forth in Section 4.07(b).
Dispose, Disposing, or Disposition – means, with respect to any asset (including
a Membership Interest or any portion thereof), a sale, assignment, transfer,
conveyance, gift, exchange or other disposition of such asset, whether such
disposition be voluntary, involuntary or by operation of Law (and, with respect
to a Membership Interest, any derivative or similar arrangement whereby a
portion or all of the economic interests in, or risk of loss or opportunity for
gain with respect to, such Membership Interest is transferred or shifted to
another Person), including the following: (a) in the case of an asset owned by a
natural person, a transfer of such asset upon the death of its owner, whether by
will, intestate succession or otherwise; (b) in the case of an asset owned by an
entity, (i) a merger or consolidation of such entity (other than where such
entity is the survivor thereof) or (ii) a distribution of such asset by such
entity to its shareholders, partners, members, or other equity owners, including
in connection with the dissolution, liquidation, winding-up or termination of
such entity (unless, in the case of dissolution, such entity’s business is
continued without the commencement of liquidation or winding-up); and (c) a
disposition in connection with, or in lieu of, a foreclosure of an Encumbrance;
but such terms shall not include the creation of an Encumbrance.
Disposing Member – has the meaning set forth in Section 3.03(b)(ii)(A).
Disposition Notice – has the meaning set forth in Section 3.03(b)(ii)(A).
Dispute – has the meaning set forth in Section 11.01.
Disputing Member – has the meaning set forth in Section 11.01.
Dissolution Event – has the meaning set forth in Section 12.01(b).
Economic Risk of Loss – has the meaning assigned to that term in Treasury
Regulation Section 1.752-2(a).
Effective Date – has the meaning set forth in the Preamble.
Encumber, Encumbering, or Encumbrance – means the creation of a security
interest, lien, pledge, mortgage or other encumbrance, other than a Permitted
Encumbrance, whether such encumbrance be voluntary, involuntary or by operation
of Law.
EQM – means EQT Midstream Partners, LP, a Delaware limited partnership.
EQT – has the meaning set forth in the Preamble.
Facilities – means [●].
Fair Market Value – means (i) the fair market cash value of the Membership
Interest of the Changing Member as determined pursuant to the terms of Section
13.11(b) or (c), as applicable, or (ii) the fair market cash value of the
consideration to be paid to the Disposing Member pursuant to the proposed
Disposition as determined pursuant to the terms of Section 13.11(a) or (c), as
applicable.
FERC – means the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers of such commission.
FERC Application – means the document pursuant to which application for a
certificate(s) of public convenience and necessity is made under Section 7 of
the NGA to the FERC by the Company for authority to construct, own, acquire, and
operate, and provide service on the Facilities.
FERC Certificate – means the certificate(s) of public convenience and necessity
issued by the FERC pursuant to the FERC Application.
FERC Response Date – means the date that is 30 Days following the date upon
which the FERC has issued the FERC Certificate.
Financing Commitment – means the definitive agreements between one or more
financial institutions or other Persons and the Company or the Financing Entity
pursuant to which such financial institutions or other Persons agree, subject to
the conditions set forth therein, to lend money to, or purchase securities of,
the Company or the Financing Entity, the proceeds of which shall be used to
finance all or a portion of the Facilities or to repay loans made by the Members
pursuant to Section 4.02.
Financing Entity – means a corporation, limited liability company, trust, or
other entity that may be organized for the purpose of issuing securities, the
proceeds from which are to be advanced directly or indirectly to the Company to
finance all or a portion of the Facilities.
FMV Notice – has the meaning set forth in Section 13.11(c).
Founding Members – means EQT, USG and any of their respective Affiliates that
are Members (and any limited partnership or master limited partnership to which
such Members’ Membership Interests have been assigned pursuant to Section
3.03(e) or Section 3.03(f) of this Agreement); [***].
FPL – has the meaning set forth in Section 6.05(f).
GAAP – means United States generally accepted accounting principles.
Gas Transportation Service Agreements – means the gas transportation service
agreements by and between the Company or its designee and the Shippers for the
transportation of natural gas through the Facilities.
[***]
Governmental Authority (or Governmental) – means a federal, state, local or
foreign governmental authority; a state, province, commonwealth, territory or
district thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative body of any of the foregoing;
including the FERC, any court or other judicial body; and any officer, official
or other representative of any of the foregoing.
including – means including, without limitation.
Indebtedness – means any amount (absolute or contingent) payable by the Company
as debtor, borrower, issuer, guarantor or otherwise, pursuant to (a) an
agreement or instrument involving or evidencing money borrowed, the advance of
credit, a conditional sale or a transfer with recourse or with an obligation to
repurchase; (b) indebtedness of a third party guaranteed by or secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien on assets owned or acquired by the
Company, whether or not the indebtedness secured thereby has been assumed;
(c) purchase-money indebtedness and capital lease obligations; (d) an interest
rate protection agreement, foreign currency exchange agreement or other hedging
arrangement; or (e) a letter of credit issued for the account of the Company.
Independent Accounting Firm – has the meaning set forth in Section
3.03(b)(viii).
Initial Operating Budget – has the meaning set forth in Section 4.01(a)(i).
Initial Release – has the meaning set forth in Section 4.01(b)(i).
Investment Grade – means, with respect to any Person, having debt rated as
investment grade by at least two of the three nationally-recognized ratings
agencies, being at least [***] for Moody’s Investor Services and at least [***]
for each of Standard & Poor’s and Fitch Ratings.
In-Service Date – means the date of the placing of the Facilities in service.
On, or as promptly as practicable after, such date, the Operator shall notify
the Members of its occurrence.
Law – means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.
Letter of Credit – means an irrevocable, unconditional, transferable standby
letter of credit in form and substance satisfactory to the Management Committee
for the benefit of the Company, issued by a United States bank or a foreign bank
with a United States branch, with United States based assets of at least
$10,000,000,000 and a rating of [***] or better from Standard & Poor’s Ratings
Service or a rating of [***] from Moody’s Investor Service.
Management Committee – has the meaning set forth in Section 6.02.
Material Contracts – means any of the following contracts, agreements, letter
agreements or other instruments to which the Company is or becomes a party after
the Effective Date: engineering, procurement and construction contracts,
contracts for the construction of the Facilities, contracts for the procurement
of pipe, compression and associated equipment and any other contracts that
require expenditures by the Company in excess of [***] Dollars ($[***]) in the
aggregate or provide for revenue to the Company in excess of [***] Dollars
($[***]), in each case, subject to the approval of the Management Committee
pursuant to Section 6.02(i)(D).
Matured Financing Obligation – means the Company’s debt for borrowed money
(including any related interest, costs, fees, hedge unwind costs or other
repayment obligations) that has become due (including by acceleration or any
full or partial mandatory prepayment thereof) under any Financing Commitment.
Member – means any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company.
Member Nonrecourse Debt – has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).
Member Nonrecourse Debt Minimum Gain – has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation Section
1.704-2(i)(2).
Member Nonrecourse Deductions – has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Sections 1.704-2(i)(1) and
1.704-2(i)(2).
Membership Interests – has the meaning set forth in Section 3.01(a).
Minimum Gain – means (a) with respect to Nonrecourse Liabilities, the amount of
gain that would be realized by the Company if it disposed of (in a taxable
transaction) all Company properties that are subject to the Nonrecourse
Liabilities in full satisfaction of the Nonrecourse Liabilities, computed in
accordance with Treasury Regulations Section 1.704-2(d), or (b) with respect to
each Member Nonrecourse Debt, the amount of gain that would be realized by the
Company if it disposed of (in a taxable transaction) the Company property that
is subject to such Member Nonrecourse Debt in full satisfaction of such Member
Nonrecourse Debt, computed in accordance with Treasury Regulations Section
1.704-2(i).
Necessary Regulatory Approvals – means all Authorizations as may be required
(but excluding Authorizations of a nature not customarily obtained prior to
commencement of construction of facilities) in connection with (a) the formation
of the Company and the construction, acquisition and operation of the
Facilities; and (b) the transportation of the natural gas to be transported
under the applicable Gas Transportation Service Agreements through the
Facilities including the FERC Certificate.
New Member – means a Person, other than EQT or USG, admitted after the Effective
Date pursuant to the terms and conditions of this Agreement.
NGA – means the Natural Gas Act of 1938, as amended.
Non-Contributing/Loan Member – has the meaning set forth in Section 4.06(a).
Non-Changing Founding Member – has the meaning set forth in Section
3.03(b)(vi)(C).
Non-Disposing Founding Member – has the meaning set forth in Section
3.03(b)(ii)(A).
Nonrecourse Deductions – has the meaning assigned that term in Treasury
Regulation Sections 1.704-2(b) and 1.704-2(c).
Nonrecourse Liabilities – means nonrecourse liabilities (or portions thereof) of
the Company for which no Member bears the economic risk of loss, as determined
under Treasury Regulations Section 1.704-2(b)(3) and 1.752-1(a)(2).
Non-Termination Member – has the meaning set forth in Section 3.03(b)(viii).
Operator – means [●], and any successor operator appointed following a
termination of the COM Agreement.
Operating Budget – means the Initial Operating Budget and each subsequent annual
operating budget for the Company that is approved (or deemed approved) pursuant
to Section 6.02(i)(GG). The Operating Budget shall cover all items that are
classified as non-capital items under Required Accounting Practices.
[***]
Operator Preferential Right – has the meaning set forth in Section
3.03(b)(ii)(D).
Outstanding Capital Contributions – means, with respect to any Member as of the
time of any determination, the excess, if any, of (i) the aggregate Capital
Contributions previously made by such Member, over (ii) the aggregate
distributions previously made by the Company to such Member pursuant to Article
5.
Parent – means (i) with respect to a Member, the Person that directly or
indirectly Controls such Member as set forth in Exhibit A, which shall be
promptly updated by a Member upon any change to the identity of such Member’s
Parent, or (ii) with respect to the Operator, the Person that ultimately
Controls the Operator.
Parent Decision Makers – means the chief executive officer of the Parent of each
of USG and EQT or another senior executive officer designated in writing by the
chief executive officer of the Parent of each of USG and EQT (a copy of which
writing to be delivered promptly to the other Founding Member(s)).
Performance Assurances – has the meaning set forth in Section 4.01(b)(i).
Permitted Encumbrance – means (i) liens for taxes or assessments not yet due or
not yet delinquent or, if delinquent, that are being contested in good faith in
the normal course of business; (ii) easements, rights-of-way, servitudes,
permits, surface leases, and other rights in respect of surface operations,
pipelines, grazing, logging, canals, ditches, reservoirs or the like, and
easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways, and other easements and rights-of-way, on, over or in respect
of any properties that do not materially impair the use of the assets of, or the
operation of the business of, the Company; and (iii) rights reserved to or
vested in any municipality or governmental, statutory, or public authority to
control or regulate any properties in any manner, and all applicable Laws of any
Governmental Authority.
Person – has the meaning assigned that term in Section 18-101(11) of the Act and
also includes a Governmental Authority and any other entity.
Precedent Agreement – means any agreement between the Company and a prospective
shipper of natural gas through the Facilities that involves the commitment by
such shipper to pay demand charges in return for a firm transportation
obligation on the part of the Company, in each case subject to the satisfaction
of one or more conditions precedent.
Preferential Exercise Notice – has the meaning set forth in Section
3.03(b)(ii)(A).
Preferential Purchasing Member – has the meaning set forth in Section
3.03(b)(ii)(A).
Preferential Right – has the meaning set forth in Section 3.03(b)(ii)(A).
[***]
[***]
Project Schedule – has the meaning set forth in Section 4.01(a)(i).
Qualified Guarantor – means, with respect to a Member, such Member’s Parent or a
subsidiary of such Member’s Parent, in each case, so long as such Person is
Investment Grade.
Quarter – unless the context requires otherwise, means a fiscal quarter of the
Company.
Related Party Matter – means (a) any occurrence or circumstance where (i) the
Company, on the one hand, and a Member or an Affiliate of such Member, on the
other hand, propose to enter into, terminate, or amend a contract or arrangement
with each other, including, without limitation, a Gas Transportation Service
Agreement, a Precedent Agreement, the COM Agreement, or any other contract or
arrangement, or (ii) any Member believes that a dispute has arisen between the
Company and an Affiliate of any Member under a Gas Transportation Service
Agreement, a Precedent Agreement, the COM Agreement, or any other contract or
arrangement, or (iii) a matter with respect to enforcement under any such Gas
Transportation Service Agreement, Precedent Agreement, COM Agreement, or other
contract or arrangement is involved; (b) making any determination as to the
suitability of a Qualified Guarantor of a Member (other than a Founding Member,
which is addressed in the definition of “Qualified Guarantor”) or substitution
of a successor Qualified Guarantor of such Member; (c) the appointment of any
successor Operator or Shipper that is an Affiliate of a Member; (d) any decision
by the Company to exercise any of the owner performance rights under Section 4.4
of the COM Agreement while an Affiliate of EQT or USG is the Operator; or (e)
making any determination, not to be unreasonably withheld, with respect to the
suitability of the Operator pursuant to clause (b) of the definition of Change
of Control.
Representative – has the meaning set forth in Section 6.02(a)(i).
Representative Budget Comments – has the meaning set forth in Section 6.09.
Required Accounting Practices – means the accounting rules and regulations, if
any, at the time prescribed by the Governmental Authorities under the
jurisdiction of which the Company is at the time operating and, to the extent of
matters not covered by such rules and regulations, generally accepted accounting
principles as practiced in the United States at the time prevailing for
companies engaged in a business similar to that of the Company.
Rules – has the meaning set forth in Section 11.05(a).
Selection Notice – has the meaning set forth in Section 11.05(c).
Sharing Ratio – means, subject in each case to adjustments in accordance with
this Agreement or in connection with Dispositions of Membership Interests, (a)
in the case of a Member executing this Agreement as of the date of this
Agreement or a Person acquiring such Member’s Membership Interest, the
percentage specified for that Member as its Sharing Ratio on Exhibit A with
respect to the Company, and (b) in the case of Membership Interests issued
pursuant to Section 3.04, the Sharing Ratio established pursuant thereto;
provided that the total of all Sharing Ratios shall always equal 100%.
Shippers – means any Person that (a) has entered into a Gas Transportation
Service Agreement with the Company or its designee (or, if applicable, a
Precedent Agreement relating thereto) to provide transportation of natural gas
through the Facilities and (b) meets the criteria for creditworthiness
determined by the Management Committee.
Sole Discretion – has the meaning set forth in Section 6.02(f)(ii).
Subject Contract – has the meaning set forth in Section 4.07(a).
Supermajority Interest – means the approval of the Representatives of the
Founding Members representing greater than [***]% of the aggregate Sharing
Ratios of the Founding Members.
Tax Matters Member – has the meaning set forth in Section 8.03(a).
Term – has the meaning set forth in Section 2.07.
Termination Member – has the meaning set forth in Section 3.03(b)(viii).
Total Event Demand Amount – has the meaning set forth in Section 4.07(b).
Treasury Regulations – means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.
USG – has the meaning set forth in the Preamble.
Withdrawal, or Withdrawn – means or refers to the withdrawal, resignation, or
retirement of a Member from the Company as a Member. Such terms shall not
include any Dispositions of Membership Interests (which are governed by Sections
3.03(a) and (b)), even though the Member making a Disposition may cease to be a
Member as a result of such Disposition.
Withdrawn Member – has the meaning set forth in Section 10.03.
Other terms defined herein have the meanings so given them.
1.04
Interpretation. Unless the context requires otherwise: (a) the gender (or lack
of gender) of all words used in this Agreement includes the masculine, feminine
and neuter; (b) references to Articles and Sections refer to Articles and
Sections of this Agreement; (c) references to Exhibits refer to the Exhibits
attached to this Agreement, each of which is made a part hereof for all
purposes; (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law; (e) references to money refer to
legal currency of the United States of America; (f) the definitions given for
terms in this Article 1 and elsewhere in this Agreement shall apply to both the
singular and plural forms of the terms defined, (g) the conjunction “or” shall
be understood in its inclusive sense (and/or); and (h) the words “hereby”,
“herein”, “hereunder”, “hereof” and words of similar import refer to this
Agreement as a whole (including any Exhibits and Schedules hereto) and not
merely to the specific section, paragraph or clause in which such word appears.

Article 2    
ORGANIZATION
2.09
Formation. The Company has been organized as a Delaware limited liability
company by the filing of the Delaware Certificate and execution of the Initial
Agreement as of [●], 20[●].

2.10
Name. The name of the Company is [●], LLC, and all Company business shall be
conducted in that name or such other names that comply with Law as the
Management Committee may select.

2.11
Registered Office; Registered Agent; Principal Office in the United States;
Other Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Delaware Certificate or such other office (which
need not be a place of business of the Company) as the Management Committee may
designate in the manner provided by Law. The registered agent of the Company in
the State of Delaware shall be the initial registered agent named in the
Delaware Certificate or such other Person or Persons as the Management Committee
may designate in the manner provided by Law. The principal office of the Company
in the United States shall be at such place as the Management Committee may
designate, which need not be in the State of Delaware, and the Company shall
maintain records there or such other place as the Management Committee shall
designate and shall keep the street address of such principal office at the
registered office of the Company in the State of Delaware. The Company may have
such other offices as the Management Committee may designate.

2.12
Purposes. The purposes of the Company are to plan, design, construct, acquire,
own, finance, maintain, and operate the Facilities [and [●]].

2.13
No State Law Partnership. The Members intend that the Company shall be a limited
liability company and, except as provided in Article 8 with respect to U.S.
federal income tax treatment (and other tax treatment therewith), the Company
shall not be a partnership (including a limited partnership) or joint venture,
and no Member shall be a partner or joint venture of any other Member, for any
purposes, and this Agreement may not be construed to suggest otherwise.

2.14
Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Delaware, the Management Committee shall cause the
Company to comply, to the extent procedures are available and those matters are
reasonably within the control of the Management Committee, with all requirements
necessary to qualify the Company as a foreign limited liability company in that
jurisdiction. At the request of the Management Committee, each Member shall
execute, acknowledge, swear to, and deliver all certificates and other
instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue, and terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

2.15
Term. The period of existence of the Company (the “Term”) commenced on [●],
20[●], and shall end at such time as a certificate of cancellation is filed with
the Secretary of State of Delaware in accordance with Section 12.04.

2.16
Title to Property. All assets, property and rights of the Company shall be owned
or leased by the Company as an entity and, except with respect to assets,
property or rights of the Company leased or licensed to the Company by a Member
(subject to the terms hereof), no Member shall have any ownership interest in
such assets, property or rights in its individual name or right, and each
Member’s Membership Interest shall be personal property for all purposes. The
Company shall hold all assets, property and rights of the Company in the name of
the Company and not in the name of any Member.

Article 3    
MEMBERSHIP INTERESTS; DISPOSITIONS OF INTERESTS
3.10
Capital Structure. The capital structure of the Company shall consist of one
class of limited liability company interests called “Membership Interests,”
which shall consist of, with respect to any Member, (a) that Member’s status as
a Member; (b) that Member’s share of the income, gain, loss, deduction, and
credits of, and the right to receive distributions from, the Company; (c) any
[***] to which that Member is entitled pursuant to Section 4.06(b); (d) all
other rights, benefits, and privileges enjoyed by that Member (under the Act,
this Agreement, or otherwise) in its capacity as a Member, including that
Member’s rights to vote, consent, and approve amendments to this Agreement
pursuant to Section 13.05; (e) with respect to the Founding Members only, such
Founding Members’ rights to participate in the management of the Company through
the Management Committee; and (f) all obligations, duties, and liabilities
imposed on that Member (under the Act or this Agreement or otherwise) in its
capacity as a Member, including any obligations to make Capital Contributions to
the extent set forth in Article 4. As of the Effective Date, EQT and USG are the
Members of the Company with the Sharing Ratios set forth on Exhibit A hereto.

3.11
Representations, Warranties and Covenants.

(f)    Each Member hereby represents, warrants, and covenants to the Company and
to each other Member that the following statements are true and correct as of
the Effective Date:
(viii)    that such Member is duly incorporated, organized, or formed (as
applicable), validly existing, and (if applicable) in good standing under the
Law of the jurisdiction of its incorporation, organization, or formation; if
required by applicable Law, that such Member is duly qualified and in good
standing in the jurisdiction of its principal place of business, if different
from its jurisdiction of incorporation, organization, or formation; and that
such Member has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, and all necessary actions by the board
of directors, officers, shareholders, managers, members, partners, trustees,
beneficiaries, or other applicable Persons necessary for the due authorization,
execution, delivery, and performance of this Agreement by that Member have been
duly taken;
(ix)    that such Member has duly executed and delivered this Agreement and the
other documents that this Agreement contemplates that such Member will execute,
and they each constitute the valid and binding obligation of such Member
enforceable against it in accordance with their respective terms (except as may
be limited by bankruptcy, insolvency or similar Laws of general application and
by the effect of general principles of equity, regardless of whether considered
at law or in equity); and
(x)    that such Member’s authorization, execution, delivery, and performance of
this Agreement does not and will not (A) conflict with, or result in a breach,
default or violation of, (1) the organizational documents of such Member, (2)
any contract or agreement to which that Member is a party or is otherwise
subject, or (3) any Law, order, judgment, decree, writ, injunction, or arbitral
award to which such Member is subject; or (B) other than the FERC Application
and the Necessary Regulatory Approvals that the Members have agreed to obtain
pursuant to Article 7, require any consent, approval, or authorization from,
filing or registration with, or notice to, any Governmental Authority or other
Person, unless such requirement has already been satisfied.
(g)    The Company hereby represents and warrants, and the Company covenants, to
each Member that the following statements are true and correct as of the
Effective Date:
(i)    (x) the Company is duly formed and is validly existing, and in good
standing under the Act; (y) the Company has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder (including
the issuance of the Membership Interests to each Member), and all necessary
actions by the Company’s managers, members or other applicable Persons necessary
for the due authorization, execution, delivery, and performance of this
Agreement by the Company have been duly taken;
(ii)    the issuance of the Membership Interests to each Member, as contemplated
hereby, has been duly authorized by all requisite limited liability company
action on the part of the Company and its members, managers or other applicable
Persons, and such Membership Interests are validly issued and, subject only to
the terms of Article 4, fully paid and nonassessable and, subject to the
restrictions in Article 3, are being issued free and clear of any preemptive
rights under the Act or other applicable law, the organizational documents of
the Company, and any other contract to which the Company or its members,
managers or other Person is bound or by which their property is subject;
(iii)    no other Person has any right to acquire any Membership Interest or
other equity interest in the Company or take part in the management of the
Company; and
(iv)    the Company has not entered into any contract, agreement, or other
arrangement with any Person with respect to the Company, the Facilities, the
Membership Interests, or voting rights with respect to the Company.
3.12
Dispositions and Encumbrances of Membership Interests.

(a)    General Restriction. A Member may not Dispose of or Encumber all or any
portion of its Membership Interest except in strict accordance with this Section
3.03. References in this Section 3.03 to Dispositions or Encumbrances of a
“Membership Interest” shall also refer to Dispositions or Encumbrances of a
portion of a Membership Interest. Any attempted Disposition or Encumbrance of a
Membership Interest, other than in strict accordance with this Section 3.03,
shall be, and is hereby declared, null and void ab initio. The rights and
obligations constituting a Membership Interest may not be separated, divided, or
split from the other attributes of a Membership Interest except as contemplated
by the express provisions of this Agreement. The Members agree that the
provisions of this Section 3.03 may be enforced by specific performance pursuant
to Section 11.04.
(b)
Dispositions of Membership Interests.

(iii)    General Restriction. Subject to Sections 3.03(e) and (f), no Member may
Dispose of its Membership Interest without the prior written consent of each of
EQT and USG, which consent may be withheld by each in its Sole Discretion;
provided, however, that no such consent shall be required (A) with respect to a
Founding Member, where such Disposition would not cause the Company to be
treated as a publicly traded partnership subject to tax as an association for
U.S. federal income tax purposes, and (B) with respect to any Member (other than
a Founding Member), where such Disposition (x) when added to all Dispositions by
such Member during the immediately preceding twelve (12) months, is less than
50% of such Member’s Sharing Ratio as of the beginning of such period of twelve
(12) months, (y) would not cause any adverse tax consequences to the Company or
any Member, and (z) would not cause the Company to be treated as a publicly
traded partnership subject to tax as an association for U.S. federal income tax
purposes. Subject to receiving the consent required in the foregoing sentence,
if necessary, a Member may Dispose of its Membership Interest only by complying
with all of the following requirements: (I) such Member must offer the Founding
Members the right to acquire such Membership Interest in accordance with Section
3.03(b)(ii), unless (1) the proposed Assignee is an Affiliate of the Disposing
Member or the Founding Members consent to the Disposition to such Assignee,
which consent may be granted or withheld in the Sole Discretion of each Founding
Member or (2) the Disposition is made by EQT or USG in accordance with Section
3.03(e) or (f); (II) such Member must comply with the requirements of Section
3.03(b)(iv) and, if the Assignee is to be admitted as a Member, Section
3.03(b)(iii); and (III) unless the proposed Assignee is an Affiliate of the
Disposing Member, the Disposition must comply with the following minimum size
requirements: (1) if such Member’s Sharing Ratio is less than [***]%, the
Disposition must include all of the Member’s Membership Interest, and (2) if
such Member’s Sharing Ratio is [***]% or more, but such Member does not propose
to dispose of all of its Membership Interest, the Disposition must be of a
Membership Interest having a Sharing Ratio of at least [***]%.
(iv)    Preferential Purchase Rights.
(E)    Preferential Purchase Rights. Subject to Section 3.03(b)(ii)(B), if a
Member desires to consummate a bona fide transaction that will result in the
Disposition of all or a portion of its Membership Interest (whether or not the
proposed Disposition is to another Member), then such Member (the “Disposing
Member”) shall promptly give notice thereof (the “Disposition Notice”) to the
Company and each Founding Member; provided that this Section 3.03(b)(ii) shall
not apply to a Disposition to an Affiliate of the Disposing Member or a
Disposition in accordance with Section 3.03(e) or Section 3.03(f). The
Disposition Notice shall set forth all relevant information with respect to the
proposed Disposition, including the name and address of the prospective
acquirer, the precise Membership Interest that is the subject of the
Disposition, the price to be paid for such Membership Interest, and any other
terms and conditions of the proposed Disposition. If any Member is a Disposing
Member but either or both of EQT and/or USG and their respective Affiliates are
not the Disposing Member (such of EQT and/or USG and their respective Affiliates
as is not a Disposing Member being referred to herein as the “Non-Disposing
Founding Member(s)”), such Non-Disposing Founding Member(s) shall have the right
(the “Preferential Right”) to acquire, for the same purchase price, and on the
same material terms and conditions, as are set forth in the Disposition Notice,
some or all of the Membership Interest specified in the Disposition Notice;
provided that, if the purchase price to be paid to the Disposing Member pursuant
to the proposed Disposition is not entirely in cash, the purchase price for the
Non-Disposing Founding Member(s) exercising the Preferential Right shall be
[***]. The Non-Disposing Founding Member(s) shall have [***] Days following
receipt of the Disposition Notice (or if the price to be paid pursuant to such
offer is not in cash, then [***] Days following [***]) in which to notify the
other Members (including the Disposing Member) whether such Non-Disposing
Founding Member(s) desires to exercise its Preferential Right. A notice in which
a Non-Disposing Founding Member exercises such Preferential Right is referred to
herein as a “Preferential Exercise Notice” and as deliverer of a Preferential
Exercise Notice, such Non-Disposing Founding Member is referred to herein as a
“Preferential Purchasing Member.” The Preferential Purchasing Member(s) shall
indicate in a Preferential Exercise Notice whether the Preferential Purchasing
Member(s) elects to purchase all of the Disposing Member’s Membership Interest
as set forth in the Disposition Notice or any portion thereof. In the event that
more than one of EQT or USG (or their respective Affiliates) is a Preferential
Purchasing Member, then each Preferential Purchasing Member shall indicate in a
Preferential Exercise Notice whether it elects to purchase only its pro rata
share of the Membership Interest offered in the Disposition Notice (based on its
Sharing Ratio) or whether such Preferential Purchasing Member elects to purchase
a greater portion of such Membership Interest (up to the full amount thereof).
If the Preferential Purchasing Member(s) elects to exercise the Preferential
Right to purchase the entire Membership Interest offered in the Disposition
Notice (subject to proration based on the Preferential Purchasing Members’
respective Sharing Ratios in the event that Preferential Purchasing Members
elected to purchase a greater number of Membership Interests than the amount
offered), the Disposing Member and the Preferential Purchasing Member(s) shall
close the acquisition of the Membership Interest in accordance with Section
3.03(b)(ii)(C). In the event that the Preferential Purchasing Member(s) elect to
purchase less than the entire Membership Interest specified in the Disposition
Notice, then the Disposing Member shall have the right to Dispose of the
remaining amount of the unexercised portion of the Membership Interest in
accordance with Section 3.03(b)(ii)(C).
(F)    Preferential Purchase Right Resulting from Disposition of Membership
Interests Held by the Operator. Notwithstanding the foregoing, for so long as
the Operator is an Affiliate of a Member, if the Disposing Member is the
Operator and the Assignee of such Disposing Member’s Membership Interests is not
an Affiliate of such Member (including, for the avoidance of doubt, in the event
the Operator is an Affiliate of EQT or EQM, where the Assignee is not an
Affiliate of either EQT or EQM), then such Disposing Member shall promptly
deliver the Disposition Notice to the Non-Disposing Founding Members that are
not Affiliates of the Operator, and such Non-Disposing Founding Members and
their Affiliates shall have the right (the “Operator Preferential Right”) to
acquire a portion of the Membership Interests of the Disposing Member for the
same purchase price and on the same material terms and conditions as are set
forth in the Disposition Notice; provided that, if the purchase price to be paid
to the Disposing Member pursuant to the proposed Disposition is not entirely in
cash, the purchase price shall be [***]. The Non-Disposing Founding Members and
their Affiliates shall have [***] Days following receipt of the Disposition
Notice (or if the price to be paid pursuant to such offer is not in cash, then
[***] Days following [***]) in which to notify the Disposing Member whether they
desire to exercise the Operator Preferential Right. To the extent a
Non-Disposing Founding Members or any of its Affiliates exercises its Operator
Preferential Right, such Non-Disposing Founding Member (or its Affiliate) will
be deemed a Preferential Purchasing Member. If the Non-Disposing Founding Member
or any of its Affiliates elects to exercise the Operator Preferential Right to
purchase the entire Membership Interest offered in the Disposition Notice, then
the Disposing Member and the Non-Disposing Founding Member (or its Affiliate)
shall close the acquisition of the Membership Interest in accordance with
Section 3.03(b)(ii)(C). In the event that the Non-Disposing Founding Member (or
its Affiliate) elects to purchase less than the entire Membership Interest
specified in the Disposition Notice, then the Disposing Member shall have the
right to Dispose of the remaining amount of the unexercised portion of the
Membership Interest in accordance with Section 3.03(b)(ii)(C).
(G)    Closing. If the Preferential Rights are exercised in accordance with
Section 3.03(b)(ii)(A) or 3.03(b)(ii)(B), as applicable, the closing of the
purchase of the Membership Interest shall occur at the principal place of
business of the Company no later than the [***] Day after the expiration of the
[***]-Day period referred to in Section 3.03(b)(ii)(A) or Section
3.03(b)(ii)(B), as applicable (or, if later, the fifth Business Day after the
receipt of all applicable Authorizations to the purchase), unless the Disposing
Member and the Preferential Purchasing Member(s) agree upon a different place or
date. At the closing, (1) the Disposing Member shall execute and deliver to the
Preferential Purchasing Member(s) (aa) an assignment of the Membership Interest,
in form and substance reasonably acceptable to the Preferential Purchasing
Member(s) containing a general warranty of title as to such Membership Interest
(including that such Membership Interest is free and clear of all Encumbrances,
other than those permitted under Section 3.03(c)(ii)) and (bb) any other
instruments reasonably requested by the Preferential Purchasing Member(s) to
give effect to the purchase; and (2) the Preferential Purchasing Member(s) shall
deliver to the Disposing Member in immediately-available funds the purchase
price provided for in Section 3.03(b)(ii)(A) or Section 3.03(b)(ii)(B), as
applicable. The Sharing Ratios and Capital Accounts of the Members shall be
deemed adjusted to reflect the effect of the purchase.
(H)    Waiver of Preferential Right. If no Non-Disposing Founding Member
delivers a First Preferential Exercise Notice or Second First Preferential
Exercise Notice, or if the Preferential Rights are not exercised in full
pursuant to Section 3.03(b)(ii)(A) or 3.03(b)(ii)(B), the Disposing Member shall
have the right, subject to compliance with the provisions of Sections 3.03(a)
and (b), to Dispose of the portion of the Membership Interest described in the
Disposition Notice that is not purchased pursuant to the Preferential Rights to
the proposed Assignee strictly in accordance with the terms of the Disposition
Notice for a period of [***] Days after the expiration of the [***]-Day period
referred to in such Section 3.03(b)(ii)(A) or 3.03(b)(ii)(B) (or, if later, the
fifth Business Day after the receipt of all applicable Authorizations to the
purchase). If, however, the Disposing Member fails so to Dispose of the
Membership Interest within such [***]-Day period (or, if applicable, such fifth
Business Day period), the proposed Disposition shall again become subject to the
Preferential Rights.
(I)    Transfer of Operator Rights. In connection with a Disposition of
Membership Interests where the rights provided for in this Section 3.03(b)(ii)
are not exercised or where such rights are waived pursuant to Section
3.03(b)(ii)(D), the Member with the right to appoint the Operator (which Member
shall initially be EQT) may transfer such right to appoint the Operator to the
assignee of such Membership Interests; [***].
(v)    Admission of Assignee as a Member. An Assignee has the right to be
admitted to the Company as a Member, with the Membership Interest and attendant
Sharing Ratio) so transferred to such Assignee, only upon consent of the
Management Committee and only if such Disposition is effected in strict
compliance with Sections 3.03(a) and (b) or is effected in accordance with
Section 3.03(e) or Section 3.03(f).
(vi)    Requirements Applicable to All Dispositions and Admissions. In addition
to the requirements set forth in Sections 3.03(b)(i), 3.03(b)(ii) and
3.03(b)(iii), any Disposition of a Membership Interest and any admission of an
Assignee as a Member shall also be subject to the following requirements, and
such Disposition (and admission, if applicable) shall not be effective unless
such requirements are complied with; provided the Management Committee, in its
sole and absolute discretion, may waive any of the following requirements:
(A)    Disposition Documents. The following documents must be delivered to the
Management Committee and must be satisfactory, in form and substance, to the
Management Committee in its sole and absolute discretion:
(1)    Disposition Instrument. A copy of the instrument pursuant to which the
Disposition is effected.
(2)    Ratification of this Agreement. An instrument, executed by the Disposing
Member and its Assignee, containing the following information and agreements, to
the extent they are not contained in the instrument described in Section
3.03(b)(iv)(A)(1): (aa) the notice address of the Assignee; (bb) if applicable,
the Parent of the Assignee; (cc) the Sharing Ratios after the Disposition of the
Disposing Member and its Assignee (which together must total the Sharing Ratio
of the Disposing Member before the Disposition); (dd) the Assignee’s
ratification of this Agreement and agreement to be bound by it, and its
confirmation that the representations and warranties in Section 3.02 are true
and correct with respect to it; and (ee) representations and warranties by the
Disposing Member and its Assignee (1) that the Disposition and admission is
being made in accordance with all applicable Laws, (2) that the matter set forth
in Section 3.03(b)(iv)(A)(3) is true and correct, and (3) that the Disposition
and admission do not violate any Financing Commitment or any other agreement to
which the Company is a party.
(3)    Securities Law Opinion. Unless the Membership Interest subject to the
Disposition is registered under the Securities Act of 1933, as amended, and any
applicable state securities Law, a favorable opinion of the Disposing Member’s
legal counsel, or, if so elected by the Management Committee, the Company’s
legal counsel or other legal counsel acceptable to the Management Committee, to
the effect that the Disposition and admission is being made pursuant to a valid
exemption from registration under those Laws and in accordance with those Laws;
provided that no such opinion shall be required in the case of a Disposition by
a Member to an Affiliate or a Disposition made in accordance with Section
3.03(e) or Section 3.03(f).
(4)    Tax Opinion. A favorable opinion of the Disposing Member’s legal counsel,
or, if so elected by the Management Committee, the Company’s legal counsel or
other legal counsel acceptable to the Management Committee, to the effect that
the Disposition would not cause the Company to be treated as a publicly traded
partnership subject to tax as an association for U.S. federal income tax
purposes (unless the provision of such tax opinion is waived in advance by the
Management Committee); provided that no such opinion shall be required in the
case of a Disposition by a Member to an Affiliate or a Disposition made in
accordance with Section 3.03(e) or Section 3.03(f).
(B)    Payment of Expenses. The Disposing Member and its Assignee shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with the Disposition and admission, including the legal
fees incurred in connection with the legal opinions referred to in Section
3.03(b)(iv)(A)(3) and (4), on or before the 10th Day after the receipt by that
Person of the Company’s invoice for the amount due. The Company will provide
such invoice as soon as practicable after the amount due is determined but in no
event later than [***] Days thereafter. If payment is not made by the date due,
the Person owing that amount shall pay interest on the unpaid amount from the
date due until paid at a rate per annum equal to the Default Rate.
(C)    No Release. No Disposition of a Membership Interest shall effect a
release of the Disposing Member from any liabilities to the Company or the other
Members arising from events occurring prior to the Disposition.
(D)    Indebtedness of Company. Any Disposition of all or any portion of the
Membership Interest of a Member shall also include the Disposition of a
proportionate share of the Indebtedness owed by the Company to the Disposing
Member. As long as this Agreement shall remain in effect, all evidences of
Indebtedness of the Company owed to any of the Members shall bear an appropriate
legend to indicate that it is held subject to, and may be Disposed only in
accordance with, the terms and conditions of this Agreement, and that such
Disposition may be made only in conjunction with the Disposition of a
proportionate part of such Member’s Membership Interest.
(vii)    Deemed Membership Disposition. A Deemed Membership Disposition shall be
deemed to be a Disposition of a Membership Interest and must comply with the
requirements set forth in Sections 3.03(a) and (b).
(viii)    Change of Control.
(A)    [***]
(B)    Change of Control of Member That Is the Operator. Notwithstanding the
foregoing, [***].
(C)    Closing. If the [***].
(D)    Definitions. As used in this Section 3.03(b)(vi), [***].
(ix)    [Intentionally omitted.]
(x)    [***]
(c)    Encumbrances of Membership Interest. A Member may not Encumber its
Membership Interest, except by complying with one of the two following
paragraphs:
(iii)    (A) such Member must receive the consent of [***] of the
non-Encumbering Founding Members (calculated without reference to the Sharing
Ratio of the Encumbering Founding Member), which consent (as contemplated by
Section 6.02(f)(ii)) may be granted or withheld in the Sole Discretion of each
such other Member; and (B) the instrument creating such Encumbrance must provide
that any foreclosure of such Encumbrance (or Disposition in lieu of such
foreclosure) must comply with the requirements of Sections 3.03(a) and (b); or
(iv)    such Encumbrance [***].
(d)    [Intentionally omitted.]
(e)    EQT [***] and Related Assignment Rights. Notwithstanding anything in this
Agreement to the contrary, EQT shall have the right from time to time to sell or
assign (i) to [***], or (ii) to any [***] other Person Controlled by EQT or its
then Parent all or any part of the Membership Interest then held by EQT or its
Affiliates (provided that, in either case, if such sale or assignment occurs
prior to the In-Service Date, then, at the time of such sale or assignment, such
Assignee provides the Company with replacement Performance Assurances, if
applicable, meeting the requirements of Section 4.01(b)), and any such Assignee
may further sell or assign such Membership Interest to any such Person, directly
or indirectly through multiple sales or assignment among Affiliates, in each
case, without any consent from USG or its Affiliates and without triggering any
rights or restrictions under or the provisions of Section 3.03(b)(ii) or during
the period commencing on the Effective Date through the twelve-month anniversary
of the In-Service Date, Section 3.03(b)(viii). EQT shall promptly provide to the
Company and USG copies of the assignment instrument and the ratification
instrument associated with each such sale or assignment, and the Members shall
amend Exhibit A to reflect the Sharing Ratios set forth in such ratification
instrument.
(f)    USG [***] and Related Assignment Rights. Notwithstanding anything in this
Agreement to the contrary, USG shall have the right from time to time to sell or
assign to any [***] other Person Controlled by USG or its then Parent all or any
part of the Membership Interest then held by USG or its Affiliates (provided
that, in either case, if such sale or assignment occurs prior to the In-Service
Date, then, at the time of such sale or assignment, such Assignee provides the
Company with replacement Performance Assurances, if applicable, meeting the
requirements of Section 4.01(b)), and any such Assignee may further sell or
assign such Membership Interest to any such Person, directly or indirectly
through multiple sales or assignments among Affiliates, in each case, without
any consent from EQT or its Affiliates and without triggering any rights or
restrictions under or the provisions of Section 3.03(b)(ii) or during the period
commencing on the Effective Date through the twelve-month anniversary of the
In-Service Date, Section 3.03(b)(viii). USG shall promptly provide to the
Company and EQT copies of the assignment instrument and the ratification
instrument associated with each such sale or assignment, and the Members shall
amend Exhibit A to reflect the Sharing Ratios set forth in such ratification
instrument.
3.13
Creation of Additional Membership Interests. Additional Membership Interests may
be created and issued to existing Members or to other Persons ([***]), and such
other Persons may be admitted to the Company as Members, with the consent of
[***], on such terms and conditions as [***] may determine at the time of
admission. The terms of admission or issuance must specify the Sharing Ratios
applicable thereto and may provide for the creation of different classes of
Members having different rights, powers and duties. Any such admission is
effective only after the New Member has executed and delivered to the Members an
instrument containing the notice address of the New Member, the Assignee’s
ratification of this Agreement and agreement to be bound by it, and its
confirmation that the representations and warranties in Section 3.02 are true
and correct with respect to it. The provisions of this Section 3.04 shall not
apply to Dispositions of Membership Interests or admissions of Assignees in
connection therewith, such matters being governed by Sections 3.03(a) and (b).

3.14
Access to Information. (a) Each Founding Member of the Company shall be entitled
to receive any information that it may request concerning the Company; provided
that this Section 3.05 shall not obligate the Company, the Management Committee,
or the Operator to create any information that does not already exist at the
time of such request (other than to convert existing information from one medium
to another, such as providing a printout of information that is stored in a
computer database), except as otherwise provided in Section 9.02. Each Founding
Member shall also have the right, upon reasonable notice, and at all reasonable
times during usual business hours to inspect the properties of the Company and
to audit, examine, and make copies of the books of account and other records of
the Company and to have access to the employees of the Operator to discuss the
Company’s businesses and financial affairs. Such right may be exercised through
any agent or employee of such Founding Member designated in writing by it or by
an independent public accountant, engineer, attorney or other consultant so
designated. The Founding Member making the request shall bear all costs and
expenses incurred in any inspection, examination or audit made on such Founding
Member’s behalf. The Founding Members and the Operator agree to reasonably
cooperate, and to cause their respective independent public accountants,
engineers, attorneys or other consultants to reasonably cooperate, in connection
with any such request. Confidential Information obtained pursuant to this
Section 3.05(a) shall be subject to the provisions of Section 3.06.

(b)    Each New Member shall be entitled to receive only the information and
reports set forth in Section 9.02. Confidential Information received pursuant to
this Section 3.05(b) shall be subject to the provisions of Section 3.06.
3.15
Confidential Information. (a) Except as permitted by Section 3.06(b), (i) each
Member shall keep confidential all Confidential Information and shall not
disclose any Confidential Information to any Person, including any of its
Affiliates, and (ii) each Member shall use the Confidential Information only in
connection with the Facilities and the Company.

(b)    Notwithstanding Section 3.06(a), but subject to the other provisions of
this Section 3.06, a Member may make the following disclosures and uses of
Confidential Information:
(xi)    disclosures to another Member or to the Operator in connection with the
Company;
(xii)    disclosures and uses that are approved in advance by the Management
Committee;
(xiii)    disclosures that may be required from time to time to obtain requisite
Authorizations or financing for the Facilities, if such disclosures are approved
in advance by the Management Committee;
(xiv)    disclosures to an Affiliate of such Member, including the directors,
officers, members, managers, employees, agents and advisors of such Affiliate,
if such Affiliate has agreed to abide by the terms of this Section 3.06;
provided, however, that in no event shall [***];
(xv)    disclosures to a Person that is not a Member or an Affiliate of a
Member, if such Person has been retained by the Company, a Member, or the
Operator to provide services in connection with the Company and has agreed to
abide by the terms of this Section 3.06;
(xvi)    disclosures to a bona fide potential direct or indirect purchaser of
such Member’s Membership Interest, if such potential purchaser has executed a
confidentiality agreement in form and substance acceptable to the Management
Committee;
(xvii)    disclosures required, with respect to a Member or an Affiliate of a
Member, pursuant to (i) the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, (ii) the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder, (iii)
any state securities Laws, or (iv) any national securities exchange or automated
quotation system; and
(xviii)    disclosures that a Member is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
Law or that a Member makes to a Governmental Authority or regulatory authority
pursuant to a regulatory request, examination, or audit; provided that, prior to
any such disclosure, such Member shall, to the extent legally permissible:
(A)    provide the Management Committee with prompt notice of such requirements
so that one or more of the Members may seek a protective order or other
appropriate remedy or waive compliance with the terms of this Section
3.06(b)(viii);
(B)    consult with the Management Committee on the advisability of taking steps
to resist or narrow such disclosure; and
(C)    cooperate with the Management Committee and with the other Members in any
attempt one or more of them may make to obtain a protective order or other
appropriate remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, or the other Members waive compliance with the provisions
hereof, such Member agrees (1) to furnish only that portion of the Confidential
Information that, in the opinion of such Member’s counsel, such Member is
legally required to disclose, and (2) to exercise all reasonable efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information.
(c)    Each Member shall take such precautionary measures as may be required to
ensure (and such Member shall be responsible for) compliance with this Section
3.06 by any of its Affiliates, and its and their directors, officers, employees
and agents, and other Persons to which it may disclose Confidential Information
in accordance with this Section 3.06.
(d)    Promptly after any Withdrawal or Disposition by any Member of all of its
Membership Interests pursuant to Sections 3.03 or 10.02, a Withdrawn Member or
Disposing Member, as applicable, shall promptly destroy (and provide a
certificate of destruction to the Company with respect to), or return to the
Company, all Confidential Information in its possession. Notwithstanding the
immediately preceding sentence, but subject to the other provisions of this
Section 3.06, a Withdrawn Member or Disposing Member may retain for a stated
period, but not disclose to any other Person, Confidential Information for the
limited purposes of (i) explaining such Member’s corporate decisions with
respect to the Facilities; (ii) preparing such Member’s tax returns and
defending audits, investigations and proceedings relating thereto; or (iii) in
compliance with such Member’s document retention policy; provided that the
Withdrawn Member or Disposing Member must notify the Management Committee in
advance of such retention and specify in such notice the stated period of such
retention.
(e)    The Members agree that no adequate remedy at law exists for a breach or
threatened breach of any of the provisions of this Section 3.06, the
continuation of which unremedied will cause the Company and the other Members to
suffer irreparable harm. Accordingly, the Members agree that the Company and the
other Members shall be entitled, in addition to other remedies that may be
available to them, to immediate injunctive relief from any breach of any of the
provisions of this Section 3.06 and to specific performance of their rights
hereunder, as well as to any other remedies available at law or in equity,
pursuant to Sections 11.03 and 11.04.
(f)    The obligations of the Members under this Section 3.06 (including the
obligations of any Withdrawn Member) shall terminate on the [***] anniversary of
the end of the Term.
3.16
Liability to Third Parties. No Member or its Affiliates shall be liable for the
debts, obligations or liabilities of the Company.

3.17
Use of Members’ Names and Trademarks. The Company, the Members and their
Affiliates shall not use the name or trademark of any Member or its Affiliates
in connection with public announcements regarding the Company, or marketing or
financing activities of the Company, without the prior written consent of such
Member or Affiliate.

Article 4    
CAPITAL CONTRIBUTIONS/LOANS
4.08
Capital Contributions. (j) (i) Promptly following the Effective Date, but in any
event no later than 120 Days thereafter, EQT shall provide to USG (A) a capital
budget covering the design, engineering, procurement, construction and
installation of the Facilities through the In-Service Date (the “Construction
Budget”); (B) a schedule (the “Project Schedule”) containing milestones and
including details to support all major development, engineering, procurement,
construction, commissioning and testing activities of the Facilities during the
period prior to the In-Service Date; and (C) an operating budget covering the
[***] period following the In-Service Date (the “Initial Operating Budget”). If
such Construction Budget, Project Schedule and Initial Operating Budget are not
approved by a Supermajority Interest by the [***] Day following the delivery
thereof to USG, the Company may be dissolved pursuant to Section 12.01(b)(v).

(ii)    As to the Construction Budget, the Initial Operating Budget and any
Capital Budget associated with the Facilities covered by any Approved Precedent
Agreement approved by the Management Committee in accordance with Section
6.02(i)(S) or 6.02(i)(GG), no further approval of [***] shall be required for
the Capital Contributions required to fund such budget or project as set forth
therein, subject to Section 6.02(i)(S) or 6.02(i)(GG); rather, subject to and in
accordance with the COM Agreement, the Operator shall issue written notices to
the Company for such Capital Contribution and, subject to Sections 6.02(i)(I)
and (K), loans from Members, at such times and in such amounts necessary to fund
the costs associated with such budget or project.
(iii)    In connection with each individual Capital Call required under the
Construction Budget, the Initial Operating Budget, each subsequent Operating
Budget, and any Capital Budget associated with the Facilities covered by any
Approved Precedent Agreement, by the affirmative vote of [***] of the Management
Committee, will determine what portion (if any) of such funding will be made
pursuant to Capital Contributions and what portion (if any) of such funding will
be made by loans by the Members to the Company. Upon receipt of each notice
issued by the Operator pursuant to Section 4.01(a)(ii), the Company shall issue
written requests to each Member, consistent with the determination made pursuant
to the preceding sentence, for the making of the Capital Contributions and/or
loans required in connection with such notice.
(iv)    The Management Committee shall issue or cause to be issued a written
request to each Member for the making of Capital Contributions at such times and
in such amounts as the Management Committee shall approve or as determined
pursuant to Section 4.01(a)(iii) (such written request referred to herein as a
“Capital Call”). Capital Contributions shall be made by the Members in
accordance with their respective Sharing Ratio. Such Capital Contributions shall
be made in cash, unless a Supermajority Interest elects to request non-cash
Capital Contributions. All amounts timely received by the Company pursuant to
this Section 4.01 shall be credited to the respective Member’s Capital Account
as of such specified date.
(v)    Each Capital Call shall contain the following information:
(A)    The total amount of Capital Contributions requested from all Members;
(B)    The amount of Capital Contribution requested from the Member to whom the
request is addressed, such amount to be in accordance with the Sharing Ratio of
such Member;
(C)    The purpose for which the funds are to be applied in such reasonable
detail as the Management Committee shall direct; and
(D)    The date on which payments of the Capital Contribution shall be made
(which date shall not be less than 30 Days following the date the Capital Call
is given, unless a sooner date is approved by the Management Committee) and the
method of payment, provided that such date and method shall be the same for each
of the Members.
(vi)    In the event the Management Committee fails to approve an Operating
Budget within 30 Days of the submission of such Operating Budget to all of the
Representatives on the Management Committee for approval, the Operator is
authorized, subject to and in accordance with the COM Agreement, to issue a
notice to the Company, pursuant to which the Company shall issue written
requests to each Member for the making of Capital Contributions and/or loans
required to fund the costs associated with such Operating Budget in an amount
consistent with the Operating Budget most recently approved by the Management
Committee and including costs that do not exceed, for any line item, [***]
percent ([***]%) of the amount set forth for such line item in such most
recently approved Operating Budget.
(k)    Each Member agrees that it shall make payments of its respective Capital
Contributions in accordance with Capital Calls issued pursuant to this Section
4.01. Each Member shall deliver to the Company:
(i)    within [***] Business Days following the Management Committee’s approval
of the Construction Budget, but in no event later than October 31, 2014 (or,
with respect to a New Member admitted after such time and prior to the
In-Service Date, within 10 Business Days of such admission), and for the period
up to the issuance of FERC’s initial release to the Company to commence
construction pursuant to the FERC Certificate (the “Initial Release”),
performance assurances (“Performance Assurances”) equal to such Member’s share
of $[***] (calculated based on such Member’s Sharing Ratio); and
(ii)    within ten (10) Business Days of the date of the Initial Release (or,
with respect to a New Member admitted after the Initial Release, within ten (10)
Business Days of such admission) for the period following the Initial Release
and up to the In-Service Date, Performance Assurances equal to [***] percent
([***]%) of such Member’s remaining obligations to make Capital Contributions to
the Company pursuant to this Article 4 (calculated based on such Member’s
Sharing Ratio multiplied by the remaining obligations under the Construction
Budget and net of any security posted by such Member, or Member’s Affiliate,
under any Approved Precedent Agreement).
The Company shall be entitled to draw from the Performance Assurances in the
event a Member fails to make payments of its respective Capital Contributions in
accordance with Capital Calls issued pursuant to this Section 4.01. The
Performance Assurances posted by a Member pursuant to this Section 4.01(b) shall
be reduced (i) at the end of each Quarter, to reflect the [***] percent ([***]%)
of such Member’s actual Capital Contributions made to the Company during such
Quarter and (ii) in connection with a Disposition of all or a portion of such
Member’s Membership Interest, to reflect the replacement Performance Assurances
to be posted by the Assignee of such Membership Interest pursuant to this
Section 4.01(b). Notwithstanding anything to the contrary in this Section
4.01(b), at no time prior to the In-Service Date will a Member’s Performance
Assurance obligation be less than such Member’s share of $[***] (calculated
based on a Member’s Sharing Ratio). Such Performance Assurances shall be
permitted to be in the form of one or more of (A) a full and unconditional
written guarantee from a Qualified Guarantor, (B) a Letter of Credit or (C) cash
collateral (with the ability to substitute from time to time among (A), (B) or
(C)). For the avoidance of doubt, a Member’s obligation to post Performance
Assurances pursuant to this Section 4.01(b) shall expire (and any obligations
under any posted Performance Assurances shall terminate) on the In-Service Date.
(l)    In addition to the authority granted the Management Committee in the
other provisions of this Section 4.01 to issue Capital Calls, if within [***]
Days prior to the date any Matured Financing Obligation is to become due (or
within [***] Days after any notice of acceleration of any Matured Financing
Obligation received prior to the maturity date thereof), (i) the Management
Committee has not made a Capital Call for the payment of such amount that is (or
is expected to be) a Matured Financing Obligation, and (ii) the Members have
been unable to secure refinancing for such Matured Financing Obligation on
reasonably acceptable terms after negotiating in good faith to do so with
third-party lender(s), then at any time thereafter, (1) either EQT or USG may,
on behalf of the Management Committee, issue a Capital Call for cash in the
amount required for the payment of such Matured Financing Obligation, and each
Member shall be obligated to pay such Capital Call as provided in this Section
4.01, but such payment shall be made within [***] Days after the date the
Capital Call is given (and not the [***] Day period provided for in Section
4.01(a)(v)(D)); provided that any failure by a Member to make a Capital
Contribution with respect to a Capital Call made pursuant to this Section
4.01(c)(1) shall not constitute a Default under or breach of this Agreement; and
(2) in the event any Member fails to make a Capital Contribution with respect to
a Capital Call made pursuant to Section 4.01(c)(1), on or prior to such [***]
Day, then each Founding Member shall have the right, but not the obligation, to
pay the portion of the Capital Contribution owed and unpaid to permit the
Company to discharge such Matured Financing Obligation. If any Founding Member
elects to pay such Matured Financing Obligation pursuant to Section 4.01(c)(2),
then such Founding Member will be deemed to be an Additional Contribution/Loan
Member with respect to such payment, and its payment of the Matured Financing
Obligation shall be treated, at the election of such Additional
Contribution/Loan Member, as one of either: (A) a Capital Contribution or loan
resulting in the Additional Contribution/Loan Members receiving [***] or (B) a
permanent Capital Contribution that results in an adjustment of Membership
Interests under Section 4.06(c).
4.09
Loans. (p) If pursuant to Section 4.01(a)(iii) the Management Committee
determines as to any individual Capital Call that all or a portion of such
Capital Call shall be made by loans from the Members to the Company, then each
Member shall make a loan to the Company at the time and in the amount and under
such terms and conditions as the Management Committee shall approve by the
affirmative vote of a Supermajority Interest.

(q)    If the Management Committee determines that the Company needs funds other
than as contemplated by Section 4.02(a), then, rather than calling for Capital
Contributions, the Management Committee may issue or cause to be issued a
written request to each Member for the making of loans to the Company at such
times, in such amounts and under such terms and conditions as the Management
Committee shall approve by the affirmative vote of a Supermajority Interest;
provided that the Management Committee shall not call for loans rather than
Capital Contributions if doing so would breach any Financing Commitment or other
agreement of the Company.
(r)    All amounts received from a Member after the date specified in Section
4.02(d)(iv) by the Company pursuant to this Section 4.02 shall be accompanied by
interest on such overdue amounts (and the default shall not be cured unless such
interest is also received by the Company), which interest shall be payable to
the Company and shall accrue from and after such specified date at the Default
Rate. Any such interest paid shall not be considered part of the principal of
the loan.
(s)    Each written request issued pursuant to Section 4.02(a) or 4.02(b) shall
contain the following information:
(i)    The total amount of loans requested from all Members;
(ii)    The amount of the loan requested from the Member to whom the request is
addressed, such amount to be in accordance with the Sharing Ratio of such
Member;
(iii)    The purpose for which the funds are to be applied in such reasonable
detail as the Management Committee shall direct;
(iv)    The date on which the loans to the Company shall be made (which date
shall not be less than [***] Days following the date the request is given,
unless a sooner date is approved by the Management Committee) and the method of
payment; provided that such date and method shall be the same for each of the
Members; and
(v)    All terms concerning the repayment of or otherwise relating to such
loans; provided that such terms shall be the same for each of the Members and in
the case of costs covered by the Construction Budget shall be consistent with
Section 4.01(a)(iii).
(t)    Each Member agrees that it shall make its respective loans in accordance
with requests issued pursuant to this Section 4.02.
4.10
No Other Contribution or Loan Obligations. No Member shall be required or
permitted to make any Capital Contributions or loans to the Company except
pursuant to this Article 4.

4.11
Return of Contributions. Except as expressly provided herein, a Member is not
entitled to the return of any part of its Capital Contributions or to be paid
interest in respect of either its Capital Account or its Capital Contributions.
An unreturned Capital Contribution is not a liability of the Company or of any
Member. A Member is not required to contribute or to lend any cash or property
to the Company to enable the Company to return any Member’s Capital
Contributions.

4.12
Capital Accounts. (k) A separate Capital Account shall be established and
maintained for each Member with respect to such Member’s Membership Interest in
the Company. Each Member’s Capital Account shall be increased by (i) the amount
of money contributed by that Member to the Company; (ii) the fair market value
of property contributed by that Member to the Company (net of liabilities
secured by such contributed property that the Company is considered to assume or
take subject to under Section 752 of the Code); (iii) allocations to that Member
of income and gain (or items thereof), including items specifically allocated to
such Member pursuant to Section 5.04(b) and income and gain exempt from tax and
income and gain described in Treasury Regulation Section 1.704-1(b)(2)(iv)(g),
but excluding income and gain described in Treasury Regulation Section
1.704-1(b)(4)(i); and (iv) the amount of any liabilities assumed by such Member
and shall be decreased by (v) the amount of money distributed to that Member by
the Company; (vi) the fair market value of property distributed to that Member
by the Company (net of liabilities secured by such distributed property that
such Member is considered to assume or take subject to under Section 752 of the
Code); (vii) allocations to that Member of expenditures of the Company described
(or treated as described) in Section 705(a)(2)(B) of the Code; (viii)
allocations of loss and deduction (or items thereof), including items
specifically allocated to such Member pursuant to Section 5.04(b) and loss and
deduction described in Treasury Regulation Section 1.704-1(b)(2)(iv)(g), but
excluding items described in (vi) above and loss or deduction described in
Treasury Regulation Section 1.704-1(b)(4)(i) or 1.704-1(b)(4)(iii); and (ix) the
amount of any liabilities of such Member assumed by the Company. The Members’
Capital Accounts shall also be maintained and adjusted as permitted by the
provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and as required
by the other provisions of Treasury Regulation Sections 1.704-1(b)(2)(iv) and
1.704-1(b)(4), including adjustments to reflect the allocations to the Members
of depreciation, depletion, amortization, and gain or loss as computed for book
purposes rather than the allocation of the corresponding items as computed for
tax purposes, as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(g).
Thus, in the discretion of the Management Committee, the Members’ Capital
Accounts shall be increased or decreased to reflect a revaluation of the
property based on the fair market value of the property on the date of
adjustment (as determined pursuant to Section 4.05(b)), immediately prior to (A)
the contribution of more than a de minimis amount of money or other property to
the Company by a new or existing Member as consideration for a Membership
Interest or an increased Sharing Ratio, (B) the distribution of more than a de
minimis amount of money or other property by the Company to a Member as
consideration for a Membership Interest, or (C) the liquidation of the Company.
A Member who has more than one Membership Interest shall have a single Capital
Account that reflects all such Membership Interests, regardless of the class of
Membership Interests owned by such Member and regardless of the time or manner
in which such Membership Interests were acquired. Upon the Disposition of all or
a portion of a Membership Interest, the Capital Account of the Disposing Member
that is attributable to such Membership Interest shall carry over to the
Assignee in accordance with the provisions of Treasury Regulation Section
1.704-1(b)(2)(iv)(l). The Capital Accounts shall not be deemed to be, nor have
the same meaning as, the capital account of the Company under the NGA.

(l)    Whenever the fair market value of property is required to be determined
pursuant to the second and third sentences of Section 4.05(a), the Operator
shall propose such a fair market value in a notice to the other Members. If any
other Member disagrees with such determination, such Member shall notify the
other Members of such disagreement within [***] Business Days of receiving such
notice. If such Dispute is not resolved within [***] Business Days after such
notice, any Member may submit such Dispute for binding appraisal in accordance
with Section 13.11(c) by delivering a FMV Notice to the other Members.
This Section 4.05 is intended to comply with the capital account maintenance
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and will be applied
and interpreted in accordance with such Treasury Regulations.
4.13
Failure to Make a Capital Contribution or Loan.

(c)    General. If any Member fails to make a Capital Contribution as requested
by the Management Committee (or on behalf of the Management Committee pursuant
to Section 4.01(c)) in a Capital Call validly and timely issued pursuant to
Section 4.01 or a loan when required pursuant to Section 4.02(a) or 4.02(b)
(each such Member being a “Non-Contributing/Loan Member”), and if such failure
continues for more than [***] Days after the date on which it is due, the
Members that have contributed their Capital Contribution or made their loan, as
applicable (each, a “Contributing/Loan Member”) may (without limitation as to
other remedies that may be available, and in particular such other remedies
shall include the right to specifically enforce the obligation of the
Non-Contributing/Loan Member to make the required Capital Contribution or loan)
thereafter elect to:
(xix)    treat the Non-Contributing/Loan Member’s failure to contribute as a
Default by giving notice thereof to the Non-Contributing/Loan Member, in which
event the provisions of this Agreement regarding the commission of a Default by
a Member shall apply (but if the Capital Call is for the payment of a Matured
Financing Obligation, the Default shall be immediate on the giving of such
notice and the [***]-Day cure period contemplated in the definition of Default
shall not apply); or
(xx)    pay the portion of the Capital Contribution owed and unpaid by, or make
the loan required from, the Non-Contributing/Loan Member (the “Additional
Contribution/Loan”) in which event the Contributing/Loan Members that elect to
fund the Non-Contributing/Loan Members’ share (the “Additional Contribution/Loan
Members”) may treat the contribution or loan, as applicable as one of: (1) a
Capital Contribution or loan, as applicable, resulting in the Additional
Contribution/Loan Members receiving [***] under Section 4.06(b), or (2) a
permanent Capital Contribution that results in an adjustment of Membership
Interests under Section 4.06(c), as determined by the Additional
Contribution/Loan Members as set forth below.
No Contributing/Loan Member shall be obligated to make either election under
clause (i) or clause (ii) above. The decision of the Contributing/Loan Members
to elect (i) or (ii) above shall be made by the determination of the
Contributing/Loan Members holding the Supermajority Interest of all
Contributing/Loan Members, but clause (ii) above may not be elected unless at
such time of determination there is one or more Additional Contribution/Loan
Members. The decision of the Additional Contribution/Loan Members to elect
clause (ii)(1) or clause (ii)(2) above shall be made by the determination of the
Additional Contribution/Loan Members holding the Supermajority Interest of all
Additional Contribution/Loan Members. Unless and until such election is made,
payment of the Additional Contribution/Loan shall be treated as a Priority
Interest under Section 4.06(a)(ii) (1). [***].
(d)    [***]
(v)    [***]
(vi)    [***] shall not alter the Sharing Ratios of the Members, nor shall the
[***] alter any distributions to the Contributing/Loan Members (in their
capacity as Contributing/Loan Members, as opposed to their capacity as
Additional Contribution/Loan Members) in accordance with their respective
Sharing Ratios. Notwithstanding any provision in this Agreement to the contrary,
a Member may not Dispose of all or a portion of [***] except to a Person to whom
it Disposes all or the applicable pro rata portion of its Membership Interest
after compliance with the requirements of this Agreement in connection
therewith.
(vii)    For so long as any Additional Contribution/Loan Member holds [***],
neither any Non-Contributing/Loan Member nor its Representative (except for a
Non-Contributing/Loan Member that has paid to the Additional Contribution/Loan
Member(s) all of the amount of the Additional Contribution/Loan attributable to
such Non-Contributing/Loan Member in accordance with Section 4.06(b)(i)) shall
have the right to vote its Membership Interest (or Sharing Ratio) under this
Agreement with respect to any decision regarding distributions from the Company,
and any distribution to which such Non-Contributing/Loan Member is entitled
shall be paid to [***].
(viii)    No Member that is a Non-Contributing/Loan Member may Dispose of its
Membership Interest unless, at the closing of such Disposition, either the
Non-Contributing/Loan Member or the proposed Assignee pays [***]. No Assignee
shall be admitted to the Company as a Member until compliance with this Section
4.06(b)(iv) has occurred.
(e)    Permanent Contribution. If the Additional Contribution/Loan Members elect
under Section 4.06(a)(ii) to have the Additional Contribution/Loan treated as a
permanent Capital Contribution, then the Sharing Ratios of each Member will be
automatically adjusted to equal each Member’s total Capital Contributions when
expressed as a percentage of all Members’ Capital Contributions (after giving
effect to the Capital Contribution made by the Additional Contribution/Loan
Members).
(f)    Further Assurance. In connection with this Section 4.06, each Member
shall execute and deliver any additional documents and instruments and perform
any additional acts that may be necessary or appropriate to effectuate and
perform the provisions of this Section 4.06.
(g)    Deemed Non-Contributing/Loan Member. Notwithstanding anything to the
contrary, for purposes of this Agreement the term “Non-Contributing/Loan Member”
shall include any Member who (i) fails to vote (through such Member’s
Representatives) in favor of a proposed Capital Call under Section 4.01 or a
proposed loan pursuant to Section 4.02 and (ii) fails to fund such Capital Call
or loan, in each case, to the extent necessary to cover the amount of any
Matured Financing Obligation that is to become due within [***] Days or that has
become due (by acceleration or otherwise).
4.14
Credit Assurance.

(g)    Unless otherwise agreed to by [***], if the Company is required to
provide a guaranty, letter of credit or other credit support (each a “Credit
Assurance”) to a counterparty under any contract or agreement (including an
Approved Precedent Agreement) approved by the Management Committee of the
Company prior to the In-Service Date (each a “Subject Contract”), then each
Member agrees [***].
(h)    If a breach, default or other event occurs under a Subject Contract and
the counterparty thereunder makes a demand or draw on one or more Credit
Assurances for such breach, default or other event (an “Demand Event”), then a
determination will be made as to the total dollar amount demanded or drawn by
such counterparty for such Demand Event (“Total Event Demand Amount”). [***].
(i)    If any [***], then such Member [***].
Article 5    
DISTRIBUTIONS AND ALLOCATIONS
5.08
Distributions. Within [***] Days following the end of each Quarter following the
In-Service Date, the Management Committee shall determine the amount of
Available Cash with respect to such Quarter, and an amount equal to 100% of
Available Cash with respect to such Quarter shall, subject to Section 18-607 of
the Act, be distributed in accordance with this Article 5 to the Members (other
than a Breaching Member) in proportion to their respective Sharing Ratios (at
the time the amounts of such distributions are made); provided, however, that,
if the Management Committee fails timely to determine the amount of Available
Cash with respect to any Quarter following the In-Service Date, an amount equal
to [***]% of the Available Cash determined with respect to the immediately
preceding Quarter shall, subject to Section 18-607 of the Act, be distributed in
accordance with this Article 5 to the Members (other than a Breaching Member) in
proportion to their respective Sharing Ratios (at the time the amounts of such
distributions are made).

5.09
[Intentionally omitted.]

5.10
[Intentionally omitted.]

5.11
Allocations for Maintaining Capital Accounts. (m) For purposes of maintaining
the Capital Accounts pursuant to Section 4.05, except as provided in Sections
5.04(b) and (c), each item of income, gain, loss, deduction and credit shall be
allocated to the Members in accordance with their respective Sharing Ratios.

(n)    With respect to each period during which [***] with respect to an
Additional Contribution/Loan treated as a Capital Contribution is outstanding,
each Additional Contribution/Loan Member shall be allocated items of income and
gain in an amount equal to the return that has accrued (whether or not paid)
with respect to such Capital Contribution pursuant to Section 4.06(b)(i), and
items of income and gain that would otherwise be allocable to the
Non-Contributing/Loan Member(s) shall be correspondingly reduced.
(o)    Notwithstanding the foregoing provisions of Section 5.04, the following
special allocations will be made:
(i)    [Intentionally omitted.]
(ii)    Nonrecourse Deductions shall be allocated to the Members in proportion
to their Sharing Ratios.
(iii)    Member Nonrecourse Deductions attributable to Member Nonrecourse Debt
shall be allocated to the Members bearing the Economic Risk of Loss for such
Member Nonrecourse Debt as determined under Treasury Regulation Section
1.704-2(b)(4). If more than one Member bears the Economic Risk of Loss for such
Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such
Member Nonrecourse Debt shall be allocated among the Members according to the
ratio in which they bear the Economic Risk of Loss. This Section 5.04(c)(iii) is
intended to comply with the provisions of Treasury Regulation Section 1.704-2(i)
and shall be interpreted consistently therewith.
(iv)    Notwithstanding any other provision hereof to the contrary, if there is
a net decrease in Minimum Gain for an allocation period (or if there was a net
decrease in Minimum Gain for a prior allocation period and the Company did not
have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 5.04(c)(iv), items of income and gain shall
be allocated to each Member in an amount equal to such Member’s share of the net
decrease in such Minimum Gain (as determined pursuant to Treasury Regulation
Section 1.704-2(g)(2)). This Section 5.04(c)(iv) is intended to constitute a
minimum gain chargeback under Treasury Regulation Section 1.704-2(f) and shall
be interpreted consistently therewith.
(v)    Notwithstanding any provision hereof to the contrary except Section
5.04(c)(iv) (dealing with Minimum Gain), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain for an allocation period (or if there was a net
decrease in Member Nonrecourse Debt Minimum Gain for a prior allocation period
and the Company did not have sufficient amounts of income and gain during prior
periods to allocate among the Members under this Section 5.04(c)(v)), items of
income and gain shall be allocated to each Member in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain (as
determined pursuant to Treasury Regulation Section 1.704-2(i)(4)). This Section
5.04(c)(v) is intended to constitute a partner nonrecourse debt minimum gain
chargeback under Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(vi)    Notwithstanding any provision hereof to the contrary except Section
5.04(c)(ii) and Section 5.04(c)(iii), no losses or other items of expense shall
be allocated to any Member to the extent that such allocation would cause such
Member to have a deficit Adjusted Capital Account balance (or increase any
existing deficit Adjusted Capital Account balance) at the end of the allocation
period. All losses and other items of expense in excess of the limitation set
forth in this Section 5.04(c)(vi) shall be allocated to the Members who do not
have a deficit Adjusted Capital Account balance in proportion to their relative
positive Adjusted Capital Accounts but only to the extent that such losses and
other items of expense do not cause any such Member to have a deficit Adjusted
Capital Account balance.
(vii)    If any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) resulting in or increasing an Adjusted
Capital Account deficit for such Member, items of income and gain will be
specially allocated to such Member in any amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, such Adjusted
Capital Account deficit of the Member as quickly as possible; provided, however,
that an allocation pursuant to this Section 5.04(c)(vii) shall be made only if
and to the extent that such Member would have a deficit Adjusted Capital Account
balance after all other allocations provided for in this Article 5 have been
tentatively made as if this Section 5.04(c)(vii) were not in this Agreement. The
items of income or gain to be allocated will be determined in accordance with
Treasury Regulations Section 1.704-1(b)(2)(ii)(d). This subsection (vii) is
intended to qualify and be construed as a “qualifying income offset” within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and will be applied
and interpreted in accordance with such Treasury Regulations.
5.12
Allocations for Tax Purposes. (h) Except as provided in Section 5.05(b) and
Section 5.05(c) or as otherwise required by the Code or Treasury Regulations,
solely for federal income tax purposes, items of taxable income, gain, loss and
deduction of the Company for each fiscal year or other relevant period shall be
allocated among the Members in the same manner as each correlative item of
“book” income, gain, loss and deduction is allocated to the Capital Accounts of
the Members pursuant to Section 5.04 and each tax credit shall be allocated to
the Members in the same manner as the receipt or expenditure giving rise to such
credit is allocated pursuant to Section 5.04.

(i)    Income, gain, loss, and deduction with respect to property contributed to
the Company by a Member or revalued pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) shall be allocated among the Members in a manner that takes
into account the variation between the adjusted tax basis of such property and
its book value, as required by Section 704(c) of the Code and Treasury
Regulation Section 1.704-1(b)(4)(i), using the remedial allocation method
permitted by Treasury Regulation Section 1.704-3(d).
(j)    Pursuant to Treasury Regulations Section 1.1245-1(e), to the extent the
Company recognizes gain as a result of a sale, exchange or other disposition of
Company assets which is taxable as recapture income under Sections 1245 or 1250
of the Code or unrecaptured Section 1250 gain under Section 1(h) of the Code,
such recapture income shall be allocated among the Members in the same
proportion as the depreciation and amortization giving rise to such recapture
income was allocable among the Members. In no event, however, shall any Member
be allocated recapture income hereunder in excess of the amount of gain
allocated to the Member under this Agreement. Any recapture income that is not
allocated to a Member due to the gain limitation described in the previous
sentence shall be allocated among those Members whose shares of total gain on
the sale, exchange or other disposition of the property exceed their share of
depreciation and amortization attributable to Company assets, in proportion to
their relative shares of the total allocable gain.
(k)    Allocations pursuant to this Section 5.05 are solely for federal (and,
where applicable, state and local) tax purposes and shall not affect, or in any
way be taken into account in computing, any Capital Account or share of income,
gain, loss and other deduction described in Section 5.04 or distributions
pursuant to any provision of this Agreement.
(l)    The Members are aware of the income and other tax consequences of the
allocations made by this Agreement and hereby agree to be bound by the
provisions of this Agreement in reporting their shares of items of income, gain,
loss, credit and deduction.
5.13
Varying Interests. All items of income, gain, loss, deduction or credit shall be
allocated, and all distributions shall be made, to the Persons shown on the
records of the Company to have been Members as of the last Day of the period for
which the allocation or distribution is to be made. Notwithstanding the
foregoing, if during any taxable year there is a change in any Member’s Sharing
Ratio, the Members agree that their allocable shares of such items for the
taxable year shall be determined based on any method determined by the
Management Committee to be permissible under Code Section 706 and the related
Treasury Regulations to take account of the Members’ varying Sharing Ratios.

5.14
Amounts Withheld. The Company is authorized to withhold from payments and
distributions to the Members and to pay over to any federal, state or local
Governmental Authority any amounts required to be so withheld pursuant to the
Code or any provisions of any applicable Law and shall allocate such amounts to
the Members with respect to which such amounts were withheld. All amounts
withheld pursuant to the Code or any provisions of any applicable Law with
respect to any payment, distribution or allocation shall be treated for all
purposes under this Agreement as amounts paid or distributed pursuant to this
Article 5 to the Members with respect to which such amount was withheld. All
taxes paid on behalf of such Member pursuant to this Section 5.07 in excess of
any distributions otherwise payable to such Member shall, at the option of the
Company, (i) be promptly paid to the Company by such Member or (ii) be repaid by
reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Member or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Member. Whenever the Company selects
option (ii) of the preceding sentence, such Member shall for all purposes of
this Agreement be treated as having received a distribution under 5.01 of the
amount of the tax payment. To the fullest extent permitted by law, each Member
hereby agrees to indemnify and hold harmless the Company and the other Members
from and against any liability for taxes (and related interest, penalties or
additions to tax) with respect to income attributable to or distributions or
other payments to such Member.

Article 6    
MANAGEMENT
6.10
Generally. Except as provided in Section 6.05(a), the management of the Company
is fully vested in the Founding Members. To facilitate the orderly and efficient
management of the Company, the Founding Members shall act (a) collectively as a
“committee of the whole” pursuant to Section 6.02, and (b) through the
delegation of certain duties and authority to the Operator. Subject to the
express provisions of this Agreement, each Member agrees that it will not
exercise its authority under the Act to bind or commit the Company to
agreements, transactions or other arrangements, or to hold itself out as an
agent of the Company.

6.11
Management Committee. The Founding Members shall act collectively through
meetings as a “committee of the whole,” which is hereby named the “Management
Committee.” Decisions or actions taken by the Management Committee in accordance
with the provisions of this Agreement shall constitute decisions or actions by
the Company and shall be binding on each Member, Representative, and employee of
the Company. The Management Committee shall conduct its affairs in accordance
with the following provisions and the other provisions of this Agreement:

(m)
Representatives.

(i)    Designation. To facilitate the orderly and efficient conduct of
Management Committee meetings, each Founding Member (together with its
Affiliates who are also Founding Members, if any) shall notify the other
Founding Member(s), from time to time, of the identity of (A) one of its senior
officers, who will represent it at such meetings (a “Representative”), and (B)
at least one, but not more than two, additional senior officers, who will
represent it at any meeting that the Founding Member’s Representative is unable
to attend (each an “Alternate Representative”). (The term “Representative” shall
also refer to any Alternate Representative that is actually performing the
duties of the applicable Representative.) [***]. The initial Representative and
Alternate Representatives of each Founding Member are set forth in Exhibit A. A
Founding Member may designate a different Representative or Alternate
Representatives for any meeting of the Management Committee by notifying the
other Founding Member(s) at least [***] Business Days prior to the scheduled
date for such meeting; provided that, if giving such advance notice is not
feasible, then such new Representative or Alternate Representatives shall
present written evidence of his or her authority at the commencement of such
meeting.
(ii)    Authority. Each Representative shall have the full authority to act on
behalf of the Founding Member that designated such Representative; the action of
a Representative at a meeting (or through a written consent) of the Management
Committee shall bind the Founding Member that designated such Representative;
and the other Members shall be entitled to rely upon such action without further
inquiry or investigation as to the actual authority (or lack thereof) of such
Representative. In addition, the act of an Alternate Representative shall be
deemed the act of the Representative for which such Alternate Representative is
acting, without the need to produce evidence of the absence or unavailability of
such Representative.
(iii)    DISCLAIMER OF DUTIES; INDEMNIFICATION. EACH REPRESENTATIVE SHALL
REPRESENT, AND OWE DUTIES TO, ONLY THE MEMBER THAT DESIGNATED SUCH
REPRESENTATIVE (THE NATURE AND EXTENT OF SUCH DUTIES BEING AN INTERNAL AFFAIR OF
SUCH MEMBER), AND SHALL NOT OWE ANY DUTIES (INCLUDING FIDUCIARY DUTIES) TO THE
COMPANY, ANY OTHER MEMBER OR REPRESENTATIVE, OR ANY AFFILIATE, OFFICER, OR
EMPLOYEE OF THE COMPANY, ANY OTHER MEMBER, OR ANY OTHER PERSON. THE PROVISIONS
OF SECTIONS 6.02(f)(ii) AND 6.04 SHALL ALSO INURE TO THE BENEFIT OF EACH
MEMBER’S REPRESENTATIVE. THE COMPANY SHALL INDEMNIFY, PROTECT, DEFEND, RELEASE
AND HOLD HARMLESS EACH REPRESENTATIVE FROM AND AGAINST ANY CLAIMS ASSERTED BY OR
ON BEHALF OF ANY PERSON (INCLUDING ANOTHER MEMBER), OTHER THAN THE MEMBER THAT
DESIGNATED SUCH REPRESENTATIVE, THAT ARISE OUT OF, RELATE TO, OR ARE OTHERWISE
ATTRIBUTABLE TO, DIRECTLY OR INDIRECTLY, THE COMPANY OR SUCH REPRESENTATIVE’S
SERVICE ON THE MANAGEMENT COMMITTEE.
(iv)    Attendance. Each Founding Member shall use all reasonable efforts to
cause its Representative or Alternate Representative to attend each meeting of
the Management Committee, unless its Representative is unable to do so because
of a “force majeure” event or other event beyond his reasonable control, in
which event such Founding Member shall use all reasonable efforts to cause its
Representative or Alternate Representative to participate in the meeting by
telephone pursuant to Section 6.02(h).
(n)    Secretary. The Management Committee may designate a Secretary of the
Management Committee, who need not be a Representative or an employee of a
Member or any Affiliate thereof.
(o)    Procedures. The Secretary, or if no Secretary has been appointed, a
person designated in writing by the Representatives, of the Management Committee
shall maintain written minutes of each meeting held by the Management Committee.
The Management Committee may adopt whatever rules and procedures relating to its
activities as it may deem appropriate, provided that such rules and procedures
shall not be inconsistent with or violate the provisions of this Agreement.
(p)    Time and Place of Meetings. The Management Committee shall meet
quarterly, subject to more or less frequent meetings upon approval of the
Management Committee. Notice of, and an agenda for, all Management Committee
meetings shall be provided by the Representatives to all Members at least five
Days prior to the date of each meeting, together with proposed minutes of the
previous Management Committee meeting (if such minutes have not been previously
ratified). Among other items, the agenda will provide for a discussion of (i)
the results of operations, including explanations of significant variances in
revenues, expenses and cash flow activities and (ii) amounts due for contractual
obligations that will impact Available Cash. Special meetings of the Management
Committee may be called at such times, and in such manner, as any Founding
Member reasonably deems necessary. Any Founding Member calling for any such
special meeting shall notify the Representatives, who in turn shall notify all
Founding Members of the date and agenda for such meeting at least five Days
prior to the date of such meeting. Such five-Day period may be shortened by the
Management Committee, acting through Supermajority Interest. All meetings of the
Management Committee shall be held at a location agreed upon by the
Representatives. Attendance of a Representative of a Founding Member at a
meeting of the Management Committee shall constitute a waiver of notice of such
meeting, except where such Representative attends the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.
(q)    Quorum. The presence of Representative(s) of Founding Members
representing Supermajority Interest shall constitute a quorum for the
transaction of business at any meeting of the Management Committee.
(r)
Voting.

(i)    Voting by Sharing Ratios. Subject to Sections 6.02(j), 6.05(a), and
6.05(e), each Representative shall be entitled to vote on all matters submitted
to a vote of the Management Committee in accordance with the respective Sharing
Ratio of the Founding Member that designated such Representative.
(ii)    DISCLAIMER OF DUTIES. WITH RESPECT TO ANY VOTE, CONSENT OR APPROVAL AT
ANY MEETING OF THE MANAGEMENT COMMITTEE OR OTHERWISE UNDER THIS AGREEMENT,
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN SECTION 6.02(j) AND SECTION
6.05(e) OF THIS AGREEMENT, EACH REPRESENTATIVE MAY GRANT OR WITHHOLD SUCH VOTE,
CONSENT OR APPROVAL (A) IN ITS SOLE AND ABSOLUTE DISCRETION, (B) WITH OR WITHOUT
CAUSE, (C) SUBJECT TO SUCH CONDITIONS AS IT SHALL DEEM APPROPRIATE, AND (D)
WITHOUT TAKING INTO ACCOUNT THE INTERESTS OF, AND WITHOUT INCURRING LIABILITY
TO, THE COMPANY, ANY OTHER MEMBER OR REPRESENTATIVE, OR ANY AFFILIATE, OFFICER,
OR EMPLOYEE OF THE COMPANY OR ANY OTHER MEMBER (COLLECTIVELY, “SOLE
DISCRETION”). THE PROVISIONS OF THIS SECTION 6.02(f)(ii) SHALL APPLY
NOTWITHSTANDING THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STRICT
LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF A MEMBER OR ITS REPRESENTATIVE.
(iii)    Exclusion of Certain Members and Their Sharing Ratios. With respect to
any vote, consent or approval, any Breaching Member or Withdrawn Member (and any
Representative of such Breaching Member or Withdrawn Member) shall be excluded
from such decision (as contemplated by Section 10.03(b)), and the Sharing Ratio
of such Breaching Member or Withdrawn Member shall be disregarded in calculating
the voting thresholds in Section 6.02(f)(i). In addition, if any other provision
of this Agreement provides that a Supermajority Interest is to be calculated
without reference to the Sharing Ratio of a particular Founding Member, then the
applicable voting threshold shall be deemed adjusted accordingly.
(s)    Action by Written Consent. Any action required or permitted to be taken
at a meeting of the Management Committee may be taken without a meeting, without
prior notice, and without a vote if a consent or consents in writing, setting
forth the action so taken, is signed by the Representatives that could have
taken the action at a meeting of the Management Committee.
(t)    Meetings by Telephone. Representatives may participate in and hold such
meeting by means of conference telephone, videoconference or similar
communications equipment by means of which all persons participating in the
meeting can hear each other. Participation in such a meeting shall constitute
presence in person at such meeting, except where a Representative participates
in the meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.
(u)    Matters Requiring Approval of the Management Committee. Notwithstanding
any other provision of this Agreement, but subject to Section 6.05(e), none of
the following actions may be taken by, or on behalf of, the Company without
first obtaining the approval of a Supermajority Interest of the Management
Committee:
(A)    conducting any activity or business that, in the reasonable judgment of
the Operator acting in good faith, may generate income for federal income tax
purposes that may not be “qualifying income” (as such term is defined pursuant
to Section 7704 of the Code) in excess of [***]% of the gross income of the
Company;
(B)    any material tax elections or any material decisions relating to material
tax returns, in each case, as determined in the reasonable judgment of the
Operator acting in good faith;
(C)    considering at a meeting of the Management Committee a material matter
not on the agenda for that meeting;
(D)    entering into, amending in any material respect, or terminating any
Material Contract, or taking any action that results in a material default under
any Material Contract;
(E)    approving any material loans made by the Company or the provision of any
material financial guarantees by the Company, except to the extent such material
loans or material financial guarantees have been specifically included in and
approved as part of the Construction Budget, the Initial Operating Budget, or
any subsequent annual Capital Budget or Operating Budget that has been approved
by the Management Committee;
(F)    placing or permitting any liens or other encumbrances (other than
Permitted Encumbrances) to exist on the assets of the Company;
(G)    [***]
(H)    [***]
(I)    [***]
(J)    [***]
(K)    [***]
(L)    except as otherwise provided in Section 4.01(a)(ii) making a Capital Call
or otherwise requiring any Member to make any Capital Contribution, except to
the extent such Capital Call or Capital Contribution has been specifically
included in and approved as part of the Construction Budget, the Initial
Operating Budget, or any subsequent annual Capital Budget or Operating Budget
that has been approved by the Management Committee;
(M)    [***]
(N)    selecting a different name for the Company, or making any change to the
principal nature of the business of the Company;
(O)    [***]
(P)    [***]
(Q)    approving accounting procedures for the Company in accordance with GAAP,
or voluntarily changing or terminating the appointment of the Company’s
accountants;
(R)    [***]
(S)    [***]
(T)    [***]
(U)    [***]
(V)    on the occurrence of a Dissolution Event, the designation of a Member or
other Person to serve as liquidator pursuant to Section 12.02;
(W)    the commencement, conduct or settlement of any suit, action or proceeding
or arbitration, each involving in excess of $[***];
(X)    the formation of any subcommittee of the Management Committee pursuant to
Section 6.02(k);
(Y)    dissolution of the Company pursuant to Section 12.01;
(Z)    causing or permitting the Company to become Bankrupt (but this provision
shall not be construed to require any Member to ensure the profitability or
solvency of the Company);
(AA)    the Disposition or abandonment of all or substantially all of the
Company’s assets, or of the Company’s material assets other than any
Disposition(s) in the ordinary course of business;
(BB)    causing or permitting the Company to merge, consolidate or convert into
any other entity;
(CC)    [***]
(DD)    approving the FERC Application pursuant to Section 7.01(a);
(EE)     making any decision required pursuant to Sections 7.01(b), (c) or (d);
(FF)    [***]
(GG)    [***]
(HH)    [***]
(v)    Reasonableness. In any matter proposed to the Management Committee
pursuant to [***].
(w)    Subcommittees. The Management Committee may create such subcommittees,
and delegate to such subcommittees such authority and responsibility, and
rescind any such delegations, as it may deem appropriate.
(x)    Officers. The Management Committee may designate one or more Persons to
be officers of the Company. Any officers so designated shall have such titles
and, subject to the other provisions of this Agreement, have such authority and
perform such duties as the Management Committee may delegate to them and shall
serve at the pleasure of the Management Committee and report to the Management
Committee.
6.12
Construction, Operation and Management Agreement. The Company shall enter into a
Construction, Operation and Management Agreement with Operator (the “COM
Agreement”) in such form as shall be approved by the Founding Members.

6.13
No Duties; Disclaimer of Duties. Each Member acknowledges its express intent,
and agrees with each other Member for the mutual benefit of all the Members,
that

(a)    to the fullest extent permitted by applicable Law, no Member, in its
capacity as Member, nor any of such Member’s or any of its Affiliates’
respective employees, agents, directors, managers or officers shall have any
fiduciary duty to the Company, any other Member or Representative or any other
Person in connection with the business and affairs of the Company or any consent
or approval given or withheld pursuant to this Agreement; provided, however,
that nothing herein shall eliminate the implied contractual covenant of good
faith and fair dealing;
(b)    to the fullest extent permitted by applicable Law, no Representative, in
such Person’s capacity as a Representative, shall have any fiduciary duty to the
Company, any Member (other than the Member that designated such Representative),
any other Representative, or any other Person in connection with the business
and affairs of the Company or any consent or approval given or withheld pursuant
to this Agreement; provided, however, that nothing herein shall eliminate the
implied contractual covenant of good faith and fair dealing; and
(c)    the provisions of this Section 6.04 will apply for the benefit of each
Member, and no standard of care, duty, or other legal restriction or theory of
liability shall limit or modify the right of each Member to act and direct its
Representative to vote in the manner determined by the Member that designated
such Representative in its Sole Discretion.
To the maximum extent permitted by applicable Law, each Member hereby releases
and forever discharges each other Member and such other Member’s Representative
from all liabilities that such other Member or its Representative might owe,
under the Act or otherwise, to the Company, the releasing Member, or such
releasing Member’s Representative on the ground that any decision of that other
Member or such other Member’s Representative to grant or withhold any vote,
consent or approval constituted the breach or violation of any standard of care,
any fiduciary duty or other legal restriction or theory of liability applicable
to such other Member or its Representative; provided, however, that nothing
herein shall eliminate any Member’s liability for any act or omission that
constitutes a bad faith violation of the implied contractual covenant of good
faith and fair dealing. Notwithstanding anything in this Agreement to the
contrary, nothing in this Section 6.04 shall limit or waive any claims against,
actions, rights to sue, other remedies or other recourse of the Company, any
Member or any other Person may have against any Member, Representative or
employee of the Company for a breach of contract claim relating to any binding
agreement.
6.14
Business Opportunities.

(a)    During the Term, except as otherwise provided in Section 6.05(f), any
project involving the planning, design, construction, acquisition, ownership,
maintenance, or operation of the Facilities may be conducted only by the Company
and not by any Member or any Affiliate of a Member.
(b)    A Member and each Affiliate of a Member may engage in and possess
interests in other business ventures of any and every type and description,
independently or with others, including ones in competition with the Company,
with no obligation to offer to the Company, any other Member or any Affiliate of
another Member the right to participate therein. Subject to Section 6.02(i)(HH),
the Company may transact business with any Member or Affiliate thereof. Without
limiting the generality of the foregoing, the Members recognize and agree that
their respective Affiliates currently engage in certain activities involving
natural gas and electricity marketing and trading (including futures, options,
swaps, exchanges of future positions for physical deliveries and commodity
trading), gathering, processing, storage, transportation and distribution,
electric generation, development and ownership, as well as other commercial
activities related to natural gas and that these and other activities by
Members’ Affiliates may be based on natural gas that is shipped through the
Facilities or otherwise made possible or facilitated by reason of the Company’s
activities (herein referred to as “Affiliate’s Outside Activities”). No
Affiliate of a Member shall be restricted in its right to conduct, individually
or jointly with others, for its own account any Affiliate’s Outside Activities,
and no Member or its Affiliates shall have any duty or obligation, express or
implied, fiduciary or otherwise, to account to, or to share the results or
profits of such Affiliate’s Outside Activities with, the Company, any other
Member or any Affiliate of any other Member, by reason of such Affiliate’s
Outside Activities. The provisions of this Section 6.05(b) and Sections
6.02(a)(iii), 6.02(f)(ii), 6.04, 6.05(d), 6.05(e), and 6.07(a) constitute an
agreement to modify or eliminate, as applicable, fiduciary duties pursuant to
the provisions of Section 18-1101 of the Act.
(c)
Subject to Section 6.05(a), each Member:

(iii)    renounces in advance each and every interest or expectancy it or any of
its Affiliates might be considered to have under the Act, at common law or in
equity by reason of its membership in the Company in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any other Member or its Affiliates now or in the
future engages, which is presented to the Company, to any other Member or any of
its Affiliates or to any present or future partner, member, director, officer,
manager, supervisor, employee, agent or representative of the Company or of any
other Member or any of its Affiliates; and
(iv)    waives and consents to [***].
(d)
Subject to Section 6.05(a), the Company:

(i)    renounces in advance each and every interest or expectancy it might be
considered to have under the Act, at common law or in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any Member or any of its Affiliates now or in the
future engages, which is presented to such Member or any of its Affiliates or to
any present or future partner, member, director, officer, manager, supervisor,
employee, agent or representative of such Member or any of its Affiliates; and
(ii)    waives and consents to [***].
(e)    Notwithstanding any other provision in this Agreement, with respect to a
Related Party Matter, the Representative of the Founding Member who is, or whose
Affiliate is, involved in such Related Party Matter [***].
(f)    [***]
6.15
Insurance Coverage.

(a)    Operator Insurance. Pursuant to the COM Agreement, the Operator is
required to carry and maintain or cause to be carried and maintained certain
liability insurance coverages.
(b)    Owner Insurance. The Management Committee shall determine the type
limits, deductibles and other terms applicable to the insurance coverages to be
maintained by the Company, and the Company shall engage an insurance broker to
provide recommendations and to procure such insurance coverages on behalf of the
Company.
(c)    Claim for Property Loss or Damage. In the event of actual loss or damage
to the Company’s property or any incident reasonably anticipated to give rise to
a claim for loss or damage to the Company’s property, the Company shall promptly
provide written notice to the Members of such loss, damage or incident. The
Company shall take all actions necessary to provide proper and timely
notification to its insurers of such loss, damage or incident. The Company shall
be responsible for the preparation, submittal and negotiation of all insurance
claims related to any loss, damage or incident involving the Company’s property.
The Members each agree to use all reasonable efforts to cooperate with each
other and the Company in the preparation, submittal and negotiation of all such
claims by the Company, including, but not limited to, the assignment of
adjusters and the provision and exchange of information related to any loss,
damage or incident involving the Company’s property.
(d)    Directors’ and Officers’ Liability. Each Member shall carry and maintain
Directors’ and Officers’ Liability insurance covering its own respective persons
who are serving as officers, directors, Representatives or Management Committee
members. Each Member shall also be responsible for insuring its respective
Membership Interest for securities claims against the Company.
6.16
Indemnification.

(a)    Subject to Section 6.07(b), to the fullest extent permitted by the Act,
the Company shall indemnify and hold harmless each Representative and each
Member and the managers, officers, directors, stockholders, partners, members,
managers, employees, affiliates, representatives and agents of such Member, as
well as each officer, employee, representative, and agent of the Company
(individually, a “Covered Person”) from and against any and all Claims in which
the Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of the fact that he or it is a Covered Person or which
relates to or arises out of the Company or its property, business or affairs. A
Covered Person shall not be entitled to indemnification under this Section
6.07(a) with respect to [***].
(b)    Notwithstanding the obligations of the Company pursuant to Section
6.07(a) and subject to Section 6.08, each Member shall indemnify, protect,
defend, release and hold harmless the Company and each other Member, its
Representative, its Affiliates, and its and their respective directors,
officers, trustees, employees and agents from and against [***].
6.17
Limitation on Liability. EXCEPT IN CONNECTION WITH INDEMNIFICATION OBLIGATIONS
ARISING FROM AN ACTION OR PROCEEDING BROUGHT BY A THIRD PARTY FOR AMOUNTS PAID
OR OWING TO SUCH THIRD PARTY, EACH MEMBER AGREES THAT NO MEMBER SHALL BE LIABLE
UNDER THIS AGREEMENT FOR EXEMPLARY, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
OR PUNITIVE DAMAGES WHICH IN ANY WAY ARISE OUT OF, RELATE TO, OR ARE A
CONSEQUENCE OF, ITS PERFORMANCE OR NONPERFORMANCE HEREUNDER, OR THE PROVISION OF
OR FAILURE TO PROVIDE ANY SERVICE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, LOSS
OF FUTURE PROFITS, BUSINESS INTERRUPTIONS, AND LOSS OF CUSTOMERS, WHETHER SUCH
DAMAGES ARE ASSERTED IN AN ACTION BROUGHT IN CONTRACT, IN TORT OR PURSUANT TO
SOME OTHER THEORY, AND WHETHER THE POSSIBILITY OF SUCH DAMAGES WAS MADE KNOWN OR
WAS FORESEEABLE.

6.18
Delivery of Operating Budget. On or prior to [***] of each year, the Operator
shall deliver a draft annual Operating Budget for the following year to each of
the Representatives, which Representatives will have [***] Days to provide
comments (the “Comment Deadline”) on such draft annual Operating Budget (such
comments, the “Representative Budget Comments”). The Operator shall make a good
faith effort to respond to, and incorporate into such draft annual Operating
Budget, the Representative Budget Comments and shall deliver to each of the
Representatives the final annual Operating Budget for the following year on or
before [***] (the “December Deadline”) of each year; provided, however, that, if
the board of directors of the Operator has not convened to approve the annual
Operating Budget by [***] of a given year, then the December Deadline shall be
extended to [***] of such year; provided, further, that, if the meeting of the
board of directors of the Operator to approve the annual Operating Budget is
scheduled prior to the Comment Deadline, the Operator shall promptly notify the
Representatives in writing of the date and time of such meeting (but no less
than [***] Business Days in advance of such meeting), and the Representatives
shall use reasonable efforts to provide the Representative Budget Comments in
advance of such meeting. The Operator and the Representatives shall work
together in good faith to cause the Operating Budget to be approved by [***] of
such year.

Article 7    
DEVELOPMENT OF FACILITIES
7.04
Development of Facilities.

(v)    FERC Application. Pursuant to the terms of the COM Agreement, USG, EQT,
and the Operator shall jointly prepare and submit to the Management Committee
the proposed FERC Application related to the Facilities; and, following the
approval of the FERC Application by the Management Committee, USG, EQT, and the
Operator shall, on behalf of the Company, file the FERC Application with the
FERC.
(w)    Approval of FERC Certificate. No later than [***] Days prior to the FERC
Response Date, the Management Committee shall vote on whether the FERC
Certificate for the Facilities is issued on terms and conditions which are not
materially different from those requested in the FERC Application for the
Facilities and whether the Company shall (i) accept the FERC Certificate for the
Facilities without seeking rehearing; (ii) accept the FERC Certificate and seek
rehearing of the order issuing the FERC Certificate; (iii) file for rehearing
before committing to accept or reject the FERC Certificate; or (iv) reject the
FERC Certificate. The Management Committee shall be deemed to have approved the
FERC Certificate for the Facilities if the Management Committee determines that
such certificate is issued on terms and conditions which are not materially
different from those requested in the FERC Application for the Facilities. In
such event the Management Committee shall accept the FERC Certificate prior to
the FERC Response Date with or without seeking rehearing of the order issuing
the FERC Certificate for the Facilities. In such event, subject to the terms of
this Agreement, each Member shall be firmly committed to the construction of the
Facilities and the construction of the Facilities shall not be subject to any
conditions precedent, including but not limited to Management Committee approval
of any financial commitment for obtaining funds to finance the Facilities or the
Management Committee approval to construct the Facilities.
(x)    If the Management Committee finds that the FERC Certificate for the
Facilities is issued on terms and conditions which are materially different from
those requested in the FERC Application and EQT and USG vote to accept the order
issuing the FERC Certificate with or without seeking rehearing, then the
Management Committee and the Company shall accept the FERC Certificate prior to
the FERC Response Dates, and in such event, and subject to the terms of this
Agreement, each Member shall be firmly committed to the construction of the
Facilities and the construction of the Facilities shall not be subject to any
conditions precedent as provided in Section 7.01(b).
(y)    If the Management Committee finds that the FERC Certificate for the
Facilities is issued on terms and conditions which are materially different from
those requested in the FERC Application for the Facilities and [***]. In the
event no Member votes to accept the order issuing the FERC Certificate for the
Facilities, then such vote shall be a Dissolution Event and the Company shall
dissolve and its offices shall be wound up pursuant to Article 12.
7.05
Employee Matters. To facilitate placing the Facilities in service, a Founding
Member that is not, or does not have an Affiliate that is, the Operator shall
have the right to have one (1) employee located in the Operator’s primary place
of business with respect to the Facilities and any construction or engineering
site until the In-Service Date for such Facilities, and such employee shall have
access to all construction and engineering offices related to the Facilities and
shall be permitted to review, examine, and copy the books, records, plans,
reports, forecasts, studies, budgets, and other information related to such
Facilities.

7.06
General Regulatory Matters.

(u)    The Members acknowledge that either the Company will be a “natural gas
company” as defined in Section 2(6) of the NGA or the assets of the Company will
be operated by a “natural gas company” as defined in Section 2(6) of the NGA in
accordance with the certificate of authority granted by the FERC.
(v)    Each Member shall (i) cooperate fully with the Company, the Management
Committee, USG, EQT, and the Operator in securing the Necessary Regulatory
Approvals, including supporting all FERC Applications, and in connection with
any reports prescribed by the FERC and any other Governmental Authority having
jurisdiction over the Company; (ii) join in any eminent domain takings by the
Company, to the extent, if any, required by Law; and (iii) without limiting or
modifying Section 6.04 or 6.05, devote such efforts as shall be reasonable and
necessary to develop and promote the Facilities for the benefit of the Company,
taking into account such Member’s Sharing Ratio, resources, and expertise.
Article 8    
TAXES
8.04
Tax Returns. Operator shall prepare and timely file (on behalf of the Company)
all federal, state and local tax returns required to be filed by the Company;
provided that so long as USG is a Founding Member to which a material tax return
relates, USG shall have the right to review and comment on such material return
at least 25 Days prior to the relevant due date for such return (which return
may be provided to USG in draft form) and that the Operator shall include any
such timely received comments as are reasonable, subject to applicable Law and
to any ethical obligations of a return preparer. Each Member shall furnish to
Operator all pertinent information in its possession relating to the Company’s
operations that is necessary to enable the Company’s tax returns to be timely
prepared and filed. The Company shall bear the costs of the preparation and
filing of its returns.

8.05
Tax Elections. The Company shall make the following elections on the appropriate
tax returns:

(w)
to adopt the calendar year as the Company’s fiscal and taxable year;

(x)
to adopt the accrual method of accounting;

(y)
to make the election described in Code Section 754 with respect to the first
taxable year of the Company;

(z)
to elect to deduct or amortize the organizational expenses of the Company in
accordance with Section 709(b) of the Code and to depreciate property pursuant
to the most rapid depreciation or cost recovery method available; and

(aa)
any other election the Management Committee may deem appropriate or that the
Operator is permitted to make without Management Committee approval in
accordance with Section 6.02(i)(B).

Notwithstanding the foregoing, however, neither the Company nor any Member shall
make an election for the Company to be excluded from the application of the
provisions of subchapter K of chapter 1 of subtitle A of the Code or elect for
the Company to be treated as an association taxable as a corporation or any
similar provisions of applicable state law and no provision of this Agreement
shall be construed to sanction or approve such an election.
8.06
Tax Matters Member. (h) EQT shall serve as the “tax matters partner” of the
Company pursuant to Section 6231(a)(7) of the Code (the “Tax Matters Member”).
The Tax Matters Member shall take such action as may be necessary to cause to
the extent possible each other Member to become a “notice partner” within the
meaning of Section 6223 of the Code. The Tax Matters Member shall inform each
other Member of all significant matters that may come to its attention in its
capacity as Tax Matters Member by giving notice thereof on or before the fifth
Business Day after becoming aware thereof and, within that time, shall forward
to each other Member copies of all significant written communications it may
receive from a taxing authority in that capacity. In the event that EQT ceases
to be the Tax Matters Member (or any successor Tax Matters Member ceases to be a
Member), the Management Committee shall appoint a successor Tax Matters Member.

(i)    The Tax Matters Member shall provide any Member, upon reasonable request,
access to accounting and tax information and schedules obtained by the Tax
Matters Member solely in its capacity as Tax Matters Member as shall be
necessary for the preparation by such Member of its income tax returns and such
Member’s tax information reporting requirements.
(j)    The Tax Matters Member shall take no action in its capacity as Tax
Matters Member without the authorization of the Management Committee, other than
such action as may be required by Law. Any cost or expense incurred by the Tax
Matters Member in connection with its duties, including the preparation for or
pursuance of administrative or judicial proceedings and in complying with
Section 8.03(b), shall be paid by the Company.
(k)    The Tax Matters Member shall not enter into any extension of the period
of limitations for making assessments on behalf of the Members without first
obtaining the consent of the Management Committee. The Tax Matters Member shall
not bind any Member to a settlement agreement without obtaining the consent of
such Member. Any Member that enters into a settlement agreement with respect to
any partnership item (as described in Code Section 6231(a)(3)) with respect to
the Company shall notify the other Members of such settlement agreement and its
terms within [***] Days from the date of the settlement.
(l)    No Member shall file a request pursuant to Code Section 6227 for an
administrative adjustment of Company items for any taxable year without first
notifying the other Members no later than [***] Days prior to filing such
request. If the Management Committee consents to the requested adjustment, the
Tax Matters Member shall file the request for the administrative adjustment on
behalf of the Members. If such consent is not obtained within [***] Days from
such notice, any Member, including the Tax Matters Member, may file a request
for administrative adjustment on its own behalf. Any Member intending to file a
petition under Code Sections 6226, 6228 or other Code Section with respect to
any item involving the Company shall notify the other Members of such intention
and the nature of the contemplated proceeding. In the case where the Tax Matters
Member is the Member intending to file such petition on behalf of the Company,
such notice shall be given within a reasonable period of time to allow the other
Members to participate in the choosing of the forum in which such petition will
be filed.
(m)    If any Member intends to file a notice of inconsistent treatment under
Code Section 6222(b), such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.
Article 9    
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
9.04
Maintenance of Books. (bb) The Operator shall keep or cause to be kept at the
principal office of the Company or at such other location approved by the
Management Committee complete and accurate books and records of the Company,
including all books and records necessary to provide to the Members any
information required to be provided pursuant to Section 9.02, supporting
documentation of the transactions with respect to the conduct of the Company’s
business and minutes of the proceedings of its Members and the Management
Committee, and any other books and records that are required to be maintained by
applicable Law.

(cc)    The books of account of the Company shall be (i) maintained on the basis
of a fiscal year that is the calendar year, (ii) maintained on an accrual basis
in accordance with Required Accounting Practices, and (iii) unless the
Management Committee decides otherwise, audited by the Certified Public
Accountants at the end of each calendar year.
9.05
Reports. (n) With respect to each calendar year, the Operator shall prepare and
deliver to each Member:

(iv)    Within 75 Days after the end of such calendar year, a statement of
operations and a statement of cash flows for such year, a balance sheet as of
the end of such year, and an audited report thereon of the Certified Public
Accountants; provided that, upon the written request of one or more Members at
least [***] Days prior to the applicable calendar year end, which request shall
be a standing request effective for subsequent calendar years unless and until
revoked by the requesting Member, the Operator shall prepare and deliver to the
requesting Member(s) within 25 Days after the end of each such calendar year the
foregoing information except for the audited report, which the Operator shall
use reasonable efforts to prepare and deliver to the requesting Member(s) no
later than 14 Days prior to any regulatory, contractual or filing deadlines of
such Member for which the Operator has been notified by such Member.
(v)    Within 75 Days after the end of such calendar year, such federal, state
and local income tax returns and such other accounting and tax information and
schedules as shall be necessary for tax reporting purposes by each Member with
respect to such year.
(o)    Upon the written request of one or more Founding Members at least [***]
Days prior to the applicable calendar year end, the Operator shall use
reasonable efforts to prepare and deliver to the requesting Founding Member(s)
the following information within [***] Days after the end of such calendar year:
(iv)    A discussion and analysis of the results of operations including
detailed explanations of significant variances in revenues, expenses and cash
flow activities appearing in the audited financial statements, as compared to
the same periods in the prior calendar year, and relevant operational
statistics, including volumetric data;
(v)    A schedule of amounts due by year for contractual obligations that will
impact Available Cash including notes payable, capital leases, operating leases,
and purchase obligations; and
(vi)    A three-year forward-looking forecast that includes a balance sheet,
profit and loss statement, and a statement of cash flows. Such forecast shall
include information pertaining to the underlying assumptions used in its
preparation including volumetric, revenue per-unit and capital expenditure
assumptions. Such forecast also shall be updated within 45 Days after execution
by the Company of a material Gas Transportation Service Agreement if the timing
and amount of revenues or expenses resulting from such agreement are materially
different than estimates included in the forward-looking forecast.
The reasonable incremental cost to the Operator of preparing the above reports
shall be reimbursed to the Operator by the Founding Member requesting such
reports and, in the case of two or more Founding Members requesting such
reports, equally by such Founding Members. Such cost shall be determined in
accordance with the Accounting Procedure set forth in the COM Agreement.
(p)    Within 25 Days after the end of each calendar month, the Operator shall
cause to be prepared and delivered to each Member with an appropriate
certification of the Person authorized to prepare the same (provided that the
Management Committee may change the financial statements required by this
Section 9.02(c) to a quarterly basis or may make such other change therein as it
may deem appropriate):
(v)    A statement of operations for such month (including sufficient
information to permit the Members to calculate their tax accruals) and for the
portion of the calendar year then ended as compared with the same periods for
the prior calendar year and with the budgeted results for the current periods;
(vi)    A balance sheet as of the end of such month and the portion of the
calendar year then ended; and
(vii)    For quarter month end, a statement of cash flows for the portion of the
calendar year then ended as compared to the same period for the prior calendar
year.
(q)    In addition to its obligations under subsections (a), (b), and (c) of
this Section 9.02, but subject to Section 3.06, the Operator shall timely
prepare and deliver to any Member, upon request, all of such additional
financial statements, notes thereto and additional financial information as may
be required in order for each Member or an Affiliate of such Member to comply
with any reporting requirements under (i) the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, (ii) the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and (iii) any national securities exchange or automated
quotation system. The reasonable incremental cost to Operator of preparing and
delivering such additional financial statements, notes thereto and additional
financial information, including any required incremental audit fees and
expenses, shall be reimbursed to the Operator by the Member requesting such
reports and, in the case of two or more Members requesting such additional
information, equally by such Members. Such cost shall be determined in
accordance with the Accounting Procedure set forth in the COM Agreement.
(r)    Operator shall also cause to be prepared and delivered to each Founding
Member such other reports, forecasts, studies, budgets and other information as
such Founding Member may reasonably request from time to time.
(s)    For purposes of clarification and not limitation, any audit or
examination by a Member pursuant to Section 3.6 of the COM Agreement may, at the
option of such Member, include audit or examination of the books, records and
other support for the costs incurred pursuant to subsections (b) and (e) of this
Section 9.02.
9.06
Bank Accounts. Funds of the Company shall be deposited in such banks or other
depositories as shall be designated from time to time by the Management
Committee and shall not be commingled with the Operator’s funds. All withdrawals
from any such depository shall be made only as authorized by the Management
Committee and shall be made only by check, wire transfer, debit memorandum or
other written instruction. The Management Committee may authorize the Operator
to designate and maintain accounts in any such banks or other depositories in
accordance with Exhibit A to the COM Agreement.

Article 10    
WITHDRAWAL
10.04
Right of Withdrawal. (a) Prior to the In-Service Date, no Member shall have the
right to withdraw from the Company and (b) following the In-Service Date, each
Member shall have the right to withdraw from the Company [***] Days following
delivery of written notice to the Management Committee.

10.05
Deemed Withdrawal. A Member is deemed to have Withdrawn from the Company upon
the occurrence of any of the following events:

(g)
the Member is deemed, pursuant to Section 7.01(d) to have Withdrawn from the
Company;

(h)
there occurs an event that makes it unlawful for the Member to continue to be a
Member;

(i)
the Member becomes Bankrupt;

(j)
the Member dissolves and commences liquidation or winding-up; or

(k)
the Member commits a Default.

10.06
Effect of Withdrawal. A Member that is deemed to have Withdrawn pursuant to
Section 10.01 or Section 10.02 (a “Withdrawn Member”), must comply with the
following requirements in connection with its Withdrawal:

(p)    The Withdrawn Member ceases to be a Member immediately upon the
occurrence of the applicable Withdrawal event.
(q)    The Withdrawn Member shall not be entitled to receive any distributions
from the Company except as set forth in Section 10.03(e), and neither it nor its
Representative shall be entitled to exercise any voting or consent rights, or to
appoint any Representative or Alternate Representative to the Management
Committee (and the Representative (and the Alternate Representative) appointed
by such Member shall be deemed to have resigned) or to receive any further
information (or access to information) from the Company. The Sharing Ratio of
such Member shall not be taken into account in calculating the Sharing Ratios of
the Members for any purposes. This Section 10.03(b) shall also apply to a
Breaching Member; but if a Breaching Member cures its breach during the
applicable cure period, then any distributions that were withheld from such
Member shall be paid to it, without interest.
(r)    The Withdrawn Member must pay to the Company all amounts owed to it by
such Withdrawn Member.
(s)    The Withdrawn Member shall remain obligated for all liabilities it may
have under this Agreement or otherwise with respect to the Company that accrue
prior to the Withdrawal.
(t)    In the event of a Withdrawal under Section 10.01 or a deemed Withdrawal
under Section 10.02(b) or (c), the Withdrawn Member shall be entitled to receive
a portion of each distribution that is made by the Company from and after the
In-Service Date, equal to the product of the Withdrawn Member’s Sharing Ratio as
of the date of its Withdrawal multiplied by the aggregate amount of such
distribution; provided that the Withdrawn Member’s rights under this Section
10.03(e) shall automatically terminate at such time as the Withdrawn Member has
received an aggregate amount under this Section 10.03(e) equal to the sum of (i)
lesser of (A) the Withdrawn Member’s Outstanding Capital Contribution, and (B)
the Fair Market Value of the Withdrawn Member’s Membership Interest, each
determined as of the date of the Withdrawal, plus (ii) any Indebtedness of the
Company owed to such Member at the time of Withdrawal. From the date of the
Withdrawal to the date of such payment, the amount owing to the Withdrawn Member
pursuant to the preceding sentence shall be recorded as a contingent obligation
of the Company until such payment is made. The rights of a Withdrawn Member
under this Section 10.03(e) shall (A) be subordinate to the rights of any other
creditor of the Company, (B) not include any right on the part of the Withdrawn
Member to receive any interest or other amounts with respect thereto (except as
may otherwise be provided in the evidence of any Indebtedness of the Company
owed to such Withdrawn Member); (C) not require the Company to make any
distribution (the Withdrawn Member’s rights under this Section 10.03(e) being
limiting to receiving a portion of such distributions as the Management
Committee may, in its Sole Discretion, decide to cause the Company to make); (D)
not require any Member to make a Capital Contribution or a loan to permit the
Company to make a distribution or otherwise to pay the Withdrawn Member; and (E)
be treated as a liability of the Company for purposes of Section 12.02.
(u)    Except as set forth in Section 10.03(e), a Withdrawn Member shall not be
entitled to receive any return of its Capital Contributions or other payment
from the Company in respect of its Membership Interest. Any Performance
Assurances or Credit Assurances provided by the Withdrawn Member and outstanding
as of the date of Withdrawal shall continue as to the liabilities accrued prior
to the date of Withdrawal for which such Performance Assurances were provided
under Section 4.01(b) or such Credit Assurances were provided under Section
4.07; provided that, in the event a Member is Withdrawn pursuant to Section
10.02(e), such Member shall pay over and forfeit any remaining Performance
Assurances as liquidated damages and not as a penalty.
(v)    The Sharing Ratio of the Withdrawn Member shall be allocated among the
remaining Members in the proportion that each Member’s Sharing Ratio bears to
the total Sharing Ratio of all remaining Members, or in such other proportion as
the remaining Members may unanimously agree.
(w)    A deemed Withdrawal under Section 7.01(d) shall carry no connotation or
implication that the Withdrawn Member has breached this Agreement or otherwise
acted contrary to the intent of this Agreement, it being understood that (i)
each Member is completely free to cast its vote as it wishes at the Management
Committee meetings described in such Section and (ii) the concept of “deemed
Withdrawal” in such Section is merely a convenient technique for permitting the
continued development of the Facilities by the Members that desire to continue
such development.
Article 11    
DISPUTE RESOLUTION
11.06
Disputes. This Article 11 shall apply to any dispute arising under or related to
this Agreement (whether arising in contract, tort or otherwise, and whether
arising at law or in equity), including (a) any dispute regarding the
construction, interpretation, performance, validity or enforceability of any
provision of this Agreement or whether any Person is in compliance with, or
breach of, any provisions of this Agreement; (b) any deadlock among the
Representatives on any matter requiring approval of the Management Committee
(including any dispute over whether the Representatives of any Founding Member
(or its Affiliates) are reasonably withholding their consent in connection with
a determination by the Management Committee, but only with respect to those
matters specifically identified in Section 6.02(j) and Section 6.05(e)) other
than the matters covered by Sections 6.02(i)(G) or 6.02(i)(BB) (a “Deadlock”);
and (c) the applicability of this Article 11 to a particular dispute.
Notwithstanding the foregoing, this Section 11.01 shall not apply to any matters
that, pursuant to the provisions of this Agreement, are to be resolved by a vote
of the Management Committee; provided that, if a vote, approval, consent,
determination or other decision must, under the terms of this Agreement, be made
(or withheld) in accordance with a standard other than Sole Discretion (such as
a reasonableness standard), then the issue of whether such standard has been
satisfied may be a dispute to which this Article 11 applies (including Section
11.03); and provided, further, that any Deadlock shall be resolved solely as
provided in Sections 11.02 and 11.05 hereof. Any dispute to which this Article
11 applies is referred to herein as a “Dispute.” With respect to a particular
Dispute, each Member that is a party to such Dispute is referred to herein as a
“Disputing Member.” The provisions of this Article 11 shall be the exclusive
method of resolving Disputes.

11.07
Negotiation to Resolve Disputes. If a Dispute arises, the Disputing Members
shall attempt to resolve such Dispute through the following procedure:

(j)    first, the designated Representative of each of the Disputing Members
shall promptly meet (whether by phone or in person) in a good faith attempt to
resolve the Dispute; and
(k)    second, if the Dispute is still unresolved after ten (10) Business Days
following the commencement of the negotiations described in Section 11.02(a),
then the Parent Decision Makers shall meet in person within five (5) Business
Days after the expiration of the aforementioned period of ten (10) Business
Days, and such Parent Decision Makers shall attempt in good faith to resolve the
Dispute as promptly as practicable.
11.08
Courts. If a Dispute (other than a Deadlock) is still unresolved following ten
(10) Business Days after a written request or demand for negotiations described
in Section 11.02(b), then any of such Disputing Members may submit such Dispute
only to the Court of Chancery of the State of Delaware or, in the event that
such court does not have jurisdiction over the subject matter of such Dispute,
to another court of the State of Delaware or a U.S. federal court located in the
State of Delaware (collectively, “Delaware Courts”), and each of the Members
irrevocably submits to the exclusive jurisdiction of the Delaware Courts and
hereby consents to service of process in any such Dispute by the delivery of
such process to such party at the address and in the manner provided in Section
13.02. Each of the Members hereby irrevocably and unconditionally waives any
objection to the laying of venue in any Dispute in the Delaware Courts and
hereby further irrevocably and unconditionally waives and agrees not to plead or
clam in any such court that any action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. EACH MEMBER IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.

11.09
Specific Performance. The Members understand and agree that (a) irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms, (b) although monetary damages
may be available for the breach of such covenants and agreements such monetary
damages are not intended to and do not adequately compensate for the harm that
would result from a breach of this Agreement, would be an inadequate remedy
therefor and shall not be construed to diminish or otherwise impair in any
respect any Member’s or the Company’s right to specific performance and (c) the
right of specific performance is an integral part of the transactions
contemplated by this Agreement and without that right none of the Members would
have entered into this Agreement. It is accordingly agreed that, in addition to
any other remedy that may be available to it, including monetary damages, each
of the Members and the Company shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement. Each of the Members further agrees that no Member
nor the Company shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 11.04 and each Member waives any objection to the imposition
of such relief or any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

11.10
Arbitration. 

(e)    If a Deadlock is still unresolved pursuant to the procedures set forth in
Section 11.02, then the Deadlock shall be settled by arbitration conducted in
the English language in New York, New York, administered by and in accordance
with the terms of this Agreement and the Commercial Arbitration Rules (“Rules”)
of the American Arbitration Association (“AAA”) (the “Arbitration”).
(f)    Any Disputing Member (the “Arbitration Invoking Party”) may, by notice
(the “Arbitration Notice”) to any other Disputing Member (the “Arbitration
Noticed Party”), submit the Dispute to Arbitration in accordance with the
provisions of this Section 11.05(b). Any Disputing Member may initiate
Arbitration by filing with the AAA a notice of intent to arbitrate within the
mediation period.
(g)    Any such Arbitration proceeding shall be before a tribunal of three (3)
arbitrators, one (1) designated by the Arbitration Invoking Party, one (1)
designated by the Arbitration Noticed Party, and one (1) designated by the two
(2) arbitrators so designated. The Arbitration Invoking Party and the
Arbitration Noticed Party shall each name their arbitrator by notice (the
“Selection Notice”) given within five (5) Business Days after the date of the
Arbitration Notice, and the two (2) arbitrators so appointed shall agree upon
the third member of the tribunal within five (5) Business Days after the date of
the Selection Notice. Any member of the tribunal not appointed within the period
required, whether by one of the Disputing Members or by the two (2) arbitrators
chosen by the Disputing Members, shall be appointed by the AAA. The arbitrators
shall have no affiliation with, financial or other interest in, or prior
employment with either Disputing Member or their Affiliates and shall be
experienced and well-regarded oil and gas attorneys knowledgeable in the field
of the dispute.
(h)    In any Arbitration in which the Deadlock involves a dispute over whether
the Representatives of any Founding Members are reasonably withholding their
consent in connection with a determination by the Management Committee with
respect to any matter identified in Section 6.02(j) or Section 6.05(e), the
arbitrators shall first determine whether the Representatives of such Founding
Member are reasonably withholding their consent in the matter(s) in question
and, if such Representatives are determined to have acted reasonably, the
arbitrators shall then immediately proceed to resolve the Deadlock among the
Representatives on the matter(s) requiring approval of the Management Committee.
(i)    Each of the Arbitration Invoking Party and the Arbitration Noticed Party
shall have twenty (20) Business Days, commencing on the date the Arbitration
Notice is given, to prepare and submit a proposal for the resolution of the
dispute to the tribunal, including a description of how such Disputing Member
arrived at its proposal and the arguments therefor, as it deems appropriate.
Each of the Arbitration Invoking Party and the Arbitration Noticed Party shall
deliver a copy of its proposal, including any such supplemental information, to
the other Disputing Member at the same time it delivers the proposal to the
tribunal.
(j)    Each of the Arbitration Invoking Party and the Arbitration Noticed Party
shall have five (5) Business Days after the receipt of the other Disputing
Member’s proposal to revise its respective proposal and submit a final proposal
to the tribunal, including supporting arguments for its own and against the
other Disputing Member’s proposal.
(k)    Each of the Arbitration Invoking Party and the Arbitration Noticed Party
shall present oral arguments supporting its final proposal to the tribunal at a
proceeding held five (5) Business Days after the deadline for submission of
final proposals to the tribunal. Each of the Arbitration Invoking Party and the
Arbitration Noticed Party shall have three (3) hours to make its oral
presentation to the tribunal.
(l)    The tribunal shall, within ten (10) Business Days after presentation of
the oral arguments, render a decision that selects the Arbitration Invoking
Party’s final proposal (with no modifications thereto) or the Arbitration
Noticed Party’s final proposal (with no modifications thereto), and no other
proposal. The award rendered pursuant to the foregoing shall be final and
binding on the Disputing Members, shall not be subject to appeal, and judgment
thereon may be entered or enforcement thereof sought by either Disputing Member
in any court of competent jurisdiction.
(m)    Each Disputing Member shall bear the costs of its appointed arbitrator
and its own attorneys’ fees, and the costs of the third arbitrator incurred in
accordance with the foregoing shall be shared equally by the Disputing Members.
Additional incidental costs of the Arbitration shall be paid for by the
non-prevailing Disputing Member in the Arbitration.
(n)    Notwithstanding the foregoing, each Disputing Member may at any time in a
Dispute apply to the Court of Chancery for a decree of dissolution of the
Company pursuant to Section 18-802 of the Act.
Article 12    
DISSOLUTION, WINDING-UP AND TERMINATION

746278.04-WILSR01A - MSW

--------------------------------------------------------------------------------

 

12.05
Dissolution. The Company shall dissolve and its affairs shall be wound up on the
first to occur of the following events (each a “Dissolution Event”):

(y)
decision to dissolve the Company by Supermajority Interest;

(z)
entry of a decree of judicial dissolution of the Company under Section 18-802 of
the Act;

(aa)
the Disposition or abandonment of all or substantially all of the Company’s
business and assets;

(bb)
an event that makes it unlawful for the business of the Company to be carried
on;

(cc)
by 10 Business Days’ written notice of termination given by USG or EQT if the
initial Construction Budget, the Project Schedule and the Initial Operating
Budget have not been approved by USG and EQT by the [***] Day following the
delivery thereof to USG; provided, however, that, if the initial Construction
Budget, Project Schedule and the Initial Operating Budget are approved within 10
Business Days following delivery of such notice of termination, then such
written notice of termination shall be null and void, and this Agreement shall
continue in full force and effect.

12.06
Winding-Up and Termination. (l) On the occurrence of a Dissolution Event, the
Management Committee shall designate a Member or other Person to serve as
liquidator. The liquidator shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
costs of winding-up shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Members. The steps to be accomplished
by the liquidator are as follows:

(viii)    as promptly as possible after dissolution and again after final
winding-up, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities, and operations through the last Day of the month in which the
dissolution occurs or the final winding-up is completed, as applicable;
(ix)    the liquidator shall discharge from Company funds all of the
Indebtedness of the Company and other debts, liabilities and obligations of the
Company (including all expenses incurred in winding-up and any loans described
in Section 4.02) or otherwise make adequate provision for payment and discharge
thereof (including the establishment of a cash escrow fund for contingent
liabilities in such amount and for such term as the liquidator may reasonably
determine); and
(x)    all remaining assets of the Company shall be distributed to the Members
as follows:
(A)    the liquidator may sell any or all Company property, including to
Members, and any resulting gain or loss from each sale shall be computed and
allocated to the Capital Accounts of the Members in accordance with the
provisions of Article 5;
(B)    with respect to all Company property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss, and deduction inherent in property that has not been
reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of distribution; and
(C)    Company property (including cash) shall be distributed among the Members
in accordance with Section 5.01; and those distributions shall be made by the
end of the taxable year of the Company during which the liquidation of the
Company occurs (or, if later, [***] Days after the date of the liquidation).
(m)    The distribution of cash or property to a Member in accordance with the
provisions of this Section 12.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Membership Interest and all the Company’s property and constitutes a compromise
to which all Members have consented pursuant to Section 18-502(b) of the Act. To
the extent that a Member returns funds to the Company, it has no claim against
any other Member for those funds.
(n)    No dissolution or termination of the Company shall relieve a Member from
any obligation to the extent such obligation has accrued as of the date of such
dissolution or termination. Upon such termination, any books and records of the
Company that there is a reasonable basis for believing will ever be needed again
shall be furnished to the Operator, who shall keep such books and records
(subject to review by any Person that was a Member

2
        

--------------------------------------------------------------------------------

 

at the time of dissolution) for a period at least three (3) years. At such time
as the Operator no longer agrees to keep such books and records, it shall offer
the Persons who were Members at the time of dissolution the opportunity to take
over such custody, shall deliver such books and records to such Persons if they
elect to take over such custody, and may destroy such books and records if they
do not so elect. Any such custody by such Persons shall be on such terms as they
may agree upon among themselves.
12.07
Deficit Capital Accounts. No Member will be required to pay to the Company, to
any other Member or to any third party any deficit balance that may exist from
time to time in any Member’s Capital Account.

12.08
Certificate of Cancellation. On completion of the distribution of the Company’s
assets as provided herein, the Members (or such other Person or Persons as the
Act may require or permit) shall file a certificate of cancellation with the
Secretary of State of Delaware, cancel any other filings made pursuant to the
Act, and take such other actions as may be necessary to terminate the existence
of the Company. Upon the filing of such certificate of cancellation, the
existence of the Company shall terminate (and the Term shall end), except as may
be otherwise provided by the Act or other applicable Law.




3
        

--------------------------------------------------------------------------------

 

Article 13    
GENERAL PROVISIONS
13.13
Offset; Costs and Expenses. (a) Whenever the Company is to pay any sum to any
Member, any amounts that Member owes the Company may be deducted from that sum
before payment.

(b)    The Company shall reimburse the Founding Members for all out-of-pocket
costs and expenses incurred by the Founding Members prior to the Effective Date
in connection with the drafting, review and negotiation of this Agreement and
the COM Agreement and for any out-of-pocket costs or expenses incurred by a
Member in connection with the formation of the Company.
13.14
Notices. Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or permitted to be given under this
Agreement must be in writing and must be delivered to the recipient in person,
by courier or mail, or by facsimile or other electronic transmission, including
electronic mail. A notice, request or consent given under this Agreement is
effective on receipt by the Member to receive it; provided that a facsimile or
other electronic transmission that is transmitted after the normal business
hours of the recipient shall be deemed effective on the next Business Day. All
notices, requests and consents to be sent to a Member must be sent to or made at
the addresses given for that Member on Exhibit A or in the instrument described
in Section 3.03(b)(iv)(A)(2) or Section 3.04, or such other address as that
Member may specify by notice to the other Members. Any notice, request or
consent to the Company must be given to all of the Members. Whenever any notice
is required to be given by Law, the Delaware Certificate or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

13.15
Entire Agreement; Superseding Effect. This Agreement and the COM Agreement
constitute the entire agreement of the Members and their Affiliates relating to
the Company and the transactions contemplated hereby and supersede all
provisions and concepts contained in all prior agreements.

13.16
Effect of Waiver or Consent. Except as otherwise provided in this Agreement, a
waiver or consent, express or implied, to or of any breach or default by any
Member in the performance by that Member of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Member of the same or any other obligations of that Member
with respect to the Company. Except as otherwise provided in this Agreement,
failure on the part of a Member to complain of any act of any Member or to
declare any Member in default with respect to the Company, irrespective of how
long that failure continues, does not constitute a waiver by that Member of its
rights with respect to that default until the applicable statute-of-limitations
period has run.

13.17
Amendment or Restatement. This Agreement and the Delaware Certificate may be
amended or restated only by a written instrument executed (or, in the case of
the Delaware Certificate, approved) by Supermajority Interest; provided,
however, that any amendment or restatement that is materially adverse to any
Member in a manner that is disproportionate to such Member’s interest (as
compared to the interest of other Members) shall (a) if the affected Member is a
Founding Member, require the written consent or approval of such Founding
Member; or (b) if the affected Member is not a Founding Member, require the
written consent or approval of a majority of all Members similarly adversely
affected.

13.18
Binding Effect. Subject to the restrictions on Dispositions set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the
Members and their respective successors and permitted assigns.

13.19
Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and any mandatory,
non-waivable provision of the Act, such provision of the Act shall control. If
any provision of the Act provides that it may be varied or superseded in a
limited liability company agreement (or otherwise by agreement of the members or
managers of a limited liability company), such provision shall be deemed
superseded and waived in its entirety if this Agreement contains a provision
addressing the same issue or subject matter. If any provision of this Agreement
or the application thereof to any Member or circumstance is held invalid or
unenforceable to any extent, (a) the remainder of this Agreement and the
application of that provision to other Members or circumstances is not affected
thereby, and (b) the Members shall negotiate in good faith to replace that
provision with a new provision that is valid and enforceable and that puts the
Members in substantially the same economic, business and legal position as they
would have been in if the original provision had been valid and enforceable.

13.20
Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions; provided, however, that this Section 13.08 shall not
obligate a Member to furnish guarantees or other credit supports by such
Member’s Parent or other Affiliates.

13.21
Waiver of Certain Rights. Each Member irrevocably waives any right it may have
to maintain any action for dissolution of the Company or for partition of the
property of the Company.

13.22
Counterparts. This Agreement may be executed in any number of counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

13.23
Fair Market Value Determination.

(a)    [***]
(b)    [***]
(c)    [***]
[Remainder of page intentionally left blank. Signature page follows.]

4
        

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.
MEMBERS:

[EQT], LLC
By:                  
Name:            
Title:             
[USG], LLC

By:             
Name:        
Title:        
COMPANY:

[●], LLC

By:             
Name:        
Title:        







5
        

--------------------------------------------------------------------------------

 

EXHIBIT A
MEMBERS


Name, Address, Fax and E-mail
Sharing
Ratio
Parent
Representative and Alternate Representatives


[EQT]


EQT Plaza
625 Liberty Avenue
Pittsburgh, Pennsylvania 15222




[●]%


[●]


[●] – Representative




[●] – Alternate Representative




[USG]


601 Travis Street
Suite 1900
Houston, Texas 77002
Fax: 713.751.0375


 


[●]%


[●]


[●] – Representative




[●] – Alternate Representative













